



Exhibit 10.1


$150,000,000 REVOLVING CREDIT FACILITY
AMENDED AND RESTATED CREDIT AGREEMENT
by and among
THE NORTH AMERICAN COAL CORPORATION
and
THE LENDERS PARTY HERETO
and
KEYBANK NATIONAL ASSOCIATION, as Syndication Agent
and
PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent
and
KEYBANC CAPITAL MARKETS INC., as Joint Lead Arranger and Joint Bookrunner
and
PNC CAPITAL MARKETS LLC, as Joint Lead Arranger and Joint Bookrunner
Dated as of August 11, 2017








--------------------------------------------------------------------------------






TABLE OF CONTENTS


1.    CERTAIN
DEFINITIONS.......................................................................................................1
1.1
Certain
Definitions................................................................................................................1

1.2
Construction........................................................................................................................    24

1.3
Accounting Principles; Changes in
GAAP.........................................................................    24

2.    REVOLVING CREDIT AND SWING LOAN
FACILITIES...............................................    25
2.1
Revolving Credit
Commitments.........................................................................................    25

2.2
Nature of Lenders' Obligations with Respect to Revolving Credit
Loans..........................    26

2.3
Commitment
Fees...............................................................................................................    26

2.4
[Intentionally
Omitted].......................................................................................................    26

2.5
Revolving Credit Loan Requests; Swing Loan
Requests...................................................    26

2.6
Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans........    27

2.7
Notes...................................................................................................................................    29

2.8
Use of
Proceeds...................................................................................................................    29

2.9
Letter of Credit
Subfacility.................................................................................................    29

2.10
Defaulting
Lenders..............................................................................................................    35

2.11
Reduction of Revolving Credit
Commitment.....................................................................    37

2.12
Increase in Revolving Credit
Commitments.......................................................................    38

3.    [INTENTIONALLY
OMITTED]..........................................................................................    39
4.    INTEREST
RATES...............................................................................................................    39
4.1
Interest Rate
Options...........................................................................................................    39

4.2
Interest
Periods....................................................................................................................    40

4.3
Interest After
Default..........................................................................................................    40

4.4
LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available..........    41

4.5
Selection of Interest Rate
Options.......................................................................................42

5.    PAYMENTS...........................................................................................................................    42
5.1
Payments.............................................................................................................................    42

5.2
Pro Rata Treatment of
Lenders...........................................................................................    42

5.3
Sharing of Payments by
Lenders........................................................................................    43

5.4
Presumptions by Administrative
Agent..............................................................................    43

5.5
Interest Payment
Dates.......................................................................................................    43

5.6
Voluntary
Prepayments.......................................................................................................    44

5.7
[Intentionally
Omitted].......................................................................................................    45

5.8
Increased
Costs...................................................................................................................    45



i

--------------------------------------------------------------------------------





5.9
Taxes...................................................................................................................................    46

5.10
Indemnity............................................................................................................................    50

5.11
Settlement Date
Procedures................................................................................................    50

6.    REPRESENTATIONS AND
WARRANTIES.......................................................................    51
6.1
Representations and
Warranties..........................................................................................    51

6.2
Updates to
Schedules..........................................................................................................    57

7.    CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF
CREDIT...................    58
7.1
First Loans and Letters of
Credit.........................................................................................58

7.2
Each Loan or Letter of
Credit.............................................................................................    59

8.    COVENANTS.......................................................................................................................    60
8.1
Affirmative
Covenants........................................................................................................    60

8.2
Negative
Covenants............................................................................................................    62

8.3
Reporting
Requirements.....................................................................................................    79

9.    DEFAULT..............................................................................................................................    70
9.1
Events of
Default................................................................................................................    70

9.2
Consequences of Event of
Default.....................................................................................    72

10.    THE ADMINISTRATIVE
AGENT.......................................................................................    74
10.1
Appointment and
Authority................................................................................................    74

10.2
Rights as a
Lender...............................................................................................................    74

10.3
Exculpatory
Provisions.......................................................................................................    74

10.4
Reliance by Administrative
Agent......................................................................................    75

10.5
Delegation of
Duties...........................................................................................................    75

10.6
Resignation of Administrative
Agent..................................................................................    76

10.7
Non-Reliance on Administrative Agent and Other
Lenders...............................................    76

10.8
No Other Duties, etc.; No Fiduciary
Responsibility...........................................................    77

10.9
Administrative Agent's
Fee.................................................................................................    77

10.10
No Reliance on Administrative Agent's Customer Identification
Program........................    77

11.    MISCELLANEOUS..............................................................................................................    77
11.1
Modifications, Amendments or
Waivers.............................................................................    77

11.2
No Implied Waivers; Cumulative
Remedies.......................................................................    78

11.3
Expenses; Indemnity; Damage
Waiver...............................................................................    78

11.4
Holidays..............................................................................................................................    80

11.5
Notices; Effectiveness; Electronic
Communication...........................................................    80

11.6
Severability.........................................................................................................................    81

11.7
Duration;
Survival...............................................................................................................    81

11.8
Successors and
Assigns.......................................................................................................    81



ii

--------------------------------------------------------------------------------





11.9
Confidentiality.....................................................................................................................    84

11.10
Counterparts; Integration;
Effectiveness.............................................................................    85

11.11
CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS;
WAIVER OF JURY
TRIAL......................................................................    85

11.12
USA Patriot Act
Notice.......................................................................................................    86

11.13
No
Novation........................................................................................................................    86



LIST OF SCHEDULES AND EXHIBITS
SCHEDULES
SCHEDULE 1.1(A)        -    PRICING GRID
SCHEDULE 1.1(B)
-    COMMITMENTS OF LENDERS AND ADDRESSES FOR

NOTICES
SCHEDULE 1.1(P)        -    PERMITTED LIENS
SCHEDULE 1.1(S)        -    PROJECT MINING SUBSIDIARIES
SCHEDULE 2.9.1        -    EXISTING LETTERS OF CREDIT
SCHEDULE 6.1.1        -    QUALIFICATIONS TO DO BUSINESS
SCHEDULE 6.1.2        -    SUBSIDIARIES
SCHEDULE 6.1.4        -    MATERIAL CONTRACTS
SCHEDULE 6.1.14        -    ENVIRONMENTAL DISCLOSURES
SCHEDULE 7.1.1        -    OPINION OF COUNSEL
SCHEDULE 8.1
-    MAINTENANCE OF MATERIAL CONTRACTS; LICENSES;

PERMITS
SCHEDULE 8.2.1        -    PERMITTED INDEBTEDNESS


EXHIBITS
EXHIBIT 1.1(A)
-    ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT 1.1(N)(1)
-    REVOLVING CREDIT NOTE

EXHIBIT 1.1(N)(2)
-    SWING LOAN NOTE

EXHIBIT 2.5.1
-    LOAN REQUEST

EXHIBIT 2.5.2
-    SWING LOAN REQUEST

EXHIBIT 2.12
-    NEW LENDER JOINDER

EXHIBIT 5.9.7(A) - U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders
That Are Not Partnerships For U.S. Federal Income Tax Purposes)
EXHIBIT 5.9.7(B) -
U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT 5.9.7(C)
-    U.S. TAX COMPLIANCE CERTIFICATE (For Foreign

Participants
That Are Partnerships For U.S. Federal Income Tax Purposes)
EXHIBIT 5.9.7(D)
-    U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders

That Are Partnerships For U.S. Federal Income Tax Purposes)
EXHIBIT 8.2.5
-    DISTRIBUTION COMPLIANCE CERTIFICATE

EXHIBIT 8.3.3
-    QUARTERLY COMPLIANCE CERTIFICATE





iii

--------------------------------------------------------------------------------








AMENDED AND RESTATED CREDIT AGREEMENT
THIS AMENDED AND RESTATED CREDIT AGREEMENT (as hereafter amended, the
"Agreement") is dated as of August 11, 2017 and is made by and among The North
American Coal Corporation, a Delaware corporation (the "Borrower"), the LENDERS
(as hereinafter defined), KEYBANK NATIONAL ASSOCIATION as Syndication Agent and
PNC BANK, NATIONAL ASSOCIATION, in its capacity as administrative agent for the
Lenders under this Agreement (hereinafter referred to in such capacity as the
"Administrative Agent").
WHEREAS, certain of the Lenders provided a revolving credit facility to the
Borrower pursuant to a Credit Agreement dated as of November 22, 2013 (as
amended, the "Existing Credit Agreement"); and
WHEREAS, Borrower has requested the Lenders to amend and restate the Existing
Credit Agreement to provide a revolving credit facility to the Borrower in an
aggregate principal amount not to exceed $150,000,000 as such amount may be
increased or decreased pursuant to the terms of this Agreement and the Lenders
have agreed to do so, pursuant to the terms set forth herein.
In consideration of their mutual covenants and agreements hereinafter set forth
and intending to be legally bound hereby, the parties hereto covenant and agree
as follows:
1.
CERTAIN DEFINITIONS



1.1    Certain Definitions. In addition to words and terms defined elsewhere in
this Agreement, the following words and terms shall have the following meanings,
respectively, unless the context hereof clearly requires otherwise:


Administrative Agent shall mean PNC Bank, National Association, and its
successors and assigns, in its capacity as administrative agent hereunder.
Administrative Agent's Fee shall have the meaning specified in Section 10.9
[Administrative Agent's Fee].
Administrative Agent's Letter shall have the meaning specified in Section 10.9
[Administrative Agent's Fee].
Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 10% or more of any class of the
voting interests or other equity interests of such Person, or (iii) 10% or more
of any class of voting interests or other equity interests of which is
beneficially owned or held, directly or indirectly, by such Person. For purposes
of this definition, "control" of a Person means the power, directly or
indirectly, to direct or cause the direction of the management and policies of
such Person, whether by contract or otherwise.
Anti-Terrorism Laws shall mean, as to any Person, any Laws relating to
terrorism, trade sanctions programs and embargoes, import/export licensing,
money laundering or bribery, and any regulation, order, or directive
promulgated, issued or enforced pursuant to such Anti-Terrorism Laws, in each
case, applicable to such Person, all as amended, supplemented or replaced from
time to time.


1

--------------------------------------------------------------------------------





Applicable Commitment Fee Rate shall mean the percentage rate per annum based on
the Debt/EBITDA Ratio then in effect according to the pricing grid on
Schedule 1.1(A) below the heading "Commitment Fee."
Applicable Letter of Credit Fee Rate shall mean the percentage rate per annum
based on the Debt/EBITDA Ratio then in effect according to the pricing grid on
Schedule 1.1(A) below the heading "Letter of Credit Fee."
Applicable Margin shall mean, as applicable:
(A)    the percentage spread to be added to the Base Rate applicable to
Revolving Credit Loans under the Base Rate Option based on the Debt/EBITDA Ratio
then in effect according to the pricing grid on Schedule 1.1(A) below the
heading "Revolving Credit Base Rate Spread", or
(B)    the percentage spread to be added to the LIBOR Rate applicable to
Revolving Credit Loans under the LIBOR Rate Option based on the Debt/EBITDA
Ratio then in effect according to the pricing grid on Schedule 1.1(A) below the
heading "Revolving Credit LIBOR Rate Spread".
Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
Assignment and Assumption Agreement shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 11.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).
Authorized Officer shall mean, with respect to the Borrower, the Chairman of the
Board of Directors, Chief Executive Officer, President, Chief Financial Officer,
Secretary, Assistant Secretary, Vice President, Principal Accounting Officer,
Controller, Treasurer or Assistant Treasurer of the Borrower or such other
individuals, designated by written notice to the Administrative Agent from the
Borrower, authorized to execute notices, reports and other documents on behalf
of the Borrower required hereunder. The Borrower may amend such list of
individuals from time to time by giving written notice of such amendment to the
Administrative Agent.
Availability shall mean, as of the date of determination, an amount, which
equals the lesser of (i) the difference (if a positive number) between the
amount of the Revolving Credit Commitments as of such date, less the Revolving
Facility Usage as of such date or (ii) the difference (if a positive number)
between the maximum pro forma amount of the available Revolving Credit
Commitments that the Borrower could draw as of such date and remain in
compliance with the financial covenants contained in this Agreement, less the
Revolving Facility Usage as of such date.
Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (a) the Overnight Bank Funding Rate, plus 0.5%, and (b)
the Prime Rate, and (c) the Daily LIBOR Rate, plus 100 basis points (1.0%). Any
change in the Base Rate (or any component thereof) shall take effect at the
opening of business on the day such change occurs.
Base Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.4.1(i)
[Revolving Credit Base Rate Option].


2

--------------------------------------------------------------------------------





Black Lung Act shall mean, collectively, the Black Lung Benefits Revenue Act of
1977, as amended and the Black Lung Benefits Reform Act of 1977, as amended.
Borrower shall mean The North American Coal Corporation, a corporation organized
and existing under the laws of the State of Delaware.
Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.
Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(i) any Loans to which a LIBOR Rate Option applies which become subject to the
same Interest Rate Option under the same Loan Request by the Borrower and which
have the same Interest Period shall constitute one Borrowing Tranche, and (ii)
all Loans to which a Base Rate Option applies shall constitute one Borrowing
Tranche.
Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the LIBOR Rate Option applies, such day must also be a day
on which dealings are carried on in the London interbank market.
Capital Expenditures shall mean for any period, with respect to any Person, the
aggregate of all cash expenditures by such Person for the acquisition of fixed
or capital assets or additions to equipment (including replacements, capitalized
repairs and improvements during such period) which are required to be
capitalized under GAAP on a consolidated balance sheet of such Person, but
excluding (a) expenditures made in connection with the acquisition, replacement,
substitution or restoration of assets to the extent financed (i) from insurance
proceeds (or other similar recoveries) paid on account of the loss of or damage
to the assets being replaced or restored or (ii) with cash awards of
compensation arising from the taking by eminent domain or condemnation of the
assets being replaced and (b) expenditures made to fund the purchase price for
assets acquired in any acquisitions permitted under this Agreement.
Cash Management Agreements shall have the meaning specified in Section 2.6.6
[Swing Loans Under Cash Management Agreements].
Change in Control shall mean each and every issue, sale or other disposition of
shares of stock of the Borrower which results in any person (as such term is
used in section 13(d) and section 14(d)(2) of the Exchange Act) or related
persons (other than (i) NACCO or any of its Affiliates or (ii) the Permitted
Holders) constituting a group (as such term is used in Rule 13d 5 under the
Exchange Act), becoming the "beneficial owners" (as such term is used in Rule
13d 3 under the Exchange Act as in effect on the Closing Date), directly or
indirectly, of more than 50% of the total voting power of all classes then
outstanding of the Borrower's voting stock.
Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Law, (b) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, or directives thereunder or issued
in connection therewith (whether or not having the force of Law) and (y)


3

--------------------------------------------------------------------------------





all requests, rules, regulations, guidelines, or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities (whether or not having the force of Law), in each case
pursuant to Basel III, shall in each case be deemed to be a "Change in Law",
regardless of the date enacted, adopted, issued, promulgated or implemented.
CIP Regulations shall have the meaning specified in Section 10.10 [No Reliance
on Administrative Agent's Customer Identification Program].
Closing Date shall mean the Business Day on which the first Loan shall be made,
which shall be August 11, 2017.
Coal Act shall mean the Coal Industry Retiree Health Benefits Act of 1992, as
amended.
Code shall mean the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.
Commitment shall mean as to any Lender, its Revolving Credit Commitment and, in
the case of PNC, the aggregate of its Revolving Credit Commitment and Swing Loan
Commitment, and Commitments shall mean the aggregate of the Revolving Credit
Commitments of all of the Lenders and Swing Loan Commitment of PNC.
Commitment Fee shall have the meaning specified in Section 2.3 [Commitment
Fees].
Compliance Certificate shall have the meaning specified in Section 8.3.3
[Certificate of the Borrower].
Connection Income Taxes shall mean Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
Consolidated Current Debt shall mean, without duplication, (a) all liabilities
of the Borrower and its Consolidated Subsidiaries for borrowed money and
liabilities for borrowed money secured by any real or personal property of any
kind of the Borrower and its Consolidated Subsidiaries, which are payable within
one year plus (b) the aggregate amount of any Guaranty by the Borrower or any of
its Consolidated Subsidiaries of liabilities of the type described in the
foregoing clause (a) except:
(i)    any liabilities which are renewable or extendable at the option of the
debtor to a date in excess of one year;
(ii)    any liabilities, although payable in one year, which constitute
principal payments on indebtedness expected to mature more than one year from
their creation; and
(iii)    any liabilities to reimburse the issuer of letters of credit or other
surety instruments, which letters of credit or other sureties are not drawn.
Consolidated Debt shall mean the total amount of Consolidated Current Debt and
Consolidated Funded Debt of the Borrower and its Consolidated Subsidiaries
outstanding on the date of determination, after eliminating all offsetting
debits and credits between the Borrower and its Consolidated Subsidiaries and
all other items required to be eliminated in the course of preparation of
consolidated financial statements of the Borrower and its Consolidated
Subsidiaries.


4

--------------------------------------------------------------------------------





Consolidated EBITDA shall mean, for any period, Consolidated Net Income for such
period plus the sum of (i) to the extent deducted in computing such Consolidated
Net Income and without duplication, (A) income tax expense, (B) Consolidated
Interest Expense, (C) depreciation and amortization expense, (D) depletion
expense, (E) upon the effectiveness of the Accounting Standards Update 2016-02
Leases ASC 842 or the change to the International Financial Reporting Standards
16 Leases, Office and Building Lease Payments, and (F) the product of (1) equity
in earnings of unconsolidated Affiliates multiplied by (2) the tax rate of such
unconsolidated Affiliates divided by (3) (1 minus such tax rate) and (ii) the
aggregate amount of equity advances and capital contributions made to the
Borrower or any of its Consolidated Subsidiaries in cash during such period or
within thirty (30) days following the end of such period and specifically
designated for allocation to such period and not in the period in which made;
provided that there shall be excluded from such calculation, to the extent
included in Consolidated Net Income for such period, (a) non-cash extraordinary
items of gain or loss, (b) non-recurring gains or losses including gains and
losses from the sale of assets and (c) any items of gain or loss of any Person
(other than a Person in which the Borrower owns all of the outstanding equity
interests) which is accounted for by the Borrower on the equity method of
accounting. For purposes of calculating Consolidated EBITDA for any period, if
during such period the Borrower or any of its Subsidiaries shall have acquired
the equity interest of any Person which becomes a Subsidiary of the Borrower or
acquired all, substantially all or a substantial part of the operating assets of
any Person or disposed of all or substantially all of the equity interest in any
Subsidiary or all or substantially all of the operating assets of any Subsidiary
of the Borrower or a substantial part of the assets of the Borrower,
Consolidated EBITDA for such period shall be calculated after giving pro forma
effect thereto as if such acquisition or disposition occurred on the first day
of such period.
As used in this definition of Consolidated EBITDA, a sale, lease or other
disposition of assets shall be deemed to be a "substantial part" of the assets
of the Borrower and its Subsidiaries if the book value of such assets, when
added to the book value of all other assets sold, leased or otherwise disposed
of by the Borrower and its Subsidiaries during the same fiscal year, exceeds 15%
of the book value of Consolidated Total Assets, determined as of the end of the
fiscal year immediately preceding such sale, lease or other disposition;
provided that there shall be excluded from any determination of a "substantial
part" any (i) sale or disposition of assets in the ordinary course of business
of the Borrower and its Subsidiaries, and (ii) any transfer of assets from the
Borrower to any Wholly-Owned Subsidiary or from any Subsidiary to the Borrower
or a Wholly-Owned Subsidiary.
Notwithstanding anything to the contrary contained in the definition of
Consolidated EBITDA, for purposes of determining Consolidated EBITDA and to the
extent included in the determination of Consolidated Net Income, any losses
(after excluding the items contained in clauses (a), (b) and (c) above) related
to ongoing operations in the course of closing Centennial Natural Resources may
be excluded in such determination in an amount limited to up to $3,000,000 in
the aggregate per any trailing twelve-month period.
Consolidated Funded Debt shall mean:
(i)    liabilities of the Borrower and its Consolidated Subsidiaries for
borrowed money, other than Consolidated Current Debt and Indebtedness of the
Borrower owed to any of its Subsidiaries;
(ii)    liabilities for borrowed money secured by any lien existing on any real
or personal property of any kind owned by the Borrower or its Consolidated
Subsidiaries (whether or not those liabilities have been assumed);


5

--------------------------------------------------------------------------------





(iii)    any Obligations in connection with any capital leases of the Borrower
and its Consolidated Subsidiaries; and
(iv)    the aggregate amount of any Guaranty by the Borrower or any of its
Consolidated Subsidiaries of liabilities of the types described in the foregoing
clause (i), (ii) and (iii) other than Guaranties which constitute Consolidated
Current Debt.
Consolidated Interest Coverage Ratio shall mean at any date, the ratio of
(a) Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended as of such date to (b) Consolidated Interest Expense for such
period of four consecutive fiscal quarters taken as a single accounting period.
Consolidated Interest Expense shall mean for any period, the sum of (i) interest
expense of the Borrower and its Consolidated Subsidiaries for such period
(including imputed interest on any Obligations in connection with any capital
leases), determined on a consolidated basis in accordance with GAAP and (ii)
letter of credit fees paid by the Borrower with respect to Consolidated Debt for
such period. For purposes of calculation of Consolidated Interest Expense for
any period, if during such period the Borrower or any Subsidiary of the Borrower
shall have acquired the equity interest of any Person which becomes a Subsidiary
of the Borrower or acquired all, substantially all or a substantial part of the
operating assets of any Person or disposed of all or substantially all of the
equity interest in any Subsidiary or all or substantially all of the operating
assets of any Subsidiary of the Borrower or a substantial part of the assets of
the Borrower, Consolidated Interest Expense for such period shall be calculated
after giving pro forma effect to any Consolidated Funded Debt incurred or
assumed in connection with the any such acquisition and to any Consolidated
Funded Debt assumed by a third party or otherwise discharged in connection with
any such disposition as if such Consolidated Funded Debt has been incurred or
discharged as of the first day of such period.
As used in this definition of Consolidated Interest Expense, a sale, lease or
other disposition of assets shall be deemed to be a "substantial part" of the
assets of the Borrower and its Subsidiaries if the book value of such assets,
when added to the book value of all other assets sold, leased or otherwise
disposed of by the Borrower and its Subsidiaries during the same fiscal year,
exceeds 15% of the book value of Consolidated Total Assets, determined as of the
end of the fiscal year immediately preceding such sale, lease or other
disposition; provided that there shall be excluded from any determination of a
"substantial part" any (i) sale or disposition of assets in the ordinary course
of business of the Borrower and its Subsidiaries, and (ii) any transfer of
assets from the Borrower to any Wholly-Owned Subsidiary or from any Subsidiary
to the Borrower or a Wholly-Owned Subsidiary.
Consolidated Net Income shall mean with reference to any period, the net income
(or loss) of the Borrower and its Consolidated Subsidiaries for such period
(taken as a cumulative whole), as determined in accordance with GAAP, after
deducting all operating expenses, provisions for all taxes and reserves
(including reserves for all deferred income taxes) and all other items required
to be deducted in the course of the preparation of consolidated financial
statements of the Borrower and its Consolidated Subsidiaries in accordance with
GAAP.
Consolidated Subsidiary shall mean each Subsidiary that is included in the
consolidated balance sheet of the Borrower prepared in accordance with GAAP,
other than Project Mining Subsidiaries.
Consolidated Total Assets means, as of any date of determination, (a) the total
amount of all assets of the Borrower and its Consolidated Subsidiaries as such
amounts would be shown as assets on


6

--------------------------------------------------------------------------------





a Consolidated balance sheet of the Borrower and its Consolidated Subsidiaries
as of such time prepared in accordance with GAAP, minus (b) to the extent
included in clause (a), all amounts properly attributable to minority interest,
if any, in the stock and surplus of Consolidated Subsidiaries.
Contamination shall mean the presence or release or threat of release of
Regulated Substances in, on, under or emanating to or from the Real Property,
which pursuant to Environmental Laws requires notification or reporting to an
Official Body, or which pursuant to Environmental Laws requires the
investigation, cleanup, removal, remediation, containment, abatement of or other
response action or which otherwise constitutes a violation of Environmental
Laws.
Covered Entity shall mean (a) the Borrower, each of the Borrower’s Subsidiaries,
all guarantors and all pledgors of any collateral, and (b) each Person that,
directly or indirectly, is in control of a Person described in clause (a) above.
For purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.
Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the LIBOR Reserve Percentage on such day. Notwithstanding the
foregoing, if the Daily LIBOR Rate as determined above would be less than zero
(0.00), such rate shall be deemed to be zero (0.00) for purposes of this
Agreement.
Debt/EBITDA Ratio shall mean, as of the end of any date of determination, the
ratio of Consolidated Debt at such date to Consolidated EBITDA for the period of
four consecutive fiscal quarters immediately preceding such date of
determination taken as a single accounting period.
Defaulting Lender shall mean any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Loans or (iii) pay over to the Administrative Agent, the Issuing Lender, PNC (as
the Swing Loan Lender) or any Lender any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender's
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or the Administrative Agent in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender's good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within two Business Days after
request by the Administrative Agent or the Borrower, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swing Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
the Administrative Agent's or the Borrower's receipt of such certification in
form and substance satisfactory to the Administrative Agent or the Borrower, (d)
has become the subject of a Bankruptcy Event or (e) has failed at any time to
comply with the provisions of Section 5.3 [Sharing of Payments by Lenders] with
respect to purchasing participations from the other Lenders,


7

--------------------------------------------------------------------------------





whereby such Lender's share of any payment received, whether by setoff or
otherwise, is in excess of its Ratable Share of such payments due and payable to
all of the Lenders.
As used in this definition and in Section 2.10 [Defaulting Lenders], the term
"Bankruptcy Event" means, with respect to any Person, such Person or such
Person's direct or indirect parent company becoming the subject of a bankruptcy
or insolvency proceeding, or having had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person or such Person's
direct or indirect parent company by an Official Body or instrumentality thereof
if, and only if, such ownership interest does not result in or provide such
Person with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Person (or such Official Body or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.
Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.
Drawing Date shall have the meaning specified in Section 2.9.3 [Disbursements,
Reimbursement].
Environmental Complaint shall mean any written complaint by any Person or
Official Body setting forth a cause of action for personal injury or property
damage, natural resource damage, contribution or indemnity for response costs,
civil or administrative penalties, criminal fines or penalties, or declaratory
or equitable relief arising under any Environmental Laws or any order, notice of
violation, citation, subpoena, request for information or other written notice
or demand of any type issued by an Official Body pursuant to any Environmental
Laws.
Environmental Laws shall mean all applicable federal, state, local, tribal,
territorial and foreign Laws (including common law), constitutions, statutes,
treaties, regulations, rules, ordinances and codes and any consent decrees,
settlement agreements, judgments, orders, directives or policies or programs
issued by or entered into with an Official Body having the force and effect of
Law and pertaining or relating to: (i) pollution or pollution control; (ii)
protection of human health from exposure to Regulated Substances; (iii)
protection of the environment and/or natural resources; (iv) employee safety in
the workplace; (v) the presence, use, management, generation, manufacture,
processing, extraction, treatment, recycling, refining, reclamation, labeling,
packaging, sale, transport, storage, collection, distribution, disposal or
release or threat of release of Regulated Substances; (vi) the presence of
Contamination; (vii) the protection of endangered or threatened species and
(viii) the protection of Environmentally Sensitive Areas.
Environmentally Sensitive Area shall mean (i) any wetland as defined by
applicable Environmental Laws; (ii) any area designated as a coastal zone
pursuant to applicable Laws, including Environmental Laws; (iii) any area of
historic or archeological significance or scenic area as defined or designated
by applicable Laws, including Environmental Laws; (iv) habitats of endangered
species or threatened species as designated by applicable Laws, including
Environmental Laws or (v) a floodplain or other flood hazard area as defined
pursuant to any applicable Laws.


8

--------------------------------------------------------------------------------





ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.
ERISA Affiliate shall mean, at any time, any trade or business (whether or not
incorporated) under common control with the Borrower and/or otherwise treated as
a single employer with the Borrower under Section 414 of the Code.
ERISA Event shall mean (a) a reportable event (under Section 4043 of ERISA and
regulations thereunder) with respect to a Plan, other than an Exempt Reportable
Event (as defined below), (b) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Plan, (c)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Plan, or
(d) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon Borrower or
any ERISA Affiliate with respect to a Plan. For purposes of this definition of
ERISA Event, each of the events described in the following clauses (i) through
(v) shall be an "Exempt Reportable Event": (i) any reportable event (under
Section 4043 of ERISA and regulations thereunder) for which the requirement of
notice has been waived by the PBGC; (ii) a reportable event described in ERISA
Section 4043(c)(3) (decline in number of participants); (iii) a reportable event
described in ERISA Section 4043(c)(9) (change in members of a control group) to
the extent that the reportable event is permitted under Section 8.2.5 hereof or
relates to members of the ERISA Group other than the Borrower and its
Subsidiaries; (iv) a reportable event described in ERISA Section 4043(c)(10)
(liquidation) to the extent that the reportable event results from a liquidation
of a member of the ERISA Group that is permitted under Section 8.2.6 hereof or
is unrelated to a case under Title 11 of the United States Code or a similar
State law; and (v) a reportable event described in ERISA section 4043(c)(11)
(extraordinary dividend or stock redemption) to the extent that the reportable
event is permitted under Section 8.2.5 hereof or results from the declaration of
an extraordinary dividend payable to, or an extraordinary stock redemption of, a
member of the ERISA Group other than the Borrower and its Subsidiaries.
ERISA Group shall mean, at any time, the Borrower and all ERISA Affiliates.
Event of Default shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an "Event of Default."
Exchange Act shall mean the Securities Exchange Act of 1934, as amended.
Excluded Taxes shall mean any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (a) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or (b)
that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (a) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 5.6.2 [Replacement of a Lender]) or (b) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.9.7 [Status of Lenders], amounts with respect to such Taxes were
payable either to such Lender's assignor immediately


9

--------------------------------------------------------------------------------





before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (iii) Taxes attributable to such Recipient's failure
to comply with Section 5.9.7 [Status of Lenders] and (iv) any U.S federal
withholding Taxes imposed under FATCA.
Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.
Existing Letters of Credit shall have the meaning specified in Section 2.9.1
[Issuance of Letters of Credit].
Expiration Date shall mean, with respect to the Revolving Credit Commitments,
August 11, 2022.
FATCA shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreements
with respect to the foregoing.
Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the NYFRB (or any successor) on such day as being the
weighted average of the rates on overnight federal funds transactions arranged
by federal funds brokers on the previous trading day, as computed and announced
by such Federal Reserve Bank (or any successor) in substantially the same manner
as such Federal Reserve Bank computes and announces the weighted average it
refers to as the "Federal Funds Effective Rate" as of the date of this
Agreement; provided, if such Federal Reserve Bank (or its successor) does not
announce such rate on any day, the "Federal Funds Effective Rate" for such day
shall be the Federal Funds Effective Rate for the last day on which such rate
was announced.
Fixed Charge Coverage Ratio shall mean the ratio of (i) Consolidated EBITDA for
the period of four consecutive fiscal quarters immediately preceding such date
of determination taken as a single accounting period as of the date of
determination minus the amount actually paid in cash by the Borrower and its
Subsidiaries during such period on account of Capital Expenditures (excluding
any such Capital Expenditures that have been financed with Indebtedness (other
than Loans)) for such period to (ii) Fixed Charges.
Fixed Charges shall mean for any period of determination the sum (without
duplication) of interest expense, income taxes, scheduled principal installments
on Indebtedness (as adjusted for prepayments), and Restricted Payments paid in
cash (other than distributions in accordance with Section 8.2.5(iv)), for such
period determined and consolidated in accordance with GAAP.
Foreign Currency Hedge shall mean any foreign exchange transaction, including
spot and forward foreign currency purchases and sales, listed or
over-the-counter options on foreign currencies, non-deliverable forwards and
options, foreign currency swap agreements, currency exchange rate price hedging
arrangements, and any other similar transaction providing for the purchase of
one currency in exchange for the sale of another currency.
Foreign Lender shall mean (i) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (ii) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the


10

--------------------------------------------------------------------------------





Laws of a jurisdiction other than that in which the Borrower is resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
GAAP shall mean generally accepted accounting principles as are in effect in the
United States from time to time, subject to the provisions of Section 1.3
[Accounting Principles], and applied on a consistent basis both as to
classification of items and amounts.
Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.
ICC shall have the meaning specified in Section 11.11.1 [Governing Law].
Increasing Lender shall have the meaning assigned to that term in Section 2.12
[Increase in Revolving Credit Commitments].
Indebtedness shall mean, as to any Person at any time, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person for the deferred purchase price of property or services (other than
trade payables incurred in the ordinary course of such Person’s business and
amounts owed to NACCO under the Tax Sharing Agreement and/or in respect of state
taxes paid by NACCO on behalf of the Borrower and its Subsidiaries), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all obligations of such Person created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all obligations of such Person as lessee under
leases that have been or should be, in accordance with GAAP, recorded as capital
leases, (f) all obligations, contingent or otherwise, of such Person in respect
of acceptances, letters of credit, surety bonds or similar extensions of credit,
(g) net reimbursement obligations (contingent or otherwise) under any letter of
credit, currency swap agreement, interest rate swap, cap, collar or floor
agreement or other interest rate management device, (h) all Indebtedness of
others referred to in clauses (a) through (g) above or clause (i) below
guaranteed directly or indirectly in any manner by such Person, or in effect
guaranteed directly or indirectly by such Person through an agreement (1) to pay
or purchase such Indebtedness or to advance or supply funds for the payment or
purchase of such Indebtedness, (2) to purchase, sell or lease (as lessee or
lessor) property, or to purchase or sell services, primarily for the purpose of
enabling the debtor to make payment of such Indebtedness or to assure the holder
of such Indebtedness against loss, (3) to supply funds to or in any other manner
invest in the debtor (including any agreement to pay for property or services
irrespective of whether such property is received or such services are rendered)
or (4) otherwise to assure a creditor against loss, and (i) all Indebtedness
referred to in clauses (a) through (h) above secured by any Lien on property
(including, without limitation, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness.
Indemnified Taxes shall mean (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document, and (ii) to the extent not otherwise described
in the preceding clause (i), Other Taxes.


11

--------------------------------------------------------------------------------





Indemnitee shall have the meaning specified in Section 11.3.2 [Indemnification
by the Borrower].
Information shall mean all information received from the Borrower or any of its
Subsidiaries relating to the Borrower or any of such Subsidiaries or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or the Issuing Lender on a
non-confidential basis prior to disclosure by the Borrower or any of its
Subsidiaries.
Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of the Borrower or otherwise relating to the liquidation, dissolution,
winding-up or relief of such Person, or (b) any general assignment for the
benefit of creditors, composition, marshaling of assets for creditors, or other,
similar arrangement in respect of such Person's creditors generally or any
substantial portion of its creditors; undertaken under any Law.
Interest Period shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans bear interest under the LIBOR Rate
Option. Subject to the last sentence of this definition, such period shall be
one week, two weeks, or one, two, three or six Months. Such Interest Period
shall commence on the effective date of such Interest Rate Option, which shall
be (i) the Borrowing Date if the Borrower is requesting new Loans, or (ii) the
date of renewal of or conversion to the LIBOR Rate Option if the Borrower is
renewing or converting to the LIBOR Rate Option applicable to outstanding Loans.
Notwithstanding the second sentence hereof: (A) any Interest Period which would
otherwise end on a date which is not a Business Day shall be extended to the
next succeeding Business Day unless such Business Day falls in the next calendar
month, in which case such Interest Period shall end on the next preceding
Business Day, and (B) the Borrower shall not select, convert to or renew an
Interest Period for any portion of the Loans that would end after the Expiration
Date.
Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
floor, adjustable strike cap, adjustable strike corridor, or similar agreements
entered into by the Borrower in order to provide protection to, or minimize the
impact upon, the Borrower of increasing floating rates of interest applicable to
Indebtedness.
Interest Rate Option shall mean any LIBOR Rate Option or Base Rate Option.
IRS shall mean the United States Internal Revenue Service.
ISP98 shall have the meaning specified in Section 11.11.1 [Governing Law].
Issuing Lender shall mean PNC, in its individual capacity as issuer of Letters
of Credit hereunder and any other Lender that Borrower, Administrative Agent and
such other Lender may agree may from time to time issue Letters of Credit
hereunder.
Joint Venture shall mean a non-wholly owned corporation, partnership, limited
liability company or other entity of the Borrower or any of its Subsidiaries in
which the Borrower and its Subsidiaries hold, directly or indirectly, no less
than a 10% equity interest.
Law shall mean any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction,


12

--------------------------------------------------------------------------------





writ, decree, bond, judgment, authorization or approval, lien or award of or any
settlement arrangement, by agreement, consent or otherwise, with any Official
Body, foreign or domestic.
Lender Provided Foreign Currency Hedge shall mean a Foreign Currency Hedge which
is provided by any Lender or its Affiliate and with respect to which such Lender
or Affiliate confirms to the Administrative Agent in writing no later than five
(5) Business Days after execution thereof that it: (i) is documented in a
standard International Swaps and Derivatives Association Master Agreement or
another reasonable and customary manner, (ii) provides for the method of
calculating the reimbursable amount of the provider’s credit exposure in a
reasonable and customary manner, and (iii) is entered into for hedging (rather
than speculative) purposes.
Lender Provided Interest Rate Hedge shall mean an Interest Rate Hedge which is
provided by any Lender or its Affiliate and with respect to which the
Administrative Agent confirms: (i) is documented in a standard International
Swap Dealer Association Agreement, (ii) provides for the method of calculating
the reimbursable amount of the provider's credit exposure in a reasonable and
customary manner, and (iii) is entered into for hedging (rather than
speculative) purposes.
Lenders shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender.
Letter of Credit shall have the meaning specified in Section 2.9.1 [Issuance of
Letters of Credit].
Letter of Credit Borrowing shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].
Letter of Credit Fee shall have the meaning specified in Section 2.9.1.2 [Letter
of Credit Fees].
Letter of Credit Obligation shall mean, as of any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
on such date (if any Letter of Credit shall increase in amount automatically in
the future, such aggregate amount available to be drawn shall currently give
effect to any such future increase) plus the aggregate Reimbursement Obligations
and Letter of Credit Borrowings on such date.
Letter of Credit Sublimit shall have the meaning specified in Section 2.9.1
[Issuance of Letters of Credit].
LIBOR Rate shall mean, with respect to the Loans comprising any Borrowing
Tranche to which the LIBOR Rate Option applies for any Interest Period, the
interest rate per annum determined by the Administrative Agent by dividing (the
resulting quotient rounded upwards, if necessary, to the nearest 1/100th of 1%
per annum) (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which US dollar deposits
are offered by leading banks in the London interbank deposit market), or the
rate which is quoted by another source selected by the Administrative Agent as
an authorized information vendor for the purpose of displaying rates at which US
dollar deposits are offered by leading banks in the London interbank deposit
market (for purposes of this definition, an "Alternate Source"), at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the London interbank offered rate for
U.S. Dollars for an amount comparable to such Borrowing Tranche and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a


13

--------------------------------------------------------------------------------





Bloomberg Page BBAM1 (or any substitute page) or any Alternate Source, a
comparable replacement rate determined by the Administrative Agent at such time
(which determination shall be conclusive absent manifest error)), by (ii) a
number equal to 1.00 minus the LIBOR Reserve Percentage. Notwithstanding the
foregoing, if the LIBOR Rate as determined under any method above would be less
than zero (0.00), such rate shall be deemed to be zero (0.00) for purposes of
this Agreement.
The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Borrower of the LIBOR Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error.
LIBOR Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(ii)
[Revolving Credit LIBOR Rate Option].
LIBOR Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as "Eurocurrency
Liabilities").
Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).
Loan Documents shall mean this Agreement, the Administrative Agent's Letter, the
Notes and any other instruments, certificates or documents delivered in
connection herewith or therewith.
Loan Request shall have the meaning specified in Section 2.5 [Revolving Credit
Loan Requests; Swing Loan Requests].
Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans or Swing Loans, or any Revolving Credit Loan or Swing Loan.
Material Adverse Change shall mean any set of circumstances or events which (a)
has or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (b) is or could reasonably be expected to be material and adverse
to the business, properties, assets, financial condition, results of operations
of the Borrower and its Subsidiaries, taken as a whole, (c) impairs materially
or could reasonably be expected to impair materially the ability of the Borrower
and its Subsidiaries, taken as a whole, to duly and punctually pay or perform
its Indebtedness under this Agreement or any Note, or (d) impairs materially or
could reasonably be expected to impair materially the ability of the
Administrative Agent or any of the Lenders, to the extent permitted, to enforce
their legal remedies pursuant to this Agreement or any other Loan Document.
Material Contract shall mean each coal or other supply or services contract to
which the Borrower or any Subsidiary is a party and which provides for annual
payments to the Borrower or any Subsidiary which are expected to be in excess of
$5,000,000.


14

--------------------------------------------------------------------------------





Month, with respect to an Interest Period under the LIBOR Rate Option, shall
mean the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.
Multiemployer Plan shall mean any "defined benefit plan" (within the meaning of
Section 3(35) of ERISA) which is a "multiemployer plan" within the meaning of
Section 4001(a)(3) of ERISA and to which the Borrower or any member of the ERISA
Group is then making or accruing an obligation to make contributions or, within
the preceding five Plan years, has made or had an obligation to make such
contributions.
NACCO shall mean NACCO Industries, Inc., a Delaware corporation.
Net Proceeds shall mean, with respect to any sale of property by the Borrower or
any Subsidiary, the net proceeds from such sale received by the Person, net of:
(a)    actual expenses and fees relating to such sale (including, without
limitation, legal, accounting and investment banking fees, sales commissions and
relocation expenses);
(b)    taxes paid or payable or estimated by the Borrower (in good faith) to be
payable in connection with such sale after taking into account any reduction in
consolidated tax liability due to available tax credits or deductions or any tax
sharing arrangements;
(c)    repayment or prepayment of any Indebtedness that is required to be repaid
or prepaid in connection with such sale;
(d)    provision for minority interest holders in any Subsidiary as a result of
such sale;
(e)    payments of unassumed liabilities (not constituting Indebtedness )
relating to the assets or property sold at the time of, or within thirty (30)
days after, the date of such sale; and
(f)    appropriate amounts to be provided by the Borrower or any Subsidiary as
the case may be, as reserves in accordance with GAAP, against any liabilities
associated with such sale and retained by the Borrower or any Subsidiary, as the
case may be, after the sale including, without limitation, pension and other
post-employment benefit liabilities, liabilities related to environmental
matters and liabilities under any indemnification obligations associated with
such sale.
New Lender shall have the meaning assigned to that term in Section 2.12
[Increase in Revolving Credit Commitments].
Non-Consenting Lender shall have the meaning specified in Section 11.1
[Modifications, Amendments or Waivers].
Non-Defaulting Lender shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.
Non-Recourse Indebtedness shall mean any Indebtedness other than Recourse
Indebtedness.


15

--------------------------------------------------------------------------------





Notes shall mean, collectively, the promissory notes in the form of
Exhibit 1.1(N)(1) evidencing the Revolving Credit Loans and in the form of
Exhibit 1.1(N)(2) evidencing the Swing Loan.
Notices shall have the meaning specified in Section 11.5 [Notices;
Effectiveness; Electronic Communication].
NYFRB shall mean the Federal Reserve Bank of New York.
Obligation shall mean any obligation or liability of the Borrower howsoever
created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with (i) this Agreement, the Notes, the Letters of Credit, the
Administrative Agent's Letter or any other Loan Document whether to the
Administrative Agent, any of the Lenders or their Affiliates or other persons
provided for under such Loan Documents, (ii) any Lender Provided Interest Rate
Hedge, (iii) any Lender Provided Foreign Currency Hedge, and (iv) any Other
Lender Provided Financial Service Product.
Office and Building Lease Payments shall mean all amounts paid to a lessor that
relate to the occupancy of office or building space under an operating lease
when a lease liability is required to be recognized under GAAP for such
operating lease.
Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).
Order shall have the meaning specified in Section 2.9.9 [Liability for Acts and
Omissions].
Other Connection Taxes shall mean, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient (or an
agent or affiliate thereof) and the jurisdiction imposing such Tax (other than
connections arising from such Recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).
Other Lender Provided Financial Service Product shall mean agreements or other
arrangements under which any Lender or Affiliate of a Lender provides any of the
following products or services to the Borrower: (a) credit cards, (b) credit
card processing services, (c) debit cards, (d) purchase cards, (e) ACH
transactions, (f) cash management, including controlled disbursement, accounts
or services, or (g) foreign currency exchange.
Other Taxes shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes


16

--------------------------------------------------------------------------------





imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.6.2 [Replacement of a Lender]).
Overnight Bank Funding Rate shall mean, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB, as set forth on its public website from time to time,
and as published on the next succeeding Business Day as the overnight bank
funding rate by the NYFRB (or by such other recognized electronic source (such
as Bloomberg) selected by the Administrative Agent for the purpose of displaying
such rate); provided, that if such day is not a Business Day, the Overnight Bank
Funding Rate for such day shall be such rate on the immediately preceding
Business Day; provided, further, that if such rate shall at any time, for any
reason, no longer exist, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error). If the Overnight Bank Funding Rate determined as above
would be less than zero, then such rate shall be deemed to be zero. The rate of
interest charged shall be adjusted as of each Business Day based on changes in
the Overnight Bank Funding Rate without notice to the Borrower.
Participant has the meaning specified in Section 11.8.4 [Participations].
Participant Register shall have the meaning specified in Section 11.8.4
[Participations].
Participation Advance shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].
Payment Date shall mean the first day of each calendar quarter after the date
hereof and on the Expiration Date or upon acceleration of the Notes.
Payment In Full and Paid in Full shall mean the indefeasible payment in full in
cash of the Loans and other Obligations hereunder, termination of the
Commitments and expiration or termination of all Letters of Credit.
PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.
Permitted Holders shall mean, collectively, the parties to the Amended and
Restated Stockholders' Agreement, dated as of September 28, 2012, as amended
from time to time, by and among the Participating Stockholders (as defined
therein) and NACCO.
Permitted Investments shall mean:
(i)    direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;
(ii)    commercial paper maturing in 180 days or less rated not lower than A-1,
by Standard & Poor's or P-1 by Moody's Investors Service, Inc. on the date of
acquisition;
(iii)    demand deposits, time deposits or certificates of deposit maturing
within one year in commercial banks whose obligations are rated A-1, A or the
equivalent or better by Standard & Poor's on the date of acquisition;


17

--------------------------------------------------------------------------------





(iv)    money market or mutual funds whose investments are limited to those
types of investments described in clauses (i) (iii) above; and
(v)    investments made under the Cash Management Agreements or under cash
management agreements with any other Lenders.
Permitted Liens shall mean:
(i)    Liens for taxes, assessments, or similar charges, incurred in the
ordinary course of business and which are not yet due and payable;
(ii)    Pledges or deposits made in the ordinary course of business to secure
payment of workmen's compensation, or to participate in any fund in connection
with workmen's compensation, unemployment insurance, old-age pensions or other
social security programs;
(iii)    Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default;
(iv)    Good-faith pledges or deposits made in the ordinary course of business
to secure performance of bids, tenders, contracts (other than for the repayment
of borrowed money) or leases, not in excess of the aggregate amount due
thereunder, or to secure statutory obligations, or surety, appeal, indemnity,
performance or other similar bonds required in each case for the Borrower or any
Consolidated Subsidiaries and incurred in the ordinary course of business;
(v)    Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;
(vi)    Liens on property leased by the Borrower or any Subsidiary of the
Borrower under capital leases securing obligations of the Borrower or such
Subsidiary to the lessor under such leases;
(vii)    Any Lien existing on the date of this Agreement and described on
Schedule 1.1(P) and any renewal, extension or replacement of such Lien, provided
that if such Lien secures any Indebtedness, the principal amount secured thereby
is not hereafter increased, and no additional assets become subject to such
Lien;
(viii)    Purchase Money Security Interests and capitalized leases to the extent
permitted under Section 8.2.1(i)(C) and 8.2.1(i)(E), as applicable;
(ix)    Liens securing Indebtedness other than Recourse Indebtedness in an
aggregate principal amount not to exceed $1,000,000 at any time outstanding;
(x)    Other Liens securing Recourse Debt in an aggregate principal amount not
to exceed $1,000,000 at any time outstanding;
(xi)    Liens securing Royalty Payments (as defined herein) in the ordinary
course of business with respect to real property or mineral interests acquired
on or after the Closing Date, whether owned or leased by the Borrower or any
Subsidiary of the Borrower and other similar Liens in existence prior to the
Closing Date; provided that any such Lien is not expanded to cover any other
property or


18

--------------------------------------------------------------------------------





assets of the Borrower or any Subsidiary of the Borrower (other than proceeds of
the property or assets subject to such Lien).  For Purposes of this subsection,
Royalty Payments shall be defined as production payments, royalties, dedication
of reserves under supply agreements or similar rights or interests granted,
taken subject to, or otherwise imposed on properties consistent with normal
practices in the mining industry, but in no event shall Royalty Payments include
any overriding royalties granted at the time of acquisition as a component of
the consideration for the acquisition; and
(xii)    The following, (A) if the validity or amount thereof is being contested
in good faith by appropriate and lawful proceedings diligently conducted so long
as levy and execution thereon have been stayed and continue to be stayed or (B)
if a final judgment is entered and such judgment is discharged within thirty
(30) days of entry, and in either case they do not in the aggregate, materially
impair the ability of the Borrower to perform its Obligations hereunder or under
the other Loan Documents:
(1)    Claims or Liens for taxes, assessments or charges due and payable and
subject to interest or penalty; provided that the Borrower maintains such
reserves or other appropriate provisions as shall be required by GAAP and pays
all such taxes, assessments or charges forthwith upon the commencement of
proceedings to foreclose any such Lien;
(2)    Claims, Liens or encumbrances upon, and defects of title to, real or
personal property, including any attachment of personal or real property or
other legal process prior to adjudication of a dispute on the merits;
(3)    Claims or Liens of mechanics, materialmen, warehousemen, carriers, or
other statutory nonconsensual Liens; or
(4)    Liens resulting from final judgments or orders described in Section 9.1.7
[Final Judgments or Orders].
Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.
Plan shall mean an "employee pension benefit plan" (as such term is defined in
Section 3(2) of ERISA), including a Multiple Employer Plan or other Plan
described in Section 4063(a) of ERISA, but excluding any Multiemployer Plan,
which is covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 of the Code and either (i) is sponsored by any
member of the ERISA Group or to which a member of the ERISA Group contributes or
has an obligation to contribute for employees of any member of the ERISA Group
or (ii) has at any time within the preceding five years been sponsored by any
entity which was at such time a member of the ERISA Group or to which a member
of the ERISA Group contributed or had an obligation to contribute for employees
of any entity which was at such time a member of the ERISA Group.
PNC shall mean PNC Bank, National Association, its successors and assigns.
Potential Default shall mean any event or condition which with notice or passage
of time, or both, would constitute an Event of Default.
Prime Rate shall mean the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent.


19

--------------------------------------------------------------------------------





Any change in the Prime Rate shall take effect at the opening of business on the
day such change is announced.
Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.
Project Mining Subsidiary shall mean any Subsidiary of the Borrower (a) whose
Indebtedness is Non-Recourse Indebtedness and (b) the customers of which finance
or guarantee the financing and certain other obligations of such Subsidiary.
Schedule 1.1(S) hereto sets forth a list of such Project Mining Subsidiaries as
of the Closing Date.
Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal "Money Rates" listing under the caption "London
Interbank Offered Rates" for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).
Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to the Borrower or any Subsidiary of the Borrower or
deferred payments by the Borrower or such Subsidiary for the purchase of such
tangible personal property.
Ratable Share shall mean:
(i)    with respect to a Lender's obligation to make Revolving Credit Loans,
participate in Letters of Credit and other Letter of Credit Obligations, and
receive payments, interest, and fees related thereto, the proportion that such
Lender's Revolving Credit Commitment bears to the Revolving Credit Commitments
of all of the Lenders, provided however that if the Revolving Credit Commitments
have terminated or expired, the Ratable Shares for purposes of this clause shall
be determined based upon the Revolving Credit Commitments most recently in
effect, giving effect to any assignments.
(ii)    with respect to all other matters as to a particular Lender, the
percentage obtained by dividing (i) such Lender's Revolving Credit Commitment,
by (ii) the sum of the aggregate amount of the Revolving Credit Commitments of
all Lenders; provided however that if the Revolving Credit Commitments have
terminated or expired, the computation in this clause shall be determined based
upon the Revolving Credit Commitments most recently in effect, giving effect to
any assignments, and not on the current amount of the Revolving Credit
Commitments and provided further in the case of Section 2.10 [Defaulting
Lenders] when a Defaulting Lender shall exist, "Ratable Share" shall mean the
percentage of the aggregate Commitments (disregarding any Defaulting Lender's
Commitment) represented by such Lender's Commitment.
Real Property shall mean the real property, both owned and leased, and the
surface, coal, and mineral rights, interests and coal leases of the Borrower and
its Subsidiaries.
Recourse Indebtedness of any Person shall mean all items that, in accordance
with GAAP, would be classified as indebtedness on a Consolidated balance sheet
of such Person (other than trade payables incurred in the ordinary course of
business and amounts owed to NACCO under the Tax Sharing Agreement and/or in
respect of state taxes paid by NACCO) on behalf of the Borrower and its
Subsidiaries; but shall not include indebtedness as to which no recourse may be
asserted against the Borrower or any of its Consolidated Subsidiaries except to
the extent that such indebtedness is secured by a Lien on specified assets of
the Borrower or any of its Consolidated Subsidiaries.


20

--------------------------------------------------------------------------------





Recipient shall mean (i) the Administrative Agent, (ii) any Lender and (iii) the
Issuing Lender, as applicable.
Regulated Substances shall mean, without limitation, any substance, material or
waste, regardless of its form or nature, defined under Environmental Laws as a
"hazardous substance", "pollutant", "pollution", "contaminant", "hazardous or
toxic substance", "extremely hazardous substance", "toxic chemical", "toxic
substance", "toxic waste", "hazardous waste", "special handling waste",
"industrial waste", "residual waste", "solid waste", "municipal waste", "mixed
waste", "infectious waste", "chemotherapeutic waste", "medical waste",
"regulated substance" or any other material, substance or waste, regardless of
its form or nature, which otherwise is regulated by Environmental Laws.
Reimbursement Obligation shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].
Related Parties shall mean, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.
Relief Proceeding shall mean any proceeding seeking a decree or order for relief
in respect of the Borrower or any Subsidiary of the Borrower in a voluntary or
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of the Borrower or any Subsidiary of the Borrower for any
substantial part of its property, or for the winding-up or liquidation of its
affairs, or an assignment for the benefit of its creditors.
Required Environmental Notices shall mean all notices, reports, plans, forms or
other filings which are required pursuant to Environmental Laws or Required
Environmental Permits to be submitted to an Official Body or which otherwise
must be maintained.
Required Environmental Permits shall mean all permits, licenses, bonds,
consents, approvals or authorizations required under Environmental Laws to own,
occupy or maintain the Real Property.
Reportable Compliance Event shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.
Required Lenders shall mean
(A)    If there exists fewer than three (3) Lenders, all Lenders (other than any
Defaulting Lender), and
(B)    If there exist three (3) or more Lenders, Lenders (other than any
Defaulting Lender) having more than 50% of the sum of the aggregate amount of
the Revolving Credit Commitments of the Lenders (excluding any Defaulting
Lender) or, after the termination of the Revolving Credit Commitments, the
outstanding Revolving Credit Loans and Ratable Share of Letter of Credit
Obligations of the Lenders (excluding any Defaulting Lender).


21

--------------------------------------------------------------------------------





Required Mining Permits shall mean all permits, licenses, authorizations, plans,
approvals and bonds necessary under the Environmental Laws for the Borrower or
any of its Subsidiaries to continue to conduct coal mining and related
operations on, in or under the Real Property, and any and all other mining
properties owned or leased by the Borrower or any such Subsidiary (collectively
"Mining Property") substantially in the manner as such operations had been
authorized immediately prior to Borrower's or such Subsidiary's acquisition of
its interests in the Real Property and as may be necessary for Borrower or such
Subsidiary to conduct coal mining and related operations on, in or under the
Mining Property as described in any plan of operation.
Required Share shall have the meaning assigned to such term in Section 5.11
[Settlement Date Procedures].
Restricted Payments shall have the meaning specified in Section 8.2.5 [Dividends
and Related Distributions].
Revolving Credit Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
"Amount of Commitment for Revolving Credit Loans," as such Commitment is
thereafter assigned or modified and Revolving Credit Commitments shall mean the
aggregate Revolving Credit Commitments of all of the Lenders.
Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Lenders or one of the Lenders to the Borrower pursuant to Section 2.1
[Revolving Credit Commitments] or Section 2.9.3 [Disbursements, Reimbursement].
Revolving Facility Usage shall mean at any time the sum of the outstanding
Revolving Credit Loans, the outstanding Swing Loans, and the Letter of Credit
Obligations.
Sanctioned Country shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.
Sanctioned Person shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.
Settlement Date shall mean the Business Day on which the Administrative Agent
elects to effect settlement pursuant to Section 5.11 [Settlement Date
Procedures].
Solvent shall mean, with respect to any Person on a particular date, that on
such date (i) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (ii) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person is able to realize upon its assets and pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the normal course of business, (iv) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person's ability to pay as such debts and liabilities mature, and (v) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person's property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which such Person is engaged. In computing


22

--------------------------------------------------------------------------------





the amount of contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
Standard & Poor's shall mean Standard & Poor's Ratings Services, a division of
The McGraw-Hill Companies, Inc.
Statements shall have the meaning specified in 6.1.6(i) [Historical Statements].
Subsidiary of any Person at any time shall mean any corporation, trust,
partnership, any limited liability company or other business entity (i) of which
more than 50% of the outstanding voting securities or other interests normally
entitled to vote for the election of one or more directors (or Persons
performing similar functions) (regardless of any contingency which does or may
suspend or dilute the voting rights) is at such time owned directly or
indirectly by such Person or one or more of such Person's Subsidiaries, or (ii)
which is controlled or capable of being controlled by such Person or one or more
of such Person's Subsidiaries.
Subsidiary Equity Interests shall have the meaning specified in Section 6.1.2
[Subsidiaries and Owners; Investment Companies].
Swing Loan Commitment shall mean PNC's commitment to make Swing Loans to the
Borrower pursuant to Section 2.1.2 [Swing Loan Commitment] hereof in an
aggregate principal amount up to $15,000,000 outstanding at any one time.
Swing Loan Lender shall mean PNC, in its capacity as a lender of Swing Loans.
Swing Loan Note shall mean the Swing Loan Note of the Borrower in the form of
Exhibit 1.1(N)(2) evidencing the Swing Loans, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part.
Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.5.2 [Swing Loan Requests] hereof.
Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by PNC to the Borrower pursuant to Section
2.1.2 [Swing Loan Commitment] hereof.
Tax Allocation Agreement shall mean that certain Tax Allocation Agreement
between NACCO and Hyster-Yale Materials Handling, Inc., dated September 28,
2012, related to the allocation of federal tax liabilities between NACCO and
Hyster-Yale Materials Handling, Inc., as amended, supplemented or otherwise
modified from time to time.
Tax Sharing Agreement shall mean that certain Amended and Restated Tax Sharing
Agreement between NACCO and its Subsidiaries, dated December 22, 2007, as
amended by that certain First Amendment to Amended and Restated Tax Sharing
Agreement, dated January 12, 2015, related to the allocation of federal tax
liabilities among NACCO and its Consolidated U.S. Subsidiaries, as further
amended, supplemented or otherwise modified from time to time.
Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Official Body, including any interest, additions to
tax or penalties applicable thereto.


23

--------------------------------------------------------------------------------





UCP shall have the meaning specified in Section 11.11.1 [Governing Law].
USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
U.S. Borrower shall mean any Borrower that is a U.S. Person.
U.S. Person shall mean any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Code.
U.S. Tax Compliance Certificate shall have the meaning specified in Section
5.9.7(ii)(B)(c) [Status of Lenders].
Voting Stock shall mean capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
Withholding Agent shall mean the Borrower and the Administrative Agent.
Wholly-Owned Subsidiary means, at any time, any Subsidiary one hundred percent
(100%) of all of the equity interests (except directors' qualifying shares) and
voting interests of which are owned by any one or more of the Borrower and the
Borrower's other Wholly-Owned Subsidiaries at such time.
1.2    Construction. Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents: (i) references to the plural include the
singular, the plural, the part and the whole and the words "include," "includes"
and "including" shall be deemed to be followed by the phrase "without
limitation"; (ii) the words "hereof," "herein," "hereunder," "hereto" and
similar terms in this Agreement or any other Loan Document refer to this
Agreement or such other Loan Document as a whole; (iii) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified; (iv)
reference to any Person includes such Person's successors and assigns;
(v) reference to any agreement, including this Agreement and any other Loan
Document together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated; (vi) relative to the
determination of any period of time, "from" means "from and including," "to"
means "to but excluding," and "through" means "through and including"; (vii) the
words "asset" and "property" shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (viii)
section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document, (ix) unless otherwise specified, all references herein to times
of day shall be references to Eastern Time, and (x) any references to any Law
shall mean such Law as it may be amended, restated, replaced, or supplemented
from time to time.


1.3    Accounting Principles; Changes in GAAP. Except as otherwise provided in
this Agreement, all computations and determinations as to accounting or
financial matters and all financial statements to be delivered pursuant to this
Agreement shall be made and prepared in accordance with GAAP (including
principles of consolidation where appropriate), and all accounting or financial
terms


24

--------------------------------------------------------------------------------





shall have the meanings ascribed to such terms by GAAP; provided, however, that
all accounting terms used in Section 8.2 [Negative Covenants] (and all defined
terms used in the definition of any accounting term used in Section 8.2) shall
have the meaning given to such terms (and defined terms) under GAAP as in effect
on the date hereof and shall be applied on a basis consistent with those used in
preparing Statements referred to in Section 6.1.6(i) [Historical Statements].
Notwithstanding the foregoing, if the Borrower notifies the Administrative Agent
in writing that the Borrower wishes to amend any financial requirement
hereunder, any financial covenant in Section 8.2 of this Agreement or any
definitions related to the foregoing, including without limitation the
definition of the term Debt/EBITDA Ratio for purposes of interest, Letter of
Credit Fee and Commitment Fee determinations, to eliminate the effect of any
change in GAAP occurring after the Closing Date or the operation of such
financial requirements, financial covenants and/or interest, Letter of Credit
Fee or Commitment Fee determinations (or if the Administrative Agent notifies
the Borrower in writing that the Required Lenders wish to amend any financial
covenant in Section 8.2, any related definition and/or the definition of the
term Debt/EBITDA Ratio for purposes of interest, Letter of Credit Fee and
Commitment Fee determinations to eliminate the effect of any such change in
GAAP), then the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratios or requirements to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, the Loan Parties'
compliance with such requirements, covenants and/or the definition of the term
Debt/EBITDA Ratio for purposes of interest, Letter of Credit Fee and Commitment
Fee determinations shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenants or definitions are amended in a
manner satisfactory to the Borrower and the Required Lenders, and the Loan
Parties shall provide to the Administrative Agent, when they deliver their
financial statements pursuant to Sections 8.3.1 [Quarterly Financial Statements]
and 8.3.2 [Annual Financial Statements] of this Agreement, such reconciliation
statements as shall be reasonably requested by the Administrative Agent.


2.
REVOLVING CREDIT AND SWING LOAN FACILITIES



2.1Revolving Credit Commitments.


2.1.1Revolving Credit Loans. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, each Lender
severally agrees to make Revolving Credit Loans to the Borrower at any time or
from time to time on or after the date hereof to the Expiration Date; provided
that after giving effect to such Loan (i) the aggregate amount of Loans from
such Lender shall not exceed such Lender's Revolving Credit Commitment minus
such Lender's Ratable Share of the outstanding Swing Loans and Letter of Credit
Obligations and (ii) the Revolving Facility Usage shall not exceed the Revolving
Credit Commitments. Within such limits of time and amount and subject to the
other provisions of this Agreement, the Borrower may borrow, repay and reborrow
pursuant to this Section 2.1.


2.1.2Swing Loan Commitment. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, and in order
to facilitate loans and repayments between Settlement Dates, Swing Loan Lender
may, at its option, cancelable at any time for any reason whatsoever, make swing
loans (the "Swing Loans") to the Borrower at any time or from time to time after
the date hereof to, but not including, the Expiration Date, in an aggregate
principal amount up to but not in excess of the Swing Loan Commitment, provided
that after giving effect to such Loan, the Revolving Facility Usage shall not
exceed the Revolving Credit Commitments. Within such limits of time and amount
and subject to the other provisions of this Agreement, the Borrower may borrow,
repay and reborrow pursuant to this Section 2.1.2.


25

--------------------------------------------------------------------------------







2.2Nature of Lenders' Obligations with Respect to Revolving Credit Loans. Each
Lender shall be obligated to participate in each request for Revolving Credit
Loans pursuant to Section 2.5 [Revolving Credit Loan Requests; Swing Loan
Requests] in accordance with its Ratable Share. The aggregate of each Lender's
Revolving Credit Loans outstanding hereunder to the Borrower at any time shall
never exceed its Revolving Credit Commitment minus its Ratable Share of the
outstanding Swing Loans and Letter of Credit Obligations. The obligations of
each Lender hereunder are several. The failure of any Lender to perform its
obligations hereunder shall not affect the Obligations of the Borrower to any
other party nor shall any other party be liable for the failure of such Lender
to perform its obligations hereunder. The Lenders shall have no obligation to
make Revolving Credit Loans hereunder on or after the Expiration Date.


2.3Commitment Fees. Accruing from the date hereof until the Expiration Date, the
Borrower agrees to pay to the Administrative Agent for the account of each
Lender according to its Ratable Share, a nonrefundable commitment fee (the
"Commitment Fee") equal to the Applicable Commitment Fee Rate (computed on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed)
multiplied by the average daily difference between the amount of (i) the
Revolving Credit Commitments (for purposes of this computation, Swing Loan
Lender’s Swing Loans shall be deemed to be borrowed amounts under its Revolving
Credit Commitment) and (ii) the Revolving Facility Usage; provided, that any
Commitment Fee accrued with respect to the Revolving Credit Commitment of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender except to the extent that
such Commitment Fee shall otherwise have been due and payable by the Borrower
prior to such time; and provided further that no Commitment Fee shall accrue
with respect to the Revolving Credit Commitment of a Defaulting Lender so long
as such Lender shall be a Defaulting Lender. Subject to the proviso in the
directly preceding sentence, all Commitment Fees shall be payable in arrears on
each Payment Date.


2.4[Intentionally Omitted]


2.5Revolving Credit Loan Requests; Swing Loan Requests.


2.5.1    Revolving Credit Loan Requests. Except as otherwise provided herein,
the Borrower may     from time to time prior to the Expiration Date request the
Lenders to make Revolving Credit Loans, or renew or convert the Interest Rate
Option applicable to existing Revolving Credit pursuant to Section 4.2 [Interest
Periods], by delivering to the Administrative Agent, not later than 10:00 a.m.,
(i) three (3) Business Days prior to the proposed Borrowing Date with respect to
the making of Revolving Credit Loans to which the LIBOR Rate Option applies or
the conversion to or the renewal of the LIBOR Rate Option for any Loans; and
(ii) the same Business Day of the proposed Borrowing Date with respect to the
making of a Revolving Credit Loan to which the Base Rate Option applies or the
last day of the preceding Interest Period with respect to the conversion to the
Base Rate Option for any Loan, a duly completed request therefor substantially
in the form of Exhibit 2.5.1 or a request by telephone immediately confirmed in
writing by letter, e-mail, facsimile or telex in such form (each, a "Loan
Request"), it being understood that the Administrative Agent may rely on the
authority of any individual making such a telephonic request without the
necessity of receipt of such written confirmation. Each Loan Request shall be
irrevocable and shall specify the aggregate amount of the proposed Loans
comprising each Borrowing Tranche, and, if applicable, the Interest Period,
which amounts shall be in integral multiples of $1,000,000 and not less than
$5,000,000 for each Borrowing Tranche under the


26

--------------------------------------------------------------------------------





LIBOR Rate Option and in integral multiples of $1,000,000 and not less than the
lesser of $5,000,000 or the maximum amount available for Borrowing Tranches
under the Base Rate Option.


2.5.2    Swing Loan Requests. Except as otherwise provided herein, the Borrower
may from time to time prior to the Expiration Date request the Swing Loan Lender
to make Swing Loans by delivery to the Swing Loan Lender not later than 12:00
p.m. on the proposed Borrowing Date of a duly completed request therefor
substantially in the form of Exhibit 2.5.2 hereto or a request by telephone
immediately confirmed in writing by letter, e-mail, facsimile or telex (each, a
"Swing Loan Request"), it being understood that the Administrative Agent may
rely on the authority of any individual making such a telephonic request without
the necessity of receipt of such written confirmation. Each Swing Loan Request
shall be irrevocable and shall specify the proposed Borrowing Date and the
principal amount of such Swing Loan, which shall be not less than $100,000.


2.6Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.


2.6.1    Making Revolving Credit Loans. The Administrative Agent shall, promptly
after receipt by it of a Loan Request pursuant to Section 2.5 [Revolving Credit
Loan Requests; Swing Loan Requests], notify the Lenders of its receipt of such
Loan Request specifying the information provided by the Borrower and the
apportionment among the Lenders of the requested Revolving Credit Loans as
determined by the Administrative Agent in accordance with Section 2.2 [Nature of
Lenders' Obligations with Respect to Revolving Credit Loans]. Each Lender shall
remit the principal amount of each Revolving Credit Loan to the Administrative
Agent such that the Administrative Agent is able to, and the Administrative
Agent shall, to the extent the Lenders have made funds available to it for such
purpose and subject to Section 7.2 [Each Loan or Letter of Credit], fund such
Revolving Credit Loans to the Borrower in U.S. Dollars and immediately available
funds at the Principal Office prior to 2:00 p.m., on the applicable Borrowing
Date; provided that if any Lender fails to remit such funds to the
Administrative Agent in a timely manner, the Administrative Agent may elect in
its sole discretion to fund with its own funds the Revolving Credit Loans of
such Lender on such Borrowing Date, and such Lender shall be subject to the
repayment obligation in Section 2.6.2 [Presumptions by the Administrative
Agent].


2.6.2    Presumptions by the Administrative Agent. Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Loan that such Lender will not make available to the Administrative Agent such
Lender's share of such Loan, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.6.1 [Making Revolving Credit Loans] and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Loan available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Effective Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Loans under the Base Rate Option. If such Lender
pays its share of the applicable Loan to the Administrative Agent, then the
amount so paid shall constitute such Lender's Loan. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.


27

--------------------------------------------------------------------------------







2.6.3    Making Swing Loans. So long as Swing Loan Lender elects to make Swing
Loans, Swing Loan Lender shall, after receipt by it of a Swing Loan Request
pursuant to Section 2.5.2, [Swing Loan Requests] fund such Swing Loan to the
Borrower in U.S. Dollars and immediately available funds at the Principal Office
prior to 2:00 p.m. on the Borrowing Date.


2.6.4    Repayment of Revolving Credit Loans. The Borrower shall repay the
Revolving Credit Loans together with all outstanding interest thereon on the
Expiration Date.


2.6.5    Borrowings to Repay Swing Loans. Swing Loan Lender may, at its option,
exercisable at any time for any reason whatsoever, request that Swing Loans be
refunded as Revolving Credit Loans, and each Lender shall make a Revolving
Credit Loan in an amount equal to such Lender's Ratable Share of the aggregate
principal amount of the outstanding Swing Loans, plus, if Swing Loan Lender so
requests, accrued interest thereon, provided that no Lender shall be obligated
in any event to make Revolving Credit Loans in excess of its Revolving Credit
Commitment minus its (i) Ratable Share of Letter of Credit Obligations and (ii)
ratable share of outstanding Swing Loans that the Swing Loan Lender has not
requested be refunded as Revolving Credit Loans, if any. Revolving Credit Loans
made pursuant to the preceding sentence shall bear interest at the Base Rate
Option unless and until converted to a LIBOR Rate Option in accordance with this
Agreement and shall be deemed to have been properly requested in accordance with
Section 2.5.1 [Revolving Credit Loan Requests] without regard to any of the
requirements of that provision. Swing Loan Lender shall provide notice to the
Lenders (which may be telephonic or written notice by letter, facsimile or
telex) that such Revolving Credit Loans are to be made under this Section 2.6.5
and of the apportionment among the Lenders, and the Lenders shall be
unconditionally obligated to fund such Revolving Credit Loans (whether or not
the conditions specified in Section 2.5.1 [Revolving Credit Loan Requests] are
then satisfied) by the time Swing Loan Lender so requests, which shall not be
earlier than 3:00 p.m. on the Business Day next after the date the Lenders
receive such notice from Swing Loan Lender.


2.6.6    Swing Loans Under Cash Management Agreements. In addition to making
Swing Loans pursuant to the foregoing provisions of Section 2.6.3 [Making Swing
Loans], without the requirement for a specific request from the Borrower
pursuant to Section 2.5.2 [Swing Loan Requests], Swing Loan Lender may make
Swing Loans to the Borrower in accordance with the provisions of the agreements
between the Borrower and such Swing Loan Lender relating to the Borrower's
deposit, sweep and other accounts at such Swing Loan Lender and related
arrangements and agreements regarding the management and investment of the
Borrower's cash assets as in effect from time to time (the "Cash Management
Agreements") to the extent of the daily aggregate net negative balance in the
Borrower's accounts which are subject to the provisions of the Cash Management
Agreements. Swing Loans made pursuant to this Section 2.6.6 in accordance with
the provisions of the Cash Management Agreements shall (i) be subject to the
limitations as to aggregate amount set forth in Section 2.1.2 [Swing Loan
Commitment], (ii) not be subject to the limitations as to individual amount set
forth in Section 2.5.2 [Swing Loan Requests], (iii) be payable by the Borrower,
both as to principal and interest, at the rates and times set forth in the Cash
Management Agreements (but in no event later than the Expiration Date), (iv) not
be made at any time after such Swing Loan Lender has received written notice of
the occurrence of an Event of Default and so long as such shall continue to
exist, or, unless consented to by the Required Lenders, a Potential Default and
so long as such shall continue to exist, (v) if not repaid by the Borrower in
accordance with the provisions of the Cash Management Agreements, be subject to
each Lender's obligation pursuant to Section 2.6.5 [Borrowings to Repay Swing
Loans], and (vi) except as provided in the foregoing subsections (i) through
(v), be subject to all of the terms and conditions of this Section 2.6.6.


28

--------------------------------------------------------------------------------







2.7Notes. The Obligation of the Borrower to repay the aggregate unpaid principal
amount of the Revolving Credit Loans and Swing Loans made to it by each Lender,
together with interest thereon, shall be evidenced by a revolving credit Note
and a swing Note, dated the Closing Date payable such Lender and its registered
assigns in a face amount equal to the Revolving Credit Commitment or Swing Loan
Commitment, as applicable, of such Lender.


2.8Use of Proceeds. The proceeds of the Loans shall be used (i) to refinance
existing Indebtedness of the Borrower under the Existing Credit Agreement, (ii)
to pay for transaction fees and expenses related to entering into this Credit
Agreement and (iii) for general corporate purposes.




2.9Letter of Credit Subfacility.


2.9.1    Issuance of Letters of Credit. On the Closing Date, the outstanding
letters of credit previously issued by any issuing lender under the Existing
Credit Agreement that are set forth on Schedule 2.9.1 (the "Existing Letters of
Credit") will automatically, without any action on the part of any Person, be
deemed to be Letters of Credit issued hereunder for the account of the Borrower
for all purposes of this Agreement and the other Loan Documents. Borrower may at
any time prior to the Expiration Date request the issuance of a standby or trade
letter of credit (each a "Letter of Credit") on behalf of itself or any
Subsidiary (provided that such Subsidiary also completes any necessary
documentation, including a letter of credit application, to the reasonable
satisfaction of the Issuing Lender) or the amendment or extension of an existing
Letter of Credit, by delivering to the Issuing Lender (with a copy to the
Administrative Agent) a completed application and agreement for letters of
credit, or request for such amendment or extension, as applicable, in such form
as the Issuing Lender may specify from time to time by no later than 10:00 a.m.
at least five (5) Business Days, or such shorter period as may be agreed to by
the Issuing Lender, in advance of the proposed date of issuance. Promptly after
receipt of any letter of credit application, the Issuing Lender shall confirm
with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit application
and if not, such Issuing Lender will provide Administrative Agent with a copy
thereof.


2.9.1.1        Unless the Issuing Lender has received notice from any Lender,
Administrative Agent or the Borrower, at least one day prior to the requested
date of issuance, amendment or extension of the applicable Letter of Credit,
that one or more applicable conditions in Section 7 [Conditions of Lending and
Issuance of Letters of Credit] is not satisfied, then, subject to the terms and
conditions hereof and in reliance on the agreements of the other Lenders set
forth in this Section 2.9, the Issuing Lender or any of the Issuing Lender's
Affiliates will issue a Letter of Credit or agree to such amendment or
extension, provided that each Letter of Credit shall (A) have a maximum maturity
of twelve (12) months from the date of issuance (unless the Borrower requests a
Letter of Credit with automatic extension provisions, then the maximum maturity
shall be the maturity set forth therein), and (B) in no event expire later than
the Expiration Date and provided further that in no event shall (i) the Letter
of Credit Obligations exceed, at any one time, $30,000,000 (the "Letter of
Credit Sublimit") or (ii) the Revolving Facility Usage exceed, at any one time,
the Revolving Credit Commitments. Each request by the Borrower for the issuance,
amendment or extension of a Letter of Credit shall be deemed to be a
representation by the Borrower that it shall be in compliance with the preceding
sentence and with Section 7 [Conditions of Lending and Issuance of Letters of
Credit] after giving effect to the requested issuance, amendment or extension of
such Letter of Credit. Promptly after its delivery of any Letter of Credit or
any amendment to a Letter of Credit to the beneficiary thereof, the applicable
Issuing Lender


29

--------------------------------------------------------------------------------





will also deliver to Borrower and Administrative Agent a true and complete copy
of such Letter of Credit or amendment.


2.9.1.2        Notwithstanding Section 2.9.1.1, the Issuing Lender shall not be
under any obligation to issue any Letter of Credit if (i) any order, judgment or
decree of any Official Body or arbitrator shall by its terms purport to enjoin
or restrain the Issuing Lender from issuing the Letter of Credit, or any Law
applicable to the Issuing Lender or any request or directive (whether or not
having the force of law) from any Official Body with jurisdiction over the
Issuing Lender shall prohibit, or request that the Issuing Lender refrain from,
the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the Issuing Lender any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which the Issuing
Lender in good faith deems material to it, or (ii) the issuance of the Letter of
Credit would violate one or more policies of the Issuing Lender applicable to
letters of credit generally.


2.9.2    Letter of Credit Fees. The Borrower shall pay (i) to the Administrative
Agent for the ratable account of the Lenders a fee (the "Letter of Credit Fee")
equal to the Applicable Letter of Credit Fee Rate, and (ii) to the Issuing
Lender for its own account a fronting fee equal to 0.15% per annum (in each case
computed on the basis of a year of 360 days and actual days elapsed), which fees
shall be computed on the daily average Letter of Credit Obligations and shall be
payable quarterly in arrears on each Payment Date following issuance of each
Letter of Credit. The Borrower shall also pay to the Issuing Lender for the
Issuing Lender's sole account the Issuing Lender's then in effect customary fees
and administrative expenses payable with respect to the Letters of Credit as the
Issuing Lender may generally charge or incur from time to time in connection
with the issuance, maintenance, amendment (if any), assignment or transfer (if
any), negotiation, and administration of Letters of Credit.


2.9.3    Disbursements, Reimbursement. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Lender a participation in
such Letter of Credit and each drawing thereunder in an amount equal to such
Lender's Ratable Share of the maximum amount available to be drawn under such
Letter of Credit and the amount of such drawing, respectively.


2.9.3.1        In the event of any request for a drawing under a Letter of
Credit by the beneficiary or transferee thereof, the Issuing Lender will
promptly notify the Borrower and the Administrative Agent thereof prior to 10:00
a.m. on the date of such drawing. Provided that it shall have received such
notice, the Borrower shall reimburse (such obligation to reimburse the Issuing
Lender shall sometimes be referred to as a "Reimbursement Obligation") the
Issuing Lender prior to 2:00 p.m. on each date that an amount is paid by the
Issuing Lender under any Letter of Credit (each such date, a "Drawing Date") by
paying to the Administrative Agent for the account of the Issuing Lender an
amount equal to the amount so paid by the Issuing Lender. In the event the
Borrower fails to reimburse the Issuing Lender (through the Administrative
Agent) for the full amount of any drawing under any Letter of Credit by 2:00
p.m. on the Drawing Date, the Administrative Agent will promptly notify each
Lender thereof, and the Borrower shall be deemed to have requested that
Revolving Credit Loans be made by the Lenders under the Base Rate Option to be
disbursed on the Drawing Date under such Letter of Credit, subject to the amount
of the unutilized portion of the Revolving Credit Commitment and subject to the
conditions set forth in Section 7.2 [Each Loan or Letter of Credit] other than
any notice requirements. Any notice given by the Administrative Agent or Issuing
Lender pursuant to this Section 2.9.3.1 may be oral if


30

--------------------------------------------------------------------------------





immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.


2.9.3.2        Each Lender shall upon any notice pursuant to Section 2.9.3.1
make available to the Administrative Agent for the account of the Issuing Lender
an amount in immediately available funds equal to its Ratable Share of the
amount of the drawing, whereupon the participating Lenders shall (subject to
Section 2.9.3 [Disbursements; Reimbursement]) each be deemed to have made a
Revolving Credit Loan under the Base Rate Option to the Borrower in that amount.
If any Lender so notified fails to make available to the Administrative Agent
for the account of the Issuing Lender the amount of such Lender's Ratable Share
of such amount by no later than 3:00 p.m. on the Drawing Date, then interest
shall accrue on such Lender's obligation to make such payment, from the Drawing
Date to the date on which such Lender makes such payment (i) at a rate per annum
equal to the Federal Funds Effective Rate during the first three (3) days
following the Drawing Date and (ii) at a rate per annum equal to the rate
applicable to Loans under the Revolving Credit Base Rate Option on and after the
fourth day following the Drawing Date. The Administrative Agent and the Issuing
Lender will promptly give notice (as described in Section 2.9.3.1 above) of the
occurrence of the Drawing Date, but failure of the Administrative Agent or the
Issuing Lender to give any such notice on the Drawing Date or in sufficient time
to enable any Lender to effect such payment on such date shall not relieve such
Lender from its obligation under this Section 2.9.3.2.


2.9.3.3        With respect to any unreimbursed drawing that is not converted
into Revolving Credit Loans under the Base Rate Option to the Borrower in whole
or in part as contemplated by Section 2.9.3.1, because of the Borrower's failure
to satisfy the conditions set forth in Section 7.2 [Each Loan or Letter of
Credit] other than any notice requirements, or for any other reason, the
Borrower shall be deemed to have incurred from the Issuing Lender a borrowing
(each a "Letter of Credit Borrowing") in the amount of such drawing. Such Letter
of Credit Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the rate per annum applicable to the Revolving Credit
Loans under the Base Rate Option. Each Lender's payment to the Administrative
Agent for the account of the Issuing Lender pursuant to Section 2.9.3
[Disbursements, Reimbursement] shall be deemed to be a payment in respect of its
participation in such Letter of Credit Borrowing (each a "Participation
Advance") from such Lender in satisfaction of its participation obligation under
this Section 2.9.3.


2.9.4    Repayment of Participation Advances.


2.9.4.1        Upon (and only upon) receipt by the Administrative Agent for the
account of the Issuing Lender of immediately available funds from the Borrower
(i) in reimbursement of any payment made by the Issuing Lender under the Letter
of Credit with respect to which any Lender has made a Participation Advance to
the Administrative Agent, or (ii) in payment of interest on such a payment made
by the Issuing Lender under such a Letter of Credit, the Administrative Agent on
behalf of the Issuing Lender will pay to each Lender, in the same funds as those
received by the Administrative Agent, the amount of such Lender's Ratable Share
of such funds, except the Administrative Agent shall retain for the account of
the Issuing Lender the amount of the Ratable Share of such funds of any Lender
that did not make a Participation Advance in respect of such payment by the
Issuing Lender.


2.9.4.2        If the Administrative Agent is required at any time to return to
the Borrower, or to a trustee, receiver, liquidator, custodian, or any official
in any Insolvency Proceeding, any portion of any payment made by the Borrower to
the Administrative Agent for the account of the Issuing Lender pursuant to this
Section in reimbursement of a payment made under the Letter of Credit or


31

--------------------------------------------------------------------------------





interest or fee thereon, each Lender shall, on demand of the Administrative
Agent, forthwith return to the Administrative Agent for the account of the
Issuing Lender the amount of its Ratable Share of any amounts so returned by the
Administrative Agent plus interest thereon from the date such demand is made to
the date such amounts are returned by such Lender to the Administrative Agent,
at a rate per annum equal to the Federal Funds Effective Rate in effect from
time to time.


2.9.5    Documentation. The Borrower agrees to be bound by the terms of the
Issuing Lender's application and agreement for letters of credit and the Issuing
Lender's written regulations and customary practices relating to letters of
credit, though such interpretation may be different from the Borrower's own. In
the event of a conflict between such application or agreement and this
Agreement, this Agreement shall govern. It is understood and agreed that, except
in the case of gross negligence or willful misconduct, the Issuing Lender shall
not be liable for any error, negligence and/or mistakes, whether of omission or
commission, in following the Borrower's instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.


2.9.6    Determinations to Honor Drawing Requests. In determining whether to
honor any request for drawing under any Letter of Credit by the beneficiary
thereof, the Issuing Lender shall be responsible only to determine that the
documents and certificates required to be delivered under such Letter of Credit
have been delivered and that they comply on their face with the requirements of
such Letter of Credit.


2.9.7    Nature of Participation and Reimbursement Obligations. Each Lender's
obligation in accordance with this Agreement to make the Revolving Credit Loans
or Participation Advances, as contemplated by Section 2.9.3 [Disbursements,
Reimbursement], as a result of a drawing under a Letter of Credit, and the
Obligations of the Borrower to reimburse the Issuing Lender upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Section 2.9 under all
circumstances, including the following circumstances:


(i)any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Issuing Lender or any of its Affiliates, the
Borrower or any other Person for any reason whatsoever, or which the Borrower
may have against the Issuing Lender or any of its Affiliates, any Lender or any
other Person for any reason whatsoever;


(ii)the failure of the Borrower or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in Sections 2.1
[Revolving Credit Commitments], 2.5 [Revolving Credit Loan Requests; Swing Loan
Requests], 2.6 [Making Revolving Credit Loans and Swing Loans; Etc.] or 7.2
[Each Loan or Letter of Credit] or as otherwise set forth in this Agreement for
the making of a Revolving Credit Loan, it being acknowledged that such
conditions are not required for the making of a Letter of Credit Borrowing and
the obligation of the Lenders to make Participation Advances under Section 2.9.3
[Disbursements, Reimbursement];


(iii)any lack of validity or enforceability of any Letter of Credit;


(iv)any claim of breach of warranty that might be made by the Borrower or any
Lender against any beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which the Borrower or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Issuing Lender or its


32

--------------------------------------------------------------------------------





Affiliates or any Lender or any other Person, whether in connection with this
Agreement, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between the Borrower or any Subsidiaries
of the Borrower and the beneficiary for which any Letter of Credit was
procured);


(v)the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if the Issuing Lender or any
of its Affiliates has been notified thereof;


(vi)payment by the Issuing Lender or any of its Affiliates under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit;


(vii)the solvency of, or any acts or omissions by, any beneficiary of any Letter
of Credit, or any other Person having a role in any transaction or obligation
relating to a Letter of Credit, or the existence, nature, quality, quantity,
condition, value or other characteristic of any property or services relating to
a Letter of Credit;


(viii)any failure by the Issuing Lender or any of its Affiliates to issue any
Letter of Credit in the form requested by the Borrower, unless the Issuing
Lender has received written notice from the Borrower of such failure within
three Business Days after the Issuing Lender shall have furnished the Borrower
and the Administrative Agent a copy of such Letter of Credit and such error is
material and no drawing has been made thereon prior to receipt of such notice;


(ix)any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of the Borrower or Subsidiaries
of the Borrower;


(x)any breach of this Agreement or any other Loan Document by any party thereto;
(xi)the occurrence or continuance of an Insolvency Proceeding with respect to
the Borrower;


(xii)the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;


(xiii)the fact that the Expiration Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated; and


(xiv)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.


Nothing in the preceding section shall relieve the Issuing Lender from liability
for the Issuing Lender's gross negligence or willful misconduct in connection
with actions or omissions described in clauses (i) through (xiv) of such
section. In no event shall the Issuing Lender or its Affiliates be liable to any
Lender for any indirect, consequential, incidental, punitive, exemplary or
special


33

--------------------------------------------------------------------------------





damages or expenses (including without limitation attorneys' fees), or for any
damages resulting from any change in the value of any property relating to a
Letter of Credit.
2.9.8    Indemnity. The Borrower hereby agrees to protect, indemnify, pay and
save harmless the Issuing Lender and any of its Affiliates that has issued a
Letter of Credit from and against any and all claims, demands, liabilities,
damages, taxes, penalties, interest, judgments, losses, costs, charges and
expenses (including reasonable fees, expenses and disbursements of counsel)
which the Issuing Lender or any of its Affiliates may incur or be subject to as
a consequence, direct or indirect, of the issuance of any Letter of Credit,
other than as a result of (A) the gross negligence or willful misconduct of the
Issuing Lender as determined by a final non-appealable judgment of a court of
competent jurisdiction or (B) the wrongful dishonor by the Issuing Lender or any
of Issuing Lender's Affiliates of a proper demand for payment made under any
Letter of Credit, except if such dishonor resulted from any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or Official Body.


2.9.9    Liability for Acts and Omissions. As between the Borrower and the
Issuing Lender, or the Issuing Lender's Affiliates, the Borrower assumes all
risks of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit. In furtherance and not in
limitation of the foregoing, the Issuing Lender shall not be responsible for any
of the following, including any losses or damages to the Borrower or other
Person or property relating therefrom: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Issuing Lender or
its Affiliates shall have been notified thereof); (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of the Borrower against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among the Borrower and any beneficiary of any Letter of Credit or any
such transferee; (iv) errors, omissions, interruptions or delays in transmission
or delivery of any messages, by mail, cable, telegraph, telex or otherwise,
whether or not they be in cipher; (v) errors in interpretation of technical
terms; (vi) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any such Letter of Credit or of the
proceeds thereof; (vii) the misapplication by the beneficiary of any such Letter
of Credit of the proceeds of any drawing under such Letter of Credit; or (viii)
any consequences arising from causes beyond the control of the Issuing Lender or
its Affiliates, as applicable, including any act or omission of any Official
Body, and none of the above shall affect or impair, or prevent the vesting of,
any of the Issuing Lender's or its Affiliates rights or powers hereunder.
Nothing in the preceding sentence shall relieve the Issuing Lender from
liability for the Issuing Lender's gross negligence or willful misconduct in
connection with actions or omissions described in such clauses (i) through
(viii) of such sentence. In no event shall the Issuing Lender or its Affiliates
be liable to the Borrower for any indirect, consequential, incidental, punitive,
exemplary or special damages or expenses (including without limitation
attorneys' fees), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.


Without limiting the generality of the foregoing, the Issuing Lender and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Lender or such Affiliate to have been authorized or given
by or on behalf of the applicant for a Letter of Credit, (ii)


34

--------------------------------------------------------------------------------





may honor any presentation if the documents presented appear on their face
substantially to comply with the terms and conditions of the relevant Letter of
Credit; (iii) may honor a previously dishonored presentation under a Letter of
Credit, whether such dishonor was pursuant to a court order, to settle or
compromise any claim of wrongful dishonor, or otherwise, and shall be entitled
to reimbursement to the same extent as if such presentation had initially been
honored, together with any interest paid by the Issuing Lender or its Affiliate;
(iv) may honor any drawing that is payable upon presentation of a statement
advising negotiation or payment, upon receipt of such statement (even if such
statement indicates that a draft or other document is being delivered
separately), and shall not be liable for any failure of any such draft or other
document to arrive, or to conform in any way with the relevant Letter of Credit;
(v) may pay any paying or negotiating bank claiming that it rightfully honored
under the laws or practices of the place where such bank is located; and (vi)
may settle or adjust any claim or demand made on the Issuing Lender or its
Affiliate in any way related to any order issued at the applicant's request to
an air carrier, a letter of guarantee or of indemnity issued to a carrier or any
similar document (each an "Order") and honor any drawing in connection with any
Letter of Credit that is the subject of such Order, notwithstanding that any
drafts or other documents presented in connection with such Letter of Credit
fail to conform in any way with such Letter of Credit.
In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Lender or its Affiliates under any resulting
liability to the Borrower or any Lender.
2.9.10    Issuing Lender Reporting Requirements. Each Issuing Lender shall, on
the first Business Day of each month, provide to Administrative Agent and
Borrower a schedule of the Letters of Credit issued by it, in form and substance
satisfactory to Administrative Agent, showing the date of issuance of each
Letter of Credit, the account party, the original face amount (if any), and the
expiration date of any Letter of Credit outstanding at any time during the
preceding month, and any other information relating to such Letter of Credit
that the Administrative Agent may request.


2.10Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:


(i)fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.3 [Commitment Fees];


(ii)the Commitment and outstanding Loans of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 11.1 [Modifications, Amendments or Waivers]);
provided, that this clause (ii) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification requiring the
consent of such Lender or each Lender directly affected thereby;


(iii)if any Swing Loans are outstanding or any Letter of Credit Obligations
exist at the time such Lender becomes a Defaulting Lender, then:


(a)all or any part of the outstanding Swing Loans and Letter of Credit
Obligations of such Defaulting Lender shall be reallocated among the
Non-Defaulting Lenders in


35

--------------------------------------------------------------------------------





accordance with their respective Ratable Shares but only to the extent that (x)
the Revolving Facility Usage does not exceed the total of all Non-Defaulting
Lenders' Revolving Credit Commitments, and (y) no Potential Default or Event of
Default has occurred and is continuing at such time. No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender's increased exposure following such reallocation;
(b)if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such outstanding Swing
Loans, and (y) second, cash collateralize for the benefit of the Issuing Lender
the Borrower's obligations corresponding to such Defaulting Lender's Letter of
Credit Obligations (after giving effect to any partial reallocation pursuant to
clause (a) above) in a deposit account held at the Administrative Agent for so
long as such Letter of Credit Obligations are outstanding;


(c)if the Borrower cash collateralizes any portion of such Defaulting Lender's
Letter of Credit Obligations pursuant to clause (b) above, the Borrower shall
not be required to pay any fees to such Defaulting Lender pursuant to Section
2.9.1.2 [Letter of Credit Fees] with respect to such Defaulting Lender's Letter
of Credit Obligations during the period such Defaulting Lender's Letter of
Credit Obligations are cash collateralized;


(d)if the Letter of Credit Obligations of the Non-Defaulting Lenders are
reallocated pursuant to clause (a) above, then the fees payable to the Lenders
pursuant to Section 2.9.1.2 shall be adjusted in accordance with such
Non-Defaulting Lenders' Ratable Share; and


(e)if all or any portion of such Defaulting Lender's Letter of Credit
Obligations are neither reallocated nor cash collateralized pursuant to clause
(a) or (b) above, then, without prejudice to any rights or remedies of the
Issuing Lender or any other Lender hereunder, all Letter of Credit Fees payable
under Section 2.9.1.2 with respect to such Defaulting Lender's Letter of Credit
Obligations shall be payable to the Issuing Lender (and not to such Defaulting
Lender) until and to the extent that such Letter of Credit Obligations are
reallocated and/or cash collateralized; and


(iv)Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article 9 [Events of Default]
or otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 9.2.3 [Right of Setoff] shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Lender or Swing Loan Lender hereunder;
third, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fourth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender's potential future
funding obligations with respect to Loans under this Agreement; fifth, to the
payment of any amounts owing to the Lenders, the Issuing Lender or Swing Loan
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Lender or Swing Loan Lender against such Defaulting
Lender as a result of such Defaulting Lender's breach of its obligations under
this Agreement; sixth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such


36

--------------------------------------------------------------------------------





Defaulting Lender's breach of its obligations under this Agreement; and seventh,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or Letter of Credit disbursements in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 7.2 [Each Loan or Letter of Credit] were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and Letter of Credit disbursements owed to, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or Letter of
Credit disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in Letter of Credit Obligations and
Swing Loans are held by the Lenders pro rata in accordance with the applicable
Commitments without giving effect to Section 2.10(iii)(a) above. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents thereto.


(v)so long as such Lender is a Defaulting Lender, Swing Loan Lender shall not be
required to fund any Swing Loans and the Issuing Lender shall not be required to
issue, amend or increase any Letter of Credit, unless such Issuing Lender is
satisfied that the related exposure and the Defaulting Lender's then outstanding
Letter of Credit Obligations will be 100% covered by the Revolving Credit
Commitments of the Non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.10(iii), and participating
interests in any newly made Swing Loan or any newly issued or increased Letter
of Credit shall be allocated among Non-Defaulting Lenders in a manner consistent
with Section 2.10(iii)(a) (and such Defaulting Lender shall not participate
therein).


If (i) a Bankruptcy Event with respect to a parent company of any Lender shall
occur following the date hereof and for so long as such event shall continue, or
(ii) Swing Loan Lender or the Issuing Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, Swing Loan Lender
shall not be required to fund any Swing Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless Swing Loan
Lender or the Issuing Lender, as the case may be, shall have entered into
arrangements with the Borrower or such Lender, satisfactory to Swing Loan Lender
or the Issuing Lender, as the case may be, to defease any risk to it in respect
of such Lender hereunder.
In the event that the Administrative Agent, the Borrower, Swing Loan Lender and
the Issuing Lender agree in writing that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Administrative Agent will so notify the parties hereto, and the Ratable Share of
the Swing Loans and Letter of Credit Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender's Commitment, and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swing Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Ratable Share, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender's having been a Defaulting Lender.
2.11Reduction of Revolving Credit Commitment. The Borrower shall have the right
at any time after the Closing Date upon five (5) days' prior written notice to
the Administrative Agent to


37

--------------------------------------------------------------------------------





permanently reduce (ratably among the Lenders in proportion to their Ratable
Shares) the Revolving Credit Commitments, in a minimum amount of $5,000,000 and
whole multiples of $1,000,000, or to terminate completely the Revolving Credit
Commitments, without penalty or premium except as hereinafter set forth;
provided that any such reduction or termination shall be accompanied by
prepayment of the Notes, together with outstanding Commitment Fees, and the full
amount of interest accrued on the principal sum to be prepaid (and all amounts
referred to in Section 5.10 [Indemnity] hereof) to the extent necessary to cause
the aggregate Revolving Facility Usage after giving effect to such prepayments
to be equal to or less than the Revolving Credit Commitments as so reduced or
terminated. Any notice to reduce the Revolving Credit Commitments under this
Section shall be irrevocable, except a termination in full of the Revolving
Credit Commitments may be conditioned on the effectiveness of a replacement
credit facility.


2.12Increase in Revolving Credit Commitments.


2.12.1    Increasing Lenders and New Lenders. The Borrower may, at any time make
a one-time request that (1) the current Lenders increase their Revolving Credit
Commitments (any current Lender which elects to increase its Revolving Credit
Commitment shall be referred to as an "Increasing Lender") or (2) one or more
new lenders (each a "New Lender") join this Agreement and provide a Revolving
Credit Commitment hereunder, subject to the following terms and conditions:


(i)No Obligation to Increase. No current Lender shall be obligated to increase
its Revolving Credit Commitment and any increase in the Revolving Credit
Commitment by any current Lender shall be in the sole discretion of such current
Lender.


(ii)Defaults. There shall exist no Events of Default or Potential Default on the
effective date of such increase after giving effect to such increase.


(iii)Aggregate Revolving Credit Commitments. Such increase shall be in an amount
less than or equal to $25,000,000.


(iv)Resolutions; Opinion. The Borrower shall deliver to the Administrative Agent
on or before the effective date of such increase the following documents in a
form reasonably acceptable to the Administrative Agent: (1) certifications of
its corporate secretary with attached resolutions certifying that the increase
in the Revolving Credit Commitment has been approved by the Borrower, and (2) an
opinion of counsel addressed to the Administrative Agent and the Lenders
addressing the authorization and execution of the Loan Documents by, and
enforceability of the Loan Documents against, the Borrower.


(v)Notes. The Borrower shall execute and deliver (1) to each Increasing Lender a
replacement revolving credit Note reflecting the new amount of such Increasing
Lender's Revolving Credit Commitment after giving effect to the increase (and
the prior Note issued to such Increasing Lender shall be deemed to be
terminated) and (2) to each New Lender a revolving credit Note reflecting the
amount of such New Lender's Revolving Credit Commitment.
(vi)

(vii)Approval of New Lenders. Any New Lender shall be subject to the reasonable
approval of the Administrative Agent, which approval shall not be unreasonably
withheld or delayed.




38

--------------------------------------------------------------------------------





(viii)Increasing Lenders. Each Increasing Lender shall confirm its agreement to
increase its Revolving Credit Commitment pursuant to an acknowledgement in a
form acceptable to the Administrative Agent, signed by it and the Borrower and
delivered to the Administrative Agent at least five (5) days before the
effective date of such increase.


(ix)New Lenders--Joinder. Each New Lender shall execute a lender joinder in
substantially the form of Exhibit 2.12 pursuant to which such New Lender shall
join and become a party to this Agreement and the other Loan Documents with a
Revolving Credit Commitment in the amount set forth in such lender joinder.


2.12.2    Treatment of Outstanding Loans and Letters of Credit.


(i)    Repayment of Outstanding Loans; Borrowing of New Loans. On the effective
date of such increase, the Borrower shall repay all Loans then outstanding,
subject to the Borrower's indemnity obligations under Section 5.10 [Indemnity];
provided that it may borrow new Loans with a Borrowing Date on such date. Each
of the Lenders shall participate in any new Loans made on or after such date in
accordance with their respective Ratable Shares after giving effect to the
increase in Revolving Credit Commitments contemplated by this Section.


(ii)    Outstanding Letters of Credit. Repayment of Outstanding Loans; Borrowing
of New Loans. On the effective date of such increase, each Increasing Lender and
each New Lender (i) will be deemed to have purchased a participation in each
then outstanding Letter of Credit equal to its Ratable Share of such Letter of
Credit and the participation of each other Lender in such Letter of Credit shall
be adjusted accordingly and (ii) will acquire, (and will pay to the
Administrative Agent, for the account of each Lender, in immediately available
funds, an amount equal to) its Ratable Share of all outstanding Participation
Advances.


3.[INTENTIONALLY OMITTED]


4.INTEREST RATES


4.1    Interest Rate Options. The Borrower shall pay interest in respect of the
outstanding unpaid principal amount of the Loans as selected by it from the Base
Rate Option or LIBOR Rate Option set forth below applicable to the Loans, it
being understood that, subject to the provisions of this Agreement, the Borrower
may select different Interest Rate Options and different Interest Periods to
apply simultaneously to the Loans comprising different Borrowing Tranches and
may convert to or renew one or more Interest Rate Options with respect to all or
any portion of the Loans comprising any Borrowing Tranche; provided that there
shall not be at any one time outstanding more than six (6) Borrowing Tranches in
the aggregate among all of the Loans and provided further that if an Event of
Default or Potential Default exists and is continuing, the Borrower may not
request, convert to, or renew the LIBOR Rate Option for any Loans and the
Required Lenders may demand that all existing Borrowing Tranches bearing
interest under the LIBOR Rate Option shall be converted at the end of the
applicable Interest Period to the Base Rate Option. If at any time the
designated rate applicable to any Loan made by any Lender exceeds such Lender's
highest lawful rate, the rate of interest on such Lender's Loan shall be limited
to such Lender's highest lawful rate.


4.1.1    Revolving Credit Interest Rate Options; Swing Line Interest Rate. The
Borrower shall have the right to select from the following Interest Rate Options
applicable to the Revolving Credit Loans:


39

--------------------------------------------------------------------------------





(i)Revolving Credit Base Rate Option: A fluctuating rate per annum (computed on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed) equal to the Base Rate plus the Applicable Margin, such interest rate
to change automatically from time to time effective as of the effective date of
each change in the Base Rate; or


(ii)Revolving Credit LIBOR Rate Option: A rate per annum (computed on the basis
of a year of 360 days and actual days elapsed) equal to the LIBOR Rate plus the
Applicable Margin.
Subject to Section 4.3 [Interest After Default], only the Base Rate Option
applicable to Revolving Credit Loans shall apply to the Swing Loans.
4.1.2    Rate Quotations. The Borrower may call the Administrative Agent on or
before the date on which a Loan Request is to be delivered to receive an
indication of the rates then in effect, but it is acknowledged that such
projection shall not be binding on the Administrative Agent or the Lenders nor
affect the rate of interest which thereafter is actually in effect when the
election is made.


4.2    Interest Periods. At any time when the Borrower shall select, convert to
or renew a LIBOR Rate Option, the Borrower shall notify the Administrative Agent
thereof at least three (3) Business Days prior to the effective date of such
LIBOR Rate Option by delivering a Loan Request. The notice shall specify an
Interest Period during which such Interest Rate Option shall apply.
Notwithstanding the preceding sentence, the following provisions shall apply to
any selection of, renewal of, or conversion to a LIBOR Rate Option:


4.2.1    Amount of Borrowing Tranche. Each Borrowing Tranche of Loans under the
LIBOR Rate Option shall be in integral multiples of $1,000,000 and not less than
$5,000,000; and


4.2.2    Renewals. In the case of the renewal of a LIBOR Rate Option at the end
of an Interest Period, the first day of the new Interest Period shall be the
last day of the preceding Interest Period, without duplication in payment of
interest for such day.


4.3    Interest After Default. To the extent permitted by Law, upon the
occurrence of an Event of Default and until such time such Event of Default
shall have been cured or waived, and at the discretion of the Administrative
Agent or upon written demand by the Required Lenders to the Administrative
Agent:


4.3.1    Letter of Credit Fees, Interest Rate. The Letter of Credit Fees and the
rate of interest for each Loan otherwise applicable pursuant to Section 2.9.1.2
[Letter of Credit Fees] or Section 4.1 [Interest Rate Options], respectively,
shall be increased by 2.0% per annum;


4.3.2    Other Obligations. Each other Obligation hereunder if not paid when due
shall bear interest at a rate per annum equal to the sum of the rate of interest
applicable under the Revolving Credit Base Rate Option plus an additional 2.0%
per annum from the time such Obligation becomes due and payable and until it is
Paid In Full; and


4.3.3    Acknowledgment. The Borrower acknowledges that the increase in rates
referred to in this Section 4.3 reflects, among other things, the fact that such
Loans or other amounts have become a substantially greater risk given their
default status and that the Lenders are entitled to additional compensation for
such risk; and all such interest shall be payable by Borrower upon demand by
Administrative Agent.




40

--------------------------------------------------------------------------------









4.4.    LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.
            
4.4.1    Unascertainable. If on any date on which a LIBOR Rate would otherwise
be determined, the Administrative Agent shall have determined that:


(i)    adequate and reasonable means do not exist for ascertaining such LIBOR
Rate, or


(ii)    a contingency has occurred which materially and adversely affects the
London interbank eurodollar market relating to the LIBOR Rate,


then, the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent's and Lender's Rights].


4.4.2    Illegality; Increased Costs; Deposits Not Available. If at any time any
Lender shall have determined that:


(i)    the making, maintenance or funding of any Loan to which a LIBOR Rate
Option applies has been made impracticable or unlawful by compliance by such
Lender in good faith with any Law or any interpretation or application thereof
by any Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or


(ii)    such LIBOR Rate Option will not adequately and fairly reflect the cost
to such Lender of the establishment or maintenance of any such Loan, or


(iii)    after making all reasonable efforts, deposits of the relevant amount in
Dollars for the relevant Interest Period for a Loan, or to banks generally, to
which a LIBOR Rate Option applies, respectively, are not available to such
Lender with respect to such Loan, or to banks generally, in the interbank
eurodollar market,


then the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent's and Lender's Rights].
4.4.3    Administrative Agent's and Lender's Rights. In the case of any event
specified in Section 4.4.1 [Unascertainable] above, the Administrative Agent
shall promptly so notify the Lenders and the Borrower thereof, and in the case
of an event specified in Section 4.4.2 [Illegality; Increased Costs; Deposits
Not Available] above, such Lender shall promptly so notify the Administrative
Agent and endorse a certificate to such notice as to the specific circumstances
of such notice, and the Administrative Agent shall promptly send copies of such
notice and certificate to the other Lenders and the Borrower. Upon such date as
shall be specified in such notice (which shall not be earlier than the date such
notice is given), the obligation of (A) the Lenders, in the case of such notice
given by the Administrative Agent, or (B) such Lender, in the case of such
notice given by such Lender, to allow the Borrower to select, convert to or
renew a LIBOR Rate Option shall be suspended until the Administrative Agent
shall have later notified the Borrower, or such Lender shall have later notified
the Administrative Agent, of the Administrative Agent's or such Lender's, as the
case may be, determination that the circumstances giving rise to such previous
determination no longer exist. If at any time the


41

--------------------------------------------------------------------------------





Administrative Agent makes a determination under Section 4.4.1 [Unascertainable]
and the Borrower has previously notified the Administrative Agent of its
selection of, conversion to or renewal of a LIBOR Rate Option and such Interest
Rate Option has not yet gone into effect, such notification shall be deemed to
provide for selection of, conversion to or renewal of the Base Rate Option
otherwise available with respect to such Loans. If any Lender notifies the
Administrative Agent of a determination under Section 4.4.2 [Illegality;
Increased Costs; Deposits Not Available], the Borrower shall, subject to the
Borrower's indemnification Obligations under Section 5.10 [Indemnity], as to any
Loan of the Lender to which a LIBOR Rate Option applies, on the date specified
in such notice either convert such Loan to the Base Rate Option otherwise
available with respect to such Loan or prepay such Loan in accordance with
Section 5.6 [Voluntary Prepayments]. Absent due notice from the Borrower of
conversion or prepayment, such Loan shall automatically be converted to the Base
Rate Option otherwise available with respect to such Loan upon such specified
date.


4.5    Selection of Interest Rate Options. If the Borrower fails to select a new
Interest Period to apply to any Borrowing Tranche of Loans under the LIBOR Rate
Option at the expiration of an existing Interest Period applicable to such
Borrowing Tranche in accordance with the provisions of Section 4.2 [Interest
Periods], the Borrower shall be deemed to have converted such Borrowing Tranche
to the Base Rate Option commencing upon the last day of the existing Interest
Period.


5.
PAYMENTS



5.1    Payments. All payments and prepayments to be made in respect of
principal, interest, Commitment Fees, Letter of Credit Fees, Administrative
Agent's Fee or other fees or amounts due from the Borrower hereunder shall be
payable prior to 2:00 p.m. on the date when due without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived by the
Borrower, and without set-off, counterclaim or other deduction of any nature,
and an action therefor shall immediately accrue. Such payments shall be made to
the Administrative Agent at the Principal Office for the account of Swing Loan
Lender with respect to the Swing Loans and for the ratable accounts of the
Lenders with respect to the Revolving Credit Loans in U.S. Dollars and in
immediately available funds, and the Administrative Agent shall promptly
distribute such amounts to the Lenders in immediately available funds; provided
that in the event payments are received by 2:00 p.m. by the Administrative Agent
with respect to the Loans and such payments are not distributed to the Lenders
on the same day received by the Administrative Agent, the Administrative Agent
shall pay the Lenders interest at the Federal Funds Effective Rate with respect
to the amount of such payments for each day held by the Administrative Agent and
not distributed to the Lenders. The Administrative Agent's and each Lender's
statement of account, ledger or other relevant record shall, in the absence of
manifest error, be conclusive as the statement of the amount of principal of and
interest on the Loans and other amounts owing under this Agreement and shall be
deemed an "account stated."


5.2    Pro Rata Treatment of Lenders. Each borrowing of Revolving Credit Loans
shall be allocated to each Lender according to its Ratable Share, and each
selection of, conversion to or renewal of any Interest Rate Option and each
payment or prepayment by the Borrower with respect to principal, interest,
Commitment Fees and Letter of Credit Fees (but excluding the Administrative
Agent's Fee and the Issuing Lender's fronting fee) shall (except as otherwise
may be provided with respect to a Defaulting Lender and except as provided in
Sections 4.4.3 [Administrative Agent's and Lender's Rights] in the case of an
event specified in Section 4.4 [LIBOR Rate Unascertainable; Etc.], 5.6.2
[Replacement of a Lender] or 5.8 [Increased Costs]) be payable ratably among the
Lenders entitled to such payment in accordance with the amount of principal,
interest, Commitment Fees and Letter of Credit Fees, as set forth in this
Agreement. Notwithstanding any of the foregoing, each borrowing or payment or


42

--------------------------------------------------------------------------------





prepayment by the Borrower of principal, interest, fees or other amounts from
the Borrower with respect to Swing Loans shall be made by or to Swing Loan
Lender according to Section 2.6.5 [Borrowings to Repay Swing Loans].


5.3    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff, counterclaim or banker's lien, by receipt of voluntary payment,
by realization upon security, or by any other non-pro rata source, obtain
payment in respect of any principal of or interest on any of its Loans or other
obligations hereunder resulting in such Lender's receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than the pro-rata share of the amount such Lender
is entitled thereto, then the Lender receiving such greater proportion shall (a)
notify the Administrative Agent of such fact, and (b) purchase (for cash at face
value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:


(i)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and


(ii)the provisions of this Section 5.3 shall not be construed to apply to (x)
any payment made by the Borrower pursuant to and in accordance with the express
terms of the Loan Documents or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or Participation Advances to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
Section 5.3 shall apply).


The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
5.4    Presumptions by Administrative Agent. Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or the
Issuing Lender hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Lender, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or the Issuing Lender, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or the Issuing Lender, with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.


5.5    Interest Payment Dates. Interest on Loans to which the Base Rate Option
applies shall be due and payable in arrears on each Payment Date. Interest on
Loans to which the LIBOR Rate Option applies shall be due and payable on the
last day of each Interest Period for those Loans and, if such Interest Period is
longer than three (3) Months, also on the 90th day of such Interest Period.
Interest


43

--------------------------------------------------------------------------------





on the principal amount of each Loan or other monetary Obligation shall be due
and payable on demand after such principal amount or other monetary Obligation
becomes due and payable (whether on the stated Expiration Date, upon
acceleration or otherwise).


5.6    Voluntary Prepayments.


5.6.1    Right to Prepay. The Borrower shall have the right at its option from
time to time to prepay the Loans in whole or part without premium or penalty
(except as provided in Section 5.6.2 [Replacement of a Lender] below, in Section
5.8 [Increased Costs] and Section 5.10 [Indemnity]). Whenever the Borrower
desires to prepay any part of the Loans, it shall provide a prepayment notice to
the Administrative Agent by 1:00 p.m. at least one (1) Business Day prior to the
date of prepayment of the Revolving Credit Loans or no later than 1:00 p.m. on
the date of prepayment of Swing Loans, setting forth the following information:


(w)    the date, which shall be a Business Day, on which the proposed prepayment
is to be made;
(x)    a statement indicating the application of the prepayment between Loans to
which the Base Rate Option applies and Loans to which the LIBOR Rate Option
applies;
(y)    a statement indicating the application of the prepayment between the
Revolving Credit Loans and Swing Loans; and
(z)    the total principal amount of such prepayment, which shall not be less
than the lesser of (i) the Revolving Facility Usage or (ii) $100,000 for any
Swing Loan or $1,000,000 for any Revolving Credit Loan.
All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount except with respect to Loans to which the Base Rate Option applies, shall
be due and payable on the date specified in such prepayment notice as the date
on which the proposed prepayment is to be made. Except as provided in Section
4.4.3 [Administrative Agent's and Lender's Rights], if the Borrower prepays a
Loan but fails to specify the applicable Borrowing Tranche which the Borrower is
prepaying, the prepayment shall be applied first to Loans to which the Base Rate
Option applies, then to Loans to which the LIBOR Rate Option applies. Any
prepayment hereunder shall be subject to the Borrower's Obligation to indemnify
the Lenders under Section 5.10 [Indemnity].
5.6.2    Replacement of a Lender. In the event any Lender (i) gives notice under
Section 4.4 [LIBOR Rate Unascertainable, Etc.], (ii) requests compensation under
Section 5.8 [Increased Costs], or requires the Borrower to pay any Indemnified
Taxes or additional amount to any Lender or any Official Body for the account of
any Lender pursuant to Section 5.9 [Taxes], (iii) is a Defaulting Lender, (iv)
becomes subject to the control of an Official Body (other than normal and
customary supervision), or (v) is a Non-Consenting Lender referred to in Section
11.1 [Modifications, Amendments or Waivers], then in any such event the Borrower
may, at its sole expense, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.8 [Successors and Assigns]), all of its interests,
rights (other than existing rights to payments pursuant to Sections 5.8
[Increased Costs] or 5.9 [Taxes]) and obligations under this Agreement and the
related Loan Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:


44

--------------------------------------------------------------------------------







(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 11.8 [Successors and Assigns];


(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.10 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);
        
(iii)in the case of any such assignment resulting from a claim for compensation
under Section 5.8.1 [Increased Costs Generally] or payments required to be made
pursuant to Section 5.9 [Taxes], such assignment will result in a reduction in
such compensation or payments thereafter; and


(iv)such assignment does not conflict with applicable Law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
5.6.3    Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.8 [Increased Costs], or the Borrower is or will be
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Official Body for the account of any Lender pursuant to Section 5.9 [Taxes],
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 5.8 [Increased Costs] or Section 5.9 [Taxes], as the case
may be, in the future, and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment
5.7    [Intentionally Omitted]


5.8    Increased Costs.


5.8.1    Increased Costs Generally. If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate) or the
Issuing Lender;


(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (ii) through (iv) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or




45

--------------------------------------------------------------------------------





(iii)    impose on any Lender, the Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender, the
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, the Issuing Lender or other
Recipient, the Borrower will pay to such Lender, the Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.
5.8.2    Capital Requirements. If any Lender or the Issuing Lender determines
that any Change in Law affecting such Lender or the Issuing Lender or any
lending office of such Lender or such Lender's or the Issuing Lender's holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender's or the Issuing
Lender's capital or on the capital of such Lender's or the Issuing Lender's
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by, or participations in Letters of Credit or
Swing Loans held by, such Lender, or the Letters of Credit issued by the Issuing
Lender, to a level below that which such Lender or the Issuing Lender or such
Lender's or the Issuing Lender's holding company could have achieved but for
such Change in Law (taking into consideration such Lender's or the Issuing
Lender's policies and the policies of such Lender's or the Issuing Lender's
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender's or the Issuing Lender's holding company for any such
reduction suffered.


5.8.3    Certificates for Reimbursement; Repayment of Outstanding Loans;
Borrowing of New Loans. A certificate of a Lender or the Issuing Lender setting
forth the amount or amounts necessary to compensate such Lender or the Issuing
Lender or its holding company, as the case may be, as specified in Sections
5.8.1 [Increased Costs Generally] or 5.8.2 [Capital Requirements] and delivered
to the Borrower shall be conclusive absent manifest error. The Borrower shall
pay such Lender or the Issuing Lender, as the case may be, the amount shown as
due on any such certificate within ten (10) days after receipt thereof.


5.8.4    Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender's or the Issuing Lender's right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender's or the Issuing Lender's intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) month period
referred to above shall be extended to include the period of retroactive effect
thereof).




46

--------------------------------------------------------------------------------





5.9    Taxes.


5.9.1    Issuing Lender. For purposes of this Section 5.9, the term "Lender"
includes the Issuing Lender and the term "applicable law" includes FATCA.


5.9.2    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be without deduction or
withholding for any Taxes, except as required by applicable Law. If any
applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Official Body in accordance with
applicable Law and, if such Tax is an Indemnified Tax, then the sum payable by
the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 5.9 [Taxes]) the applicable
Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding been made.


5.9.3    Payment of Other Taxes by the Borrower. The Borrower shall timely pay
to the relevant Official Body in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.


5.9.4    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.9 [Taxes]) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Official Body. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.


5.9.5    Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within ten (10) days after demand therefor, for (i)
any Indemnified Taxes attributable to such Lender (but only to the extent that
the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender's failure to comply with the
provisions of Section 11.8.4 [Participations] relating to the maintenance of a
Participant Register, and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Official Body. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 5.9.5 [Indemnification by the
Lenders].


5.9.6    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to an Official Body pursuant to this Section 5.9 [Taxes], the
Borrower shall deliver to


47

--------------------------------------------------------------------------------





the Administrative Agent the original or a certified copy of a receipt issued by
such Official Body evidencing such payment, a copy of the return reporting such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.


5.9.7    Status of Lenders.
                
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent and at the time
or times prescribed by applicable Law, such properly completed and executed
documentation reasonably requested by the Borrower or the Administrative Agent
or prescribed by applicable Law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable Law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.9.7(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender's reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.


(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(a)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the "interest" article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the "business
profits" or "other income" article of such tax treaty;


(b)executed originals of IRS Form W-8ECI;


(c)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 5.9.7(A) to the effect that such Foreign
Lender is not (A) a "bank" within the meaning of Section 881(c)


48

--------------------------------------------------------------------------------





(3)(A) of the Code, (B) a "10 percent shareholder" of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or (C) a "controlled foreign
corporation" described in Section 881(c)(3)(C) of the Code (a "U.S. Tax
Compliance Certificate") and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable; or


(d)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 5.9.7(B) or Exhibit 5.9.7(C), IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 5.9.7(D) on behalf of each such direct and
indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), "FATCA" shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
5.9.8    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.9 [Taxes]
(including by the payment of additional amounts pursuant to this Section 5.9
[Taxes]), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section 5.9
[Taxes] with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Official Body with
respect to such refund). Such indemnifying party, upon the request of such
indemnified party incurred in connection with obtaining such refund, shall repay
to such indemnified party the amount paid over pursuant to this Section 5.9.8
[Treatment of Certain Refunds] (plus any penalties, interest or other


49

--------------------------------------------------------------------------------





charges imposed by the relevant Official Body) in the event that such
indemnified party is required to repay such refund to such Official Body.
Notwithstanding anything to the contrary in this Section 5.9.8 [Treatment of
Certain Refunds]), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this Section 5.9.8 [Treatment of
Certain Refunds] the payment of which would place the indemnified party in a
less favorable net after-Tax position than the indemnified party would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.


5.9    Survival. Each party's obligations under this Section 5.9 [Taxes] shall
survive the resignation of the Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all Obligations.


5.10    Indemnity. In addition to the compensation or payments required by
Section 5.8 [Increased Costs]or Section 5.9 [Taxes], the Borrower shall
indemnify each Lender against all liabilities, losses or expenses (including
loss of anticipated profits, any foreign exchange losses and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan, from fees payable to terminate the deposits from which such funds
were obtained or from the performance of any foreign exchange contract) which
such Lender sustains or incurs as a consequence of any:
(i)    payment, prepayment, conversion or renewal of any Loan to which a LIBOR
Rate Option applies on a day other than the last day of the corresponding
Interest Period (whether or not such payment or prepayment is mandatory,
voluntary or automatic and whether or not such payment or prepayment is then
due),


(ii)    attempt by the Borrower to revoke (expressly, by later inconsistent
notices or otherwise) in whole or part any Loan Requests under Section 2.5
[Revolving Credit Loan Requests; Swing Loan Requests] or Section 4.2 [Interest
Periods] or notice relating to prepayments under Section 5.6 [Voluntary
Prepayments], or


(iii)    default by the Borrower in the performance or observance of any
covenant or condition contained in this Agreement or any other Loan Document,
including any failure of the Borrower to pay when due (by acceleration or
otherwise) any principal, interest, Commitment Fee or any other amount due
hereunder.


If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrower to such
Lender ten (10) Business Days after such notice is given.
5.11    Settlement Date Procedures. In order to minimize the transfer of funds
between the Lenders and the Administrative Agent, the Borrower may borrow, repay
and reborrow Swing Loans and Swing Loan Lender may make Swing Loans as provided
in Section 2.1.2 [Swing Loan Commitments] hereof during the period between
Settlement Dates. The Administrative Agent shall notify each Lender of its
Ratable Share of the total of the Revolving Credit Loans and the Swing Loans


50

--------------------------------------------------------------------------------





(each a "Required Share"). On such Settlement Date, each Lender shall pay to the
Administrative Agent the amount equal to the difference between its Required
Share and its Revolving Credit Loans, and the Administrative Agent shall pay to
each Lender its Ratable Share of all payments made by the Borrower to the
Administrative Agent with respect to the Revolving Credit Loans. The
Administrative Agent shall also effect settlement in accordance with the
foregoing sentence on the proposed Borrowing Dates for Revolving Credit Loans
and may at its option effect settlement on any other Business Day. These
settlement procedures are established solely as a matter of administrative
convenience, and nothing contained in this Section 5.11 shall relieve the
Lenders of their obligations to fund Revolving Credit Loans on dates other than
a Settlement Date pursuant to Section 2.1.2 [Swing Loan Commitment]. The
Administrative Agent may at any time at its option for any reason whatsoever
require each Lender to pay immediately to the Administrative Agent such Lender's
Ratable Share of the outstanding Revolving Credit Loans and each Lender may at
any time require the Administrative Agent to pay immediately to such Lender its
Ratable Share of all payments made by the Borrower to the Administrative Agent
with respect to the Revolving Credit Loans.


6.
REPRESENTATIONS AND WARRANTIES



6.1    Representations and Warranties. The Borrower represents and warrants to
the Administrative Agent and each of the Lenders as follows:


6.1.1    Organization and Qualification; Power and Authority; Compliance With
Laws; Title to Properties; Event of Default. The Borrower has full power to
enter into, execute, deliver and carry out this Agreement and the other Loan
Documents, to incur the Indebtedness contemplated by the Loan Documents and to
perform its Obligations under the Loan Documents to which it is a party, and all
such actions have been duly authorized by all necessary proceedings on its part.
The Borrower and each Subsidiary of the Borrower (i) is a corporation,
partnership or limited liability company duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization, (ii) has the
lawful power to own or lease its properties and to engage in the business it
presently conducts or proposes to conduct, (iii) as of the Closing Date and as
of each subsequent date that any updated Schedules are delivered pursuant to
Section 6.2 [Updates to Schedule] hereof, is duly licensed or qualified and in
good standing in each jurisdiction listed on Schedule 6.1.1 and in all other
jurisdictions where the property owned or leased by it or the nature of the
business transacted by it or both makes such licensing or qualification
necessary except where failure to do so could not individually or in the
aggregate, reasonably be expected to constitute a Material Adverse Change, (iv)
is in compliance in all material respects with all applicable Laws (other than
Environmental Laws which are specifically addressed in Section 6.1.14
[Environmental Matters]) in all jurisdictions in which the Borrower or any
Subsidiary of the Borrower is presently or will be doing business except where
the failure to do so could not reasonably be expected to constitute a Material
Adverse Change, and (v) has good and marketable title to or valid leasehold
interest in all properties, assets and other material rights which it purports
to own or lease or which are reflected as owned or leased on its books and
records and that are necessary to the operation of its business, free and clear
of all Liens and encumbrances except Permitted Liens. No Event of Default or
Potential Default exists or is continuing.


6.1.2    Subsidiaries and Owners; Investment Companies. Schedule 6.1.2 states as
of the Closing Date and as of each subsequent date that any updated Schedules
are delivered pursuant to Section 6.2 [Updates to Schedule] hereof (i) the name
of each of the Borrower's Subsidiaries, its jurisdiction of organization and the
amount, percentage and type of equity interests in such Subsidiary (the
"Subsidiary Equity Interests"), (ii) the name of each holder of an equity
interest in the Borrower, the amount, percentage and type of such equity
interest (the "Borrower Equity Interests"), and (iii) any


51

--------------------------------------------------------------------------------





options, warrants or other rights outstanding to purchase any such equity
interests referred to in clause (i) or (ii) (collectively the "Equity
Interests"). All of the Subsidiary Equity Interests that the Borrower and its
Subsidiaries purport to own are free and clear in each case of any Lien and all
such Subsidiary Equity Interests have been validly issued and are fully paid and
nonassessable. Neither the Borrower nor any of the Subsidiaries of the Borrower
is an "investment company" registered or required to be registered under the
Investment Company Act of 1940 or under the "control" of an "investment company"
as such terms are defined in the Investment Company Act of 1940 and shall not
become such an "investment company" or under such "control."


6.1.3    Validity and Binding Effect. This Agreement and each of the other Loan
Documents (i) has been duly and validly executed and delivered by the Borrower,
and (ii) constitutes, or will constitute, legal, valid and binding obligations
of the Borrower, enforceable against the Borrower in accordance with its terms,
subject in each case to applicable bankruptcy, insolvency, reorganization or
similar laws generally affecting creditor’s rights.


6.1.4    No Conflict; Material Contracts; Consents. Neither the execution and
delivery of this Agreement or the other Loan Documents by the Borrower nor the
consummation of the transactions herein or therein contemplated or compliance
with the terms and provisions hereof or thereof by the Borrower will conflict
with, constitute a default under or result in any breach of (i) the terms and
conditions of the certificate of incorporation, bylaws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents of the Borrower or (ii) any
Material Contracts or order, writ, judgment, injunction or decree to which the
Borrower or any of its Subsidiaries is a party or by which it or any of its
Subsidiaries is bound or to which it is subject, or result in the creation or
enforcement of any Lien, charge or encumbrance whatsoever upon any property (now
or hereafter acquired) of the Borrower or any of its Subsidiaries (other than
Liens granted under the Loan Documents) except where failure to do so could not
reasonably be expected to result in a Material Adverse Change. There is no
default under such Material Contract and neither the Borrower, nor its
Subsidiaries is bound by any contractual obligation, or subject to any
restriction in any organization document, or any requirement of applicable Law
which could reasonably be expected to result in a Material Adverse Change. No
consent, approval, exemption, order or authorization of, or a registration or
filing with, any Official Body or any other Person is required by any applicable
Law or any agreement in connection with the execution, delivery and carrying out
of this Agreement and the other Loan Documents. Schedule 6.1.4 accurately sets
out, as of the Closing Date and as of each subsequent date that any updated
Schedules are delivered pursuant to Section 6.2 [Updates to Schedule] hereof, a
list and description of all Material Contracts.


6.1.5    Litigation. There are no actions, suits, proceedings or investigations
pending or, to the knowledge of the Borrower, threatened against the Borrower or
any Subsidiary of the Borrower at law or in equity before any Official Body
which individually or in the aggregate (i) could reasonably be expected to
result in any Material Adverse Change or (ii) purports to materially adversely
affect the legality, validity or enforceability of this Agreement or any Note or
the consummation of the transactions contemplated hereby. Neither the Borrower
nor any Subsidiaries of the Borrower is in violation of any order, writ,
injunction or any decree of any Official Body which could reasonably be expected
to result in any Material Adverse Change.


6.1.6    Financial Statements.


(i)Historical Statements. The Borrower has delivered to the Administrative Agent
copies of its audited consolidated year-end financial statements for and as of
the


52

--------------------------------------------------------------------------------





end of the three (3) fiscal years ended December 31, 2016. In addition, the
Borrower has delivered to the Administrative Agent copies of its unaudited
consolidated interim financial statements for the fiscal year to date and as of
the end of the fiscal quarter ended June 30, 2017 (all such annual and interim
statements being collectively referred to as the "Statements"). The Statements
were compiled from the books and records maintained by the Borrower's
management, are correct and complete in all material respects and fairly
represent the consolidated financial condition of the Borrower and its
Subsidiaries as of the respective dates thereof and the results of operations
for the fiscal periods then ended and have been prepared in accordance with GAAP
consistently applied, subject (in the case of the interim statements) to normal
year-end audit adjustments.


(ii)Accuracy of Financial Statements. Neither the Borrower nor any Subsidiary of
the Borrower has any material liabilities, contingent or otherwise, or forward
or long-term commitments that are not disclosed in the Statements or in the
notes thereto, and except as disclosed therein there are no unrealized or
anticipated losses from any commitments of the Borrower or any Subsidiary of the
Borrower which could reasonably be expected to cause a Material Adverse Change.
Since December 31, 2016, no Material Adverse Change has occurred.


6.1.7    Margin Stock. Neither the Borrower nor any Subsidiaries of the Borrower
engages or intends to engage principally, or as one of its important activities,
in the business of extending credit for the purpose, immediately, incidentally
or ultimately, of purchasing or carrying margin stock (within the meaning of
Regulation U, T or X as promulgated by the Board of Governors of the Federal
Reserve System). No part of the proceeds of any Loan has been or will be used,
immediately, incidentally or ultimately, to purchase or carry any margin stock
or to extend credit to others for the purpose of purchasing or carrying any
margin stock or which is inconsistent with the provisions of the regulations of
the Board of Governors of the Federal Reserve System. Neither the Borrower nor
any Subsidiary of the Borrower holds or intends to hold margin stock in such
amounts that more than 25% of the reasonable value of the assets of the Borrower
or any Subsidiary of the Borrower are or will be represented by margin stock.


6.1.8    Full Disclosure. Neither this Agreement nor any other Loan Document,
nor any certificate, statement, agreement or other documents furnished to the
Administrative Agent or any Lender in connection herewith or therewith, contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained herein and therein, in light
of the circumstances under which they were made, not misleading, provided that
with respect to projected financial information, other forward looking
statements or general economic information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time prepared or furnished.


6.1.9    Taxes. All material tax returns required to have been filed with
respect to the Borrower and each Subsidiary of the Borrower have been filed, and
payment or adequate provision has been made for the payment of all material
taxes, fees, assessments and other governmental charges which have or may become
due pursuant to said returns or to assessments received, except to the extent
that such taxes, fees, assessments and other charges are being contested in good
faith by appropriate proceedings diligently conducted and for which such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made.


6.1.10    Patents, Trademarks, Copyrights, Licenses, Etc. The Borrower and each
Subsidiary of the Borrower owns or possesses all the material patents,
trademarks, service marks, trade names, copyrights, licenses, registrations,
franchises, permits and rights necessary to own and operate its


53

--------------------------------------------------------------------------------





properties and to carry on its business as presently conducted and planned to be
conducted by the Borrower or such Subsidiary, without known possible, alleged or
actual conflict with the rights of others, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Change.


6.1.11    Employment Matters. The Borrower is in compliance with all employment
agreements, employment contracts, collective bargaining agreements and other
agreements among the Borrower and its employees (collectively, "Labor
Contracts") and all applicable federal, state and local labor and employment
Laws including those related to equal employment opportunity and affirmative
action, labor relations, minimum wage, overtime, child labor, medical insurance
continuation, worker adjustment and relocation notices, immigration controls and
worker and unemployment compensation, in each case where the failure to comply
could reasonably be expected to constitute a Material Adverse Change. There are
no outstanding grievances, arbitration awards or appeals therefrom arising out
of the Labor Contracts or current or threatened strikes, picketing, handbilling
or other work stoppages or slowdowns at facilities of the Borrower or any such
Subsidiary which in any case could reasonably be expected to constitute a
Material Adverse Change.


6.1.12    Insurance. The properties of the Borrower and each of its Subsidiaries
are insured pursuant to policies and other bonds which are valid and in full
force and effect and which provide adequate coverage from reputable and
financially sound insurers in amounts sufficient to insure the assets and risks
of the Borrower and each such Subsidiary in accordance with prudent business
practice in the industry of the Borrower and such Subsidiaries.


6.1.13    ERISA Compliance. (i) Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state Laws;


(ii)    Each Plan that is intended to qualify under Section 401(a) of the Code
has received a favorable determination letter from the IRS or an application for
such a favorable determination letter is currently being processed by the IRS
with respect thereto and, to the best knowledge of the Borrower, nothing has
occurred which would prevent, or cause the loss of, such qualification;


(iii)Borrower and each ERISA Affiliate have made all required contributions to
each Plan subject to Section 412 of the Code, and no application for a funding
waiver or an extension of any amortization period pursuant to Section 412 of the
Code has been made with respect to any Plan;


(iv)No ERISA Event (other than an Exempt Reportable Event) has occurred or is
reasonably expected to occur that has resulted or would reasonably be expected
to result in liability of the Borrower in an aggregate amount in excess of
$25,000,000;


(v)No Plan has any Unfunded Pension Liability. For purposes of this Agreement,
the term "Unfunded Pension Liability" means that, for a Plan that has been in
existence for more than five years, the Plan’s assets (determined pursuant to
Section 430(g) of the Code) are less than 60% of its funding target (determined
pursuant to Section 430(d)(1) of the Code), using the funding calculation
required by Section 303 of ERISA and Section 430 of the Code;




54

--------------------------------------------------------------------------------





(vi)Neither Borrower nor any ERISA Affiliate has incurred, or reasonably expects
to incur, any liability under Title IV of ERISA with respect to any Plan (other
than premiums due and not delinquent under Section 4007 of ERISA);


(vii)Neither Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan;


(viii)Neither Borrower nor any ERISA Affiliate has engaged in a transaction that
would reasonably be expected to be subject to Sections 4069 or 4212(c) of ERISA;
and


(ix)The expected post-retirement benefit obligations of the Borrower and its
Subsidiaries, as determined in accordance with the applicable provisions of the
Financial Accounting Standards Board, and without regard to liabilities
attributable to the Project Mine Subsidiaries or continued coverage mandated by
Section 4980B of the Code, are less than $5,000,000.


6.1.14    Environmental Matters. Except for those items described on
Schedule 6.1.14, none of which items, individually or collectively, could be
reasonably expected to result in a Material Adverse Change:


(i)    Neither the Borrower nor its Subsidiaries has received any Environmental
Complaint, whether directed or issued to the Borrower or its Subsidiaries or
relating or pertaining to activities undertaken by any prior owner, operator or
occupant of the Real Property, which could reasonably be expected to result in a
Material Adverse Change, and has no reason to believe that it might receive an
Environmental Complaint that could reasonably be expected to result in a
Material Adverse Change.


(ii)    No activity of the Borrower or its Subsidiaries at the Real Property is
being conducted in violation of any Environmental Law or Required Environmental
Permit, which such activity could reasonably be expected to result in a Material
Adverse Change, and to the knowledge of the Borrower or its Subsidiaries, no
activity of any prior owner, operator or occupant of the Real Property has
caused an on-going violation of any Environmental Law, which such activity could
reasonably be expected to result in a Material Adverse Change.


(iii)    There are no Regulated Substances present on, in, under, or emanating
from, or, to the Borrower's or its Subsidiaries' knowledge, emanating to, the
Real Property or any portion thereof which result in Contamination, which such
Contamination could reasonably be expected to result in a Material Adverse
Change.


(iv)    The Borrower and its Subsidiaries have all Required Environmental
Permits, the absence of which could reasonably be expected to result in a
Material Adverse Change, and all such Required Environmental Permits are in full
force and effect.


(v)    The Borrower and its Subsidiaries have submitted to an Official Body
and/or maintains, as appropriate, all Required Environmental Notices where the
failure to submit and/or maintain such Required Environmental Notices could
reasonably be expected to result in a Material Adverse Change.




55

--------------------------------------------------------------------------------





(vi)    No structures, improvements, equipment, fixtures, impoundments, pits,
lagoons or aboveground or underground storage tanks located on the Real Property
contain or use, except in compliance with Environmental Laws and Required
Environmental Permits, Regulated Substances or otherwise are operated or
maintained except in compliance with Environmental Laws and Required
Environmental Permits where such failure to contain, or the use of, Regulated
Substances or the noncompliance with Environmental Laws or Required
Environmental Permits, could reasonably be expected to result in a Material
Adverse Change. To the knowledge of the Borrower and its Subsidiaries, no
structures, improvements, equipment, fixtures, impoundments, pits, lagoons or
aboveground or underground storage tanks of prior owners, operators or occupants
of the Real Property contained or used, except in compliance with Environmental
Laws, Regulated Substances or otherwise were operated or maintained by any such
prior owner, operator or occupant except in compliance with Environmental Laws
where such failure to contain, or the use of, Regulated Substances or the
noncompliance with Environmental Laws or Required Environmental Permits, could
reasonably be expected to result in a Material Adverse Change.


(vii)    To the knowledge of the Borrower or its Subsidiaries, no facility or
site to which the Borrower and its Subsidiaries have, either directly or
indirectly by a third party, sent Regulated Substances for storage, treatment,
disposal or other management is identified in writing or proposed in writing to
be identified on any list of contaminated properties or other properties which
pursuant to Environmental Laws are the subject of an investigation, cleanup,
removal, remediation or other response action by an Official Body where such
investigation, cleanup, removal, remediation or other response by an Official
Body could reasonably be expected to result in a Material Adverse Change.


(viii)    No portion of the Real Property is identified in writing or, to the
knowledge of the Borrower or its Subsidiaries, proposed to be identified in
writing on any list of contaminated properties or other properties which
pursuant to Environmental Laws are the subject of an investigation or
remediation action by an Official Body where such investigation or remediation
action by an Official Body could reasonably be expected to result in a Material
Adverse Change, nor to the knowledge of the Borrower or any such Subsidiary, is
any property adjoining or in the proximity of the Real Property so identified or
proposed to be identified on any such list where such identification or proposed
identification would result in an investigation or remediation action by an
Official Body that could reasonably be expected to result in a Material Adverse
Change.


(ix)    No portion of the Real Property constitutes an Environmentally Sensitive
Area where the inclusion of such portion of the Real Property constituting an
Environmentally Sensitive Area could reasonably be expected to result in a
Material Adverse Change.


(x)No lien or other encumbrance authorized by Environmental Laws exists against
the Real Property and neither the Borrower nor its Subsidiaries has any reason
to believe that such a lien or encumbrance may be imposed where such lien or
encumbrance could reasonably be expected to result in a Material Adverse Change.


6.1.15    Title to Property. As of the Closing Date, the Borrower and its
Subsidiaries have good and sufficient title to their respective properties which
the Borrower and its Subsidiaries own or purport to own that in the aggregate
are material, including all such properties reflected in the most recent audited
balance sheet referred to in Section 6.1.6(i) [Historical Statements] or
purported to have been acquired by the Borrower or any Subsidiary after said
date (except as sold or otherwise disposed of in the ordinary course of
business), in each case free and clear of Liens prohibited by this Agreement.
All leases that in the aggregate are material in relation to the business,
operation, financial condition, assets


56

--------------------------------------------------------------------------------





or properties of the Borrower and its Subsidiaries, taken as a whole, are valid
and subsisting and are in full force and effect in all material respects.


6.1.16    Anti-Terrorism Laws. (i) No Covered Entity is a Sanctioned Person, and
(ii) no Covered Entity, either in its own right or, to the Borrower’s knowledge,
through any third party, (a) has any of its assets in a Sanctioned Country or in
the possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law, (b) does business in or with, or derives any of its income
directly from investments in or transactions with, any Sanctioned Country or
Sanctioned Person in violation of any Anti-Terrorism Law; or (c) engages in any
dealings or transactions prohibited by any Anti-Terrorism Law. For the avoidance
of doubt, the investment by a Covered Entity in the securities of a Person that
indirectly may derive income from activities in a Sanctioned County shall not
constitute a violation of this Section unless the investment by the Covered
Entity itself violates an Anti-Terrorism Law.


6.1.17    Solvency. The Borrower is Solvent. After giving effect to the
transactions contemplated by the Loan Documents on the Closing Date, including
all Indebtedness incurred thereby and the payment of all fees related thereto,
the Borrower will be Solvent, determined as of the Closing Date.


6.1.18    Coal Act; Black Lung Act. To the extent applicable, the Borrower, its
Subsidiaries and its "related persons" (as defined in the Coal Act) are in
compliance in all material respects with the Coal Act and none of the Borrower,
its Subsidiaries or its related persons has any liability under the Coal Act
except with respect to premiums or other payments required thereunder which have
been paid when due and except to the extent that the liability thereunder could
not reasonably be expected to result in a Material Adverse Change. The Borrower
and its Subsidiaries are in compliance in all material respects with the Black
Lung Act, and neither the Borrower nor its Subsidiaries has any liability under
the Black Lung Act except with respect to premiums, contributions or other
payments required thereunder which have been paid when due and except to the
extent that the liability thereunder could not reasonably be expected to result
in a Material Adverse Change.


6.1.19    Bonding Capacity. After giving effect to the transactions contemplated
by the Loan Documents, the Borrower and its Subsidiaries have a sufficient mine
bonding capacity reasonably necessary to conduct its operations as projected in
accordance with the financial projections of the Borrower and its Subsidiaries
provided to the Administrative Agent.


6.1.20    Permit Blockage. Neither the Borrower nor its Subsidiaries have been
barred for a period in excess of fourteen (14) consecutive days from receiving
surface mining or underground mining permits pursuant to the permit block
provisions of the Surface Mining Control and Reclamation Act, 30 U.S.C. §§ 1201
et seq., and the regulations promulgated thereto, or any corresponding state
laws or regulations.


6.2    Updates to Schedules. Should any of the information or disclosures
provided on any of the Schedules attached hereto become outdated or incorrect in
any material respect, the Borrower shall, on the date it delivers its annual
financial statements to the Administrative Agent pursuant to Section 8.3.2
[Annual Financial Statements] hereof, provide the Administrative Agent in
writing with such revisions or updates to such Schedule as may be necessary or
appropriate to update or correct same; provided, however, that no Schedule shall
be deemed to have been amended, modified or superseded by any such correction or
update, nor shall any breach of warranty or representation resulting from the
inaccuracy or incompleteness of any such Schedule be deemed to have been cured
thereby, unless and


57

--------------------------------------------------------------------------------





until the Required Lenders, in their sole and absolute discretion, shall have
accepted in writing such revisions or updates to such Schedule; provided
however, that the Borrower may update Schedules 6.1.1 and 6.1.2 without any
Lender approval in connection with any transaction permitted under Sections
8.2.4 [Loans and Investments], 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions], 8.2.7 [Dispositions of Assets or Subsidiaries] and 8.2.9
[Subsidiaries, Partnerships and Joint Ventures].


7.
CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT



The obligation of each Lender to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder is subject to the performance by the Borrower of its
Obligations to be performed hereunder at or prior to the making of any such
Loans or issuance of such Letters of Credit and to the satisfaction of the
following further conditions:
7.1    First Loans and Letters of Credit.


7.1.1    Deliveries. On the Closing Date, the Administrative Agent shall have
received each of the following in form and substance satisfactory to the
Administrative Agent:


(i)A certificate of the Borrower signed by an Authorized Officer, dated the
Closing Date stating that the Borrower is in compliance with each of its
representations, warranties, covenants and conditions hereunder, no Event of
Default or Potential Default exists, no litigation which is materially adverse
to the Borrower and its Subsidiaries, taken as a whole, exists, no Material
Adverse Change has occurred since the date of the last audited financial
statements of the Borrower delivered to the Administrative Agent, and the
Borrower is Solvent;
(ii)A certificate dated the Closing Date and signed by the Secretary or an
Assistant Secretary of the Borrower, certifying as appropriate as to: (a) all
action taken by the Borrower in connection with this Agreement and the other
Loan Documents; (b) the names of the Authorized Officers authorized to sign the
Loan Documents and their true signatures; and (c) copies of its organizational
documents as in effect on the Closing Date certified by the appropriate state
official where such documents are filed in a state office together with
certificates from the appropriate state officials as to the continued existence
and good standing of the Borrower in each state where organized or qualified to
do business;


(iii)This Agreement and each of the other Loan Documents signed by an Authorized
Officer;


(iv)A written opinion of counsel for the Borrower, dated the Closing Date and as
to the matters set forth in Schedule 7.1.1;


(v)Evidence that adequate insurance required to be maintained under this
Agreement is in full force and effect in form and substance satisfactory to the
Administrative Agent and its counsel;
(vi)A duly completed Compliance Certificate dated as of the Closing Date, signed
by an Authorized Officer of the Borrower which includes reasonably satisfactory
evidence of pro forma compliance with the Debt/EBITDA Ratio and Consolidated
Interest Coverage Ratio as of June 30, 2017;
(vii)A Lien search in acceptable scope and with acceptable results;




58

--------------------------------------------------------------------------------





(viii)All material consents, approvals and licenses required to effectuate the
transactions contemplated hereby have been obtained;


(ix)The projected financial projections (including balance sheets, statements of
operations and cash flows) of the Borrower for the 2017 through 2021 fiscal
years, it being understood that such projections are not to be viewed as facts,
actual results may vary from such projections and such variations may be
material;


(x)The consolidated and consolidating audited year-end financial statements for
and as of the three (3) fiscal years ended December 31, 2016 of the Borrower,
together with (i) unaudited interim financial statements for the most recently
ended fiscal quarter and a comparison against the current year-to-date financial
statements and (ii) copies of the unqualified reports of independent certified
public accounts that conducted such annual audits;


(xi)Evidence that after giving effect to the transactions contemplated by the
Loan Documents, the Borrower has a sufficient mine bonding capacity to conduct
its operations as projected in accordance with the financial projections of the
Borrower and its Subsidiaries provided to the Administrative Agent; and


(xii)Such other documents in connection with such transactions as the
Administrative Agent or said counsel may reasonably request.


7.1.2    Payment of Fees. The Bo6.1rrower shall have paid all fees payable on or
before the Closing Date.


7.2    Each Loan or Letter of Credit. At the time of making any Loans or
issuing, extending or increasing any Letters of Credit and after giving effect
to the proposed extensions of credit: the representations, warranties and
covenants of the Borrower subject to materiality or to a Material Adverse Change
clause shall then be true and correct; all other representations, warranties and
covenants of the Borrower shall then be true and correct in all material
respects (in each instance, except representations and warranties which
expressly relate to an earlier date or time, which representations and
warranties shall be true and correct on and as of the specific dates or times
referred to therein); no Event of Default or Potential Default shall have
occurred and be continuing; the making of the Loans or issuance, extension or
increase of such Letter of Credit shall not contravene any Law applicable to the
Borrower or any Subsidiary of the Borrower; and the Borrower shall have
delivered to the Administrative Agent a duly executed and completed Loan Request
or to the Issuing Lender an application for a Letter of Credit, as the case may
be to the extent required pursuant to this Agreement.




59

--------------------------------------------------------------------------------





8.
COVENANTS

The Borrower covenants and agrees that until Payment In Full, the Borrower shall
comply at all times with the following covenants:
8.1    Affirmative Covenants.


8.1.1    Preservation of Existence, Etc. The Borrower shall, and shall cause (or
with respect to any Project Mining Subsidiary, will use its best efforts to
cause) each of its Subsidiaries to, maintain its legal existence as a
corporation, limited partnership or limited liability company and its license or
qualification and good standing in each jurisdiction in which its ownership or
lease of property or the nature of its business makes such license or
qualification necessary, except where the failure to do so could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change or as otherwise expressly permitted in Section 8.2.6
[Liquidations, Mergers, Etc.] and provided further that neither the Borrower nor
any of its Subsidiaries shall be required to preserve any right or franchise if
the Board of Directors of the Borrower or such Subsidiary shall determine that
the preservation thereof is no longer desirable in the conduct of the business
of the Borrower or such Subsidiary, as the case may be, and that the loss
thereof is not disadvantageous in any material respect to the Borrower, such
Subsidiary or the Lenders.


8.1.2    Payment of Liabilities, Including Taxes, Etc. The Borrower shall, and
shall cause each of its Subsidiaries (other than the Project Mining
Subsidiaries) to, duly pay and discharge all liabilities to which it is subject
or which are asserted against it in writing, promptly as and when the same shall
become due and payable, including all taxes, assessments and governmental
charges upon it or any of its properties, assets, income or profits, prior to
the date on which penalties attach thereto, except to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Change or to the extent that such liabilities, including taxes,
assessments or charges, are being contested in good faith and by appropriate and
lawful proceedings diligently conducted and for which such reserve or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made. The Borrower will cause each Project Mining Subsidiary to pay and
discharge at or before the due date thereof, all of its income tax liabilities
and obligations under the Tax Sharing Agreement and/or Tax Allocation Agreement.


8.1.3    Maintenance of Insurance. The Borrower shall, and shall cause each of
its Subsidiaries to, insure its properties and assets against loss or damage by
fire and such other insurable hazards as such assets are commonly insured
(including fire, extended coverage, property damage, workers' compensation,
public liability and business interruption insurance) and against other risks
(including errors and omissions) in such amounts as similar properties and
assets are insured by prudent companies in similar circumstances carrying on
similar businesses, and with reputable and financially sound insurers, including
self-insurance to the extent customary.


8.1.4    Maintenance of Properties and Leases. The Borrower shall, and shall
cause (or with respect to any Project Mining Subsidiary, will use its best
efforts to cause) each of its Subsidiaries to, maintain in good repair, working
order and condition (ordinary wear and tear excepted) in accordance with the
general practice of other businesses of similar character and size, all of those
properties useful or necessary to its business, and from time to time, the
Borrower will make or cause to be made all appropriate repairs, renewals or
replacements thereof.


8.1.5    Visitation Rights. The Borrower shall, and shall cause each of its
Subsidiaries to, permit any of the officers or authorized employees or
representatives of the


60

--------------------------------------------------------------------------------





Administrative Agent or any of the Lenders to visit and inspect any of its
properties and to examine and make excerpts from its books and records and
discuss its business affairs, finances and accounts with its officers, all in
such detail and at such times and as often as any of the Lenders may reasonably
request, provided that each Lender shall provide the Borrower and the
Administrative Agent with reasonable notice prior to any visit or inspection. In
the event any Lender desires to conduct an audit of the Borrower, such Lender
shall make a reasonable effort to conduct such audit contemporaneously with any
audit to be performed by the Administrative Agent.


8.1.6    Keeping of Records and Books of Account. The Borrower shall, and shall
cause each Subsidiary of the Borrower to, maintain and keep proper books of
record and account which enable the Borrower and its Subsidiaries to issue
financial statements in accordance with GAAP and as otherwise required by
applicable Laws of any Official Body having jurisdiction over the Borrower or
any Subsidiary of the Borrower, and in which full, true and correct entries
shall be made in all material respects of all its dealings and business and
financial affairs.


8.1.7    Compliance with Laws; Use of Proceeds. The Borrower shall, and shall
cause each of its Subsidiaries to, comply with all applicable Laws, including
all Environmental Laws, in all respects; provided that it shall not be deemed to
be a violation of this Section 8.1.7 if any failure to comply with any Law would
not result in fines, penalties, remediation costs, other similar liabilities or
injunctive relief which in the aggregate could reasonably be expected to
constitute a Material Adverse Change. The Borrower will use the Letters of
Credit and the proceeds of the Loans only in accordance with Section 2.8 [Use of
Proceeds] and as permitted by applicable Law.


8.1.8    Anti-Terrorism Laws; International Trade Compliance. (a) No Covered
Entity will become a Sanctioned Person, (b) no Covered Entity, either in its own
right or, to the Borrower’s knowledge, through any third party, will (A) have
any of its assets in a Sanctioned Country or in the possession, custody or
control of a Sanctioned Person in violation of any Anti-Terrorism Law; (B) do
business in or with, or derive any of its income directly from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in violation of
any Anti-Terrorism Law; (C) engage in any dealings or transactions prohibited by
any Anti-Terrorism Law or (D) use the Loans to fund any operations in, finance
any investments or activities in, or, make any payments to, a Sanctioned Country
or Sanctioned Person in violation of any Anti-Terrorism Law, (c) the funds used
to repay the Obligations will not be derived from any unlawful activity, (d)
each Covered Entity shall comply with all Anti-Terrorism Laws, and (e) the
Borrower shall promptly notify the Agent in writing upon the occurrence of a
Reportable Compliance Event. For the avoidance of doubt, the investment by a
Covered Entity in the securities of a Person that indirectly may derive income
from activities in a Sanctioned County shall not constitute a violation of this
Section unless the investment by the Covered Entity itself violates an
Anti-Terrorism Law.


8.1.9    Maintenance of Material Contracts. Except for those items described on
Schedule 8.1, the Borrower and its Subsidiaries shall maintain and materially
comply with the terms and conditions of all Material Contracts, the
nonperformance of which could reasonably be expected to result in a Material
Adverse Change.


8.1.10    Maintenance of Licenses, Etc. Except for those items described on
Schedule 8.1, the Borrower and its Subsidiaries shall maintain in full force and
effect all licenses, franchises, permits and other authorizations necessary for
the ownership and operation of its properties and business if the failure so to
maintain the same could reasonably be expected to constitute a Material Adverse
Change.


61

--------------------------------------------------------------------------------







8.1.11    Maintenance of Permits. Except for those items described on Schedule
8.1, the Borrower and its Subsidiaries shall maintain all Required Mining
Permits in full force and effect in accordance with their terms except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Change.


8.2    Negative Covenants.


8.2.1    Indebtedness.


(i)The Borrower shall not at any time create, incur, assume or suffer to exist
any Indebtedness, except:
(A)    Indebtedness under the Loan Documents;
(B)    Existing Indebtedness as set forth on Schedule 8.2.1 (including any
extensions or renewals thereof); provided there is no increase in the amount
thereof;
(C)    Indebtedness secured by Purchase Money Security Interests (other than
capital leases);
(D)    Indebtedness secured by Liens permitted under Section 8.2.2 [Liens,
Etc.];
(E)    Indebtedness consisting of capital leases in an aggregate amount not to
exceed $50,000,000 at any one time;
(F)    other unsecured Indebtedness of the Borrower not to exceed $25,000,000 in
the aggregate at any one time; and
(G)    Any (i) Lender Provided Interest Rate Hedge, (ii) Lender Provided Foreign
Currency Hedge, (iii) other Interest Rate Hedge approved by the Administrative
Agent, (iv) other Foreign Currency Hedge approved by the Administrative Agent or
(v) Indebtedness under any Other Lender Provided Financial Services Product.
(ii)The Borrower shall not permit any of its Consolidated Subsidiaries to, at
any time create, incur, assume or suffer to exist any Indebtedness, except:
(A)    Existing Indebtedness as set forth on Schedule 8.2.1 (including any
extensions or renewals thereof); provided there is no increase in the amount
thereof;
(B)    Indebtedness owing to the Borrower or to a Wholly-Owned Consolidated
Subsidiary; and
(C)    Indebtedness secured by Liens permitted under Section 8.2.2 [Liens,
Etc.].
8.2.2    Liens, Etc. The Borrower shall not, and shall not permit any of its
Consolidated Subsidiaries to, at any time create, incur, assume or suffer to
exist any Lien on any of its property or assets, tangible or intangible, now
owned or hereafter acquired, or agree or become liable to do so or assign, or
permit any of its Consolidated Subsidiaries to assign, any right to receive
income (unless it makes, or causes to be made, effective provisions whereby the
Notes will be equally and ratably


62

--------------------------------------------------------------------------------





secured with any and all other obligations thereby secured, such security to be
pursuant to a written agreement satisfactory to the Required Lenders), other
than:


(i)    Permitted Liens;


(ii)    options or rights granted to the customers of any Project Mining
Subsidiary to acquire the equity interests of such Project Mining Subsidiary in
connection with the mining or lignite sales agreement relating to such Project
Mining Subsidiary;


(iii)restrictions on the transferability of the equity interests and certain
assets of any Project Mining Subsidiary without the consent of the customers of
such Project Mining Subsidiary;


(iv)options or rights granted to (A) the customer of any Project Mining
Subsidiary to acquire the equity interests of such Project Mining Subsidiary
and/or certain assets of such Project Mining Subsidiary and (B) the Borrower to
transfer to the customer of any Project Mining Subsidiary the equity interests
and/or certain assets of such Project Mining Subsidiary, in each case in
connection with the termination, if any, of the mining or lignite sales
agreement relating to such Project Mining Subsidiary;
(v)rights of any customer of the Borrower or any Subsidiary to acquire, or
rights of the Borrower or such Subsidiary to transfer to such customer, certain
assets or other property of the Borrower (other than property that constitutes
the equity interests of a Subsidiary) or such Subsidiary and used solely in the
conduct of the business of the Borrower or such Subsidiary with such customer,
to the extent that such rights are exercisable in connection with a mining
agreement or sales agreement;


(vi)any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;


(vii)legal or equitable encumbrances deemed to exist by reason of the existence
of any litigation or other legal proceeding or arising out of a judgment or
award with respect to which an appeal is being prosecuted, to the extent the
amount thereof (in excess of applicable insurance coverage) does not exceed, in
the aggregate, $10,000,000, but only so long as such legal or equitable
encumbrances (A) are being actively contested in good faith by appropriate
proceedings or (B) are paid or otherwise discharged within ten (10) days after
an Authorized Officer obtains knowledge thereof;


(viii)environmental Liens with respect to liabilities in an aggregate amount (in
excess of applicable insurance coverage) not exceeding $1,000,000 (A) to the
extent such liabilities are not yet due or which are being contested in good
faith by appropriate proceedings and with respect to which appropriate reserves
have been established or (B) which are released or otherwise discharged within
ten (10) days after an Authorized Officer obtains knowledge thereof; and


(ix)Liens arising pursuant to Section 412(n) of the Internal Revenue Code or
ERISA Section 4068(a) with respect to liabilities in an aggregate amount not
exceeding $1,000,000 if (A) the defaulted payments to which such Liens relate
are made within ten days after an Authorized Officer obtains knowledge of such
defaulted payments and such Liens are released as promptly as practicable
thereafter or (B) the obligation to make such payments is being contested in
good faith by appropriate proceedings and with respect to which appropriate
reserves have been established.


63

--------------------------------------------------------------------------------







8.2.3    Guaranties. The Borrower shall not, and shall not permit any of its
Subsidiaries to, at any time, directly or indirectly, become or be liable in
respect of any Guaranty, or assume, guarantee, become surety for, endorse or
otherwise agree to become or remain directly or contingently liable upon or with
respect to any obligation or liability of any other Person, except for (i)
Guaranties issued on behalf of Consolidated Subsidiaries other than Guaranties
of Indebtedness, (ii) Guaranties of operating performance of Project Mining
Subsidiaries, (iii) Guaranties entered into in the ordinary course of business
of the Borrower permitted pursuant to section 8.2.1(i)(F) of this Agreement, and
(iv) Guaranties entered into in connection with transactions permitted pursuant
to Sections 8.2.4 [Loans and Investments] and 8.2.7 [Dispositions of Assets and
Subsidiaries].


8.2.4    Loans and Investments. The Borrower shall not, and shall not permit any
of its Subsidiaries to, at any time make or suffer to remain outstanding any
loan or advance to, or purchase, acquire or own any stock, bonds, notes or
securities of, or any partnership interest (whether general or limited) or
limited liability company interest in, or any other investment or interest in,
or make any capital contribution to, any other Person, or agree, become or
remain liable to do any of the foregoing, except:


(i)    trade credit extended on usual and customary terms in the ordinary course
of business;
        
(ii)    advances to employees to meet expenses incurred by such employees in the
ordinary course of business not to exceed $1,000,000 at any time outstanding;


(iii)    Permitted Investments;


(iv)    Indebtedness of the Borrower or its Subsidiaries to the Borrower or its
Subsidiaries which is permitted under this Agreement;


(v)    loans and advances made by the Borrower in the ordinary course of
business to its customers and/or its unconsolidated Subsidiaries (including
without limitation, loans or advances for working capital or setup costs of its
customers) and to NACCO (which loans and advances will be used by NACCO for
general corporate purposes); provided that: (A) the Debt/EBITDA Ratio as of the
last day of the fiscal quarter ending immediately prior to the date such loan or
advance is made, giving pro forma effect to such loan or advance as if it had
been made on the last day of such fiscal quarter, does not exceed 2.50 to 1.00,
(B) the pro forma Availability plus unrestricted cash of the Borrower
immediately after giving effect to such loan or advance is greater than or equal
to $15,000,000, and (C) immediately before and after giving effect thereto, no
Event of Default shall have occurred and be continuing or would result
therefrom;


(vi)    investments made with the proceeds of subordinated debt issued to NACCO
and/or equity contributions from NACCO;


(vii)    investments permitted under Sections 8.2.1 [Indebtedness], 8.2.5
[Dividends and Related Distributions] or 8.2.12 [Issuance of Stock];


(viii)    investments in Joint Ventures not to exceed $15,000,000 per each Joint
Venture and $45,000,000 in the aggregate;




64

--------------------------------------------------------------------------------





(ix)    loans, advances and investments in the Borrower or its Consolidated
Subsidiaries; and


(x)other investments or acquisitions of the Borrower or any of its Consolidated
Subsidiaries; provided that with respect to investments or acquisitions made
under this clause, (A) immediately before and after giving effect thereto, no
Event of Default shall have occurred and be continuing or would result
therefrom, (B) any company or business acquired or invested in pursuant to this
clause shall be in the same line of business as the Borrower or any of its
Subsidiaries or shall be in a natural resource or energy business arising from
or related to the assets or expertise of the Borrower or any of its
Subsidiaries, (C) immediately after giving effect to such investment pursuant to
this clause, the Debt/EBITDA Ratio as of the last day of the fiscal quarter
ending immediately prior to the date such investment is made, giving pro forma
effect to such investment as if it had been made on the last day of such fiscal
quarter, does not exceed 2.50 to 1.00, as evidenced by a certificate of a
Responsible Officer of the Borrower delivered to the Lenders demonstrating such
compliance and (D) the Availability plus unrestricted cash of the Borrower
immediately after giving effect to such investment or acquisition is greater
than or equal to $15,000,000.


8.2.5    Dividends and Related Distributions. The Borrower shall not, and shall
not permit any of its Subsidiaries to, make or pay, or agree to become or remain
liable to make or pay, any dividend or other distribution of any nature (whether
in cash, property, securities or otherwise) on account of or in respect of its
shares of equity interests, partnership interests or limited liability company
interests on account of the purchase, redemption, retirement or acquisition of
its shares of equity interests (or warrants, options or rights therefor),
partnership interests or limited liability company interests (collectively, the
"Restricted Payments"), except:


(i)    Restricted Payments payable by any Subsidiary of the Borrower to the
Borrower;


(ii)    Restricted Payments payable by the Borrower and its Subsidiaries
provided that such Restricted Payments are made solely in the common stock of
such Person making the Restricted Payment;
    
(iii)    Restricted Payments payable by the Borrower provided that prior to
making such Restricted Payment the Borrower shall deliver to the Administrative
Agent a distribution compliance certificate in the form of Exhibit 8.2.5 that
demonstrates that: (a) if, immediately after giving effect to such Restricted
Payment, the pro forma Debt/EBITDA Ratio as of (1) the date that Restricted
Payment is made with respect to the determination of Consolidated Debt, and
(2) the last day of the fiscal quarter ending immediately prior to the date such
Restricted Payment is made with respect to the determination of Consolidated
EBITDA, is less than or equal to 2.00 to 1.00, then the pro forma Availability
plus unrestricted cash of the Borrower immediately after giving effect to such
Restricted Payment is greater than or equal to $15,000,000, and (b) if,
immediately after giving effect to such Restricted Payment, the pro forma
Debt/EBITDA Ratio as of (1) the date that such Restricted Payment is made with
respect to the determination of Consolidated Debt, and (2) the last day of the
fiscal quarter ending immediately prior to the date such Restricted Payment is
made with respect to the determination of Consolidated EBITDA, is greater than
to 2.00 to 1.00, then (A) the Fixed Charge Coverage Ratio as of the last day of
the fiscal quarter ending immediately prior to such Restricted Payment, giving
pro forma effect to such Restricted Payment as if it had occurred on the last
day of such fiscal quarter, is greater than or equal to 1.10 to 1.00, and (B)
the pro forma Availability plus unrestricted cash of the Borrower immediately
after giving effect to such Restricted Payment is greater than or equal to
$15,000,000; and


65

--------------------------------------------------------------------------------





(c) for Restricted Payments under clauses (a) and (b) above, no Event of Default
shall have occurred and be continuing at the time of such proposed Restricted
Payment or would result therefrom; and


(iv)    Restricted Payments payable by the Borrower to NACCO (a) in respect of
the Borrower’s allocable share of NACCO's overhead and other selling, general
and administrative expenses (including legal, accounting, other professional
fees and costs) incurred in the ordinary course of business, (b) in respect of
liabilities of NACCO up to, but not exceeding $5,000,000 in the aggregate for
any twelve-month period, arising from, in connection with or relating to the
closing of (1) certain mining operations of Bellaire Corporation and (2) in the
event that Centennial Natural Resources is a direct Subsidiary of NACCO, certain
mining operations of Centennial Natural Resources, (c) in respect of amounts due
to NACCO under the Tax Sharing Agreement and/or Tax Allocation Agreement and (d)
in respect of state taxes paid by NACCO on behalf of the Borrower and its
Subsidiaries.


8.2.6    Liquidations, Mergers, Consolidations, Acquisitions. The Borrower shall
not dissolve, liquidate or wind-up its affairs, and except as permitted pursuant
to Section 8.2.4 [Loans and Investments], the Borrower shall not, and shall not
permit any of its Subsidiaries to become a party to any merger or consolidation,
or acquire by purchase, lease or otherwise all or substantially all of the
assets or equity interests of any other Person; provided that: (i) any
Subsidiary of the Borrower may merge or consolidate with or into any other
Wholly-Owned Subsidiary of the Borrower, (ii) any Project Mining Subsidiary may
merge or consolidate with or into its customers, (iii) any Subsidiary may merge
or consolidate with or into any Person if such Subsidiary is the surviving
entity and (iv) any Subsidiary of the Borrower may merge into the Borrower,
provided, in each case, that no Event of Default shall have occurred and be
continuing at the time of such proposed transaction or would result therefrom.


8.2.7    Dispositions of Assets or Subsidiaries. The Borrower shall not, and
shall not permit any of its Subsidiaries to, sell, convey, assign, lease,
abandon or otherwise transfer or dispose of, voluntarily or involuntarily, any
substantial part (as defined below) of its properties or assets, tangible or
intangible (including sale, assignment, discount or other disposition of
accounts, contract rights, chattel paper, equipment or general intangibles with
or without recourse or of equity interests, shares of beneficial interest,
partnership interests or limited liability company interests of a Subsidiary of
the Borrower or its Subsidiaries), except:


(i)    transactions involving the sale of inventory in the ordinary course of
business;


(ii)    any sale, transfer or lease of assets in the ordinary course of business
which are no longer necessary or required in the conduct of the Borrower's or
such Subsidiary's business;


(iii)    any sale, transfer or lease of assets by any Wholly-Owned Subsidiary of
the Borrower or its Subsidiaries to the Borrower or its Subsidiaries;


(iv)    any sale, transfer or lease of assets by, or the equity of, a Project
Mining Subsidiary to its customers as provided for in the applicable mining or
sales agreement, provided that no Event of Default shall have occurred and be
continuing at the time of such proposed transaction or would result therefrom;
and




66

--------------------------------------------------------------------------------





(v)    any sale, transfer or lease of assets in the ordinary course of business
which are replaced by substitute assets acquired or leased in connection with
any capital expenditures or capitalized leases.


Notwithstanding the above, the Borrower or any Subsidiary may sell, lease or
otherwise dispose of assets constituting a substantial part of the assets of the
Borrower and its Subsidiaries if (a) such assets are sold for cash in an
arm’s-length transaction for fair market value to a Person other than an
Affiliate; (b) immediately before and after giving effect thereto, no Event of
Default shall have occurred and be continuing; (c) the Debt/EBITDA Ratio as of
the last day of the fiscal quarter ending immediately prior to such sale, lease
or disposition, giving pro forma effect to such sale, lease or disposition as it
if it had occurred on the last day of such fiscal quarter, is less than or equal
to 2.25 to 1.0; (d) the pro forma Availability plus unrestricted cash of the
Borrower immediately after giving effect to such sale, lease or disposition is
greater than or equal to $15,000,000; and (e) an amount equal to the Net
Proceeds received from such sale, lease or other disposition (but excluding any
portion of the Net Proceeds which are attributable to assets which constitute
less than a substantial part of the assets of the Borrower and its Subsidiaries)
shall be used, in any combination:
(1)    within two years of such sale, lease or disposition to acquire productive
assets used or useful in carrying on the business of the Borrower and its
Subsidiaries and having a value at least equal to the value of such assets sold,
leased or otherwise disposed of; or
(2)    within two years of such sale, lease or disposition to prepay or retire
consolidated Indebtedness of the Borrower and/or its Subsidiaries.
As used in this Section, a sale, lease or other disposition of assets shall be
deemed to be a "substantial part" of the assets of the Borrower and its
Subsidiaries if the book value of such assets, when added to the book value of
all other assets sold, leased or otherwise disposed of by the Borrower and its
Subsidiaries during the same fiscal year, exceeds 15% of the book value of
Consolidated Total Assets, determined as of the end of the fiscal year
immediately preceding such sale, lease or other disposition; provided that there
shall be excluded from any determination of a "substantial part" any (i) sale or
disposition of assets in the ordinary course of business of the Borrower and its
Subsidiaries, and (ii) any transfer of assets from the Borrower to any
Wholly-Owned Subsidiary or from any Subsidiary to the Borrower or a Wholly-Owned
Subsidiary.


8.2.8    Affiliate Transactions. The Borrower will not and will not permit any
Subsidiary to enter into directly or indirectly any transaction or group of
related transactions (including without limitation the purchase, lease, sale or
exchange of properties of any kind or the rendering of any service) with any
Affiliate (other than the Borrower or another Subsidiary), except upon fair and
reasonable terms no less favorable to the Borrower or such Subsidiary than would
be obtainable in a comparable arm's-length transaction with a Person not an
Affiliate; provided that nothing herein shall prohibit the Borrower from making
Restricted Payments to NACCO (i) in respect of the Borrower's allocable share of
NACCO's overhead and other selling, general and administrative expenses
(including legal, accounting and other professional fees and costs) incurred in
the ordinary course of business, (ii) in respect of liabilities of NACCO up to,
but not exceeding, $5,000,000 for any twelve month period, arising from, in
connection with, or relating to the closing of certain mining operations of
Bellaire Corporation, (iii) in respect of amounts due to NACCO under the Tax
Sharing Agreement, (iv) in respect of state taxes paid by NACCO on behalf of the
Borrower and its Subsidiaries and (v) in respect of dividends on the common
stock of the Borrower to the extent payment of such dividends is permitted
pursuant to Section 8.2.5 [Dividends and Related Distributions].


67

--------------------------------------------------------------------------------







8.2.9    Subsidiaries, Partnerships and Joint Ventures. The Borrower shall not,
and shall not permit any of its Consolidated Subsidiaries to own or create
directly or indirectly any Subsidiaries other than (i) Consolidated
Subsidiaries; (ii) Project Mining Subsidiaries, and (iii) Joint Ventures
permitted under this Agreement.


8.2.10    Continuation of or Change in Business. The Borrower shall not, and
shall not permit any of its Subsidiaries to, engage in any business other than
those businesses in which the Borrower and its Subsidiaries engage in as of the
Closing Date, substantially as conducted and operated by the Borrower or such
Subsidiary during the present fiscal year, and the Borrower or such Subsidiary
shall not permit any material change in such business.


8.2.11    Fiscal Year. The Borrower shall not, and shall not permit any
Subsidiary of the Borrower to, change its fiscal year from the twelve-month
period beginning January 1 and ending December 31.


8.2.12    Issuance of Stock.


(i)    The Borrower shall not permit any of its Subsidiaries to issue or sell
any additional shares of their equity interests or any options, warrants or
other rights in respect thereof to any Person other than the Borrower or a
Wholly-Owned Subsidiary, except for the purpose of qualifying directors, or
except in satisfaction of the validly pre-existing preemptive or contractual
rights of minority shareholders in connection with the simultaneous issuance of
stock or other equity interests to the Borrower and/or a Subsidiary whereby the
Borrower and/or such Subsidiary maintain their same proportionate interest in
such Subsidiary; and


(ii)    The Borrower will not sell, transfer or otherwise dispose of any shares
of stock or other equity interests of any Subsidiary (except to qualifying
directors), and will not permit any Subsidiary to sell, transfer or otherwise
dispose of (except to the Borrower or a Wholly-Owned Subsidiary) any shares of
stock or other equity interests of any other Subsidiary, unless (A) the
consideration for such sale, transfer or other disposition is either cash or
shares of stock, (B) such sale, transfer or other disposition is made to a
Person (other than an Affiliate), and consists of the Borrower’s entire
investment in such Subsidiary and (C) such sale, transfer or other disposition
can be made within the limitations of Section 8.2.7 [Disposition of Assets or
Subsidiaries.


8.2.13    Changes in Organizational Documents. The Borrower shall not, and shall
not permit any of its Consolidated Subsidiaries to, amend in any respect its
certificate of incorporation (including any provisions or resolutions relating
to equity interests ), by-laws, certificate of limited partnership, partnership
agreement, certificate of formation, limited liability company agreement or
other organizational documents without providing at least thirty (30) calendar
days' prior written notice to the Administrative Agent and the Lenders and, in
the event such change would be adverse to the Lenders as determined by the
Administrative Agent in its sole discretion, obtaining the prior written consent
of the Required Lenders.


8.2.14    Negative Pledges. The Borrower covenants and agrees that it shall not,
and shall not permit any of its Consolidated Subsidiaries to, enter into or
permit to exist any agreement (other than this Agreement) with any Person which,
in any manner, whether directly or contingently, prohibits, restricts or limits
the right of the Borrower or any of the Consolidated Subsidiaries from granting
any Liens to the Administrative Agent or the Lenders except as permitted by
Section 8.2.2 [Liens, Etc.] of this


68

--------------------------------------------------------------------------------





Agreement or the ability to make Restricted Payments to the Borrower or any of
its Subsidiaries or otherwise transfer property to or invest in the Borrower or
any of its Subsidiaries.


8.2.15    [Intentionally Omitted.]
  
8.2.16    Maximum Debt/EBITDA Ratio. The Borrower shall not at any time permit
the Debt/EBITDA Ratio to be greater than 3.00 to 1.00.


8.2.17    Minimum Interest Coverage Ratio. The Borrower shall not permit the
Consolidated Interest Coverage Ratio to be less than 4.00 to 1.00.


8.3    Reporting Requirements. The Borrower will furnish or cause to be
furnished to the Administrative Agent and each of the Lenders:


8.3.1    Quarterly Financial Statements. As soon as available and in any event
within forty-five (45) calendar days after the end of each of the first three
fiscal quarters in each fiscal year, financial statements of the Borrower and
its Consolidated Subsidiaries, consisting of a consolidated and consolidating
balance sheet as of the end of such fiscal quarter and related consolidated and
consolidating statements of income, stockholders' equity and cash flows for the
fiscal quarter then ended and the fiscal year through that date, all in
reasonable detail and certified (subject to normal year-end audit adjustments)
by the Chief Executive Officer, President, Chief Financial Officer or Treasurer
of the Borrower as having been prepared in accordance with GAAP, consistently
applied, and setting forth in comparative form the respective financial
statements for the corresponding date and period in the previous fiscal year.


8.3.2    Annual Financial Statements. As soon as available and in any event
within ninety (90) days after the end of each fiscal year of the Borrower,
financial statements of the Borrower and its Consolidated Subsidiaries
consisting of a consolidated and consolidating balance sheet as of the end of
such fiscal year, and related consolidated and consolidating statements of
income, stockholders' equity and cash flows for the fiscal year then ended, all
in reasonable detail and setting forth in comparative form the financial
statements as of the end of and for the preceding fiscal year, and certified by
independent certified public accountants of nationally recognized standing . The
certificate or report of accountants shall be reasonably acceptable to the
Administrative Agent.


8.3.3    Certificate of the Borrower. Concurrently with the financial statements
of the Borrower furnished to the Administrative Agent and to the Lenders
pursuant to Sections 8.3.1 [Quarterly Financial Statements] and 8.3.2 [Annual
Financial Statements], a certificate (each a "Compliance Certificate") of the
Borrower signed by the Chief Executive Officer, President, Chief Financial
Officer or Treasurer of the Borrower, in the form of Exhibit 8.3.3.


8.3.4    Notices.
                
8.3.4.1        Default. Promptly after any officer of the Borrower has learned
of the occurrence of an Event of Default or Potential Default, a certificate
signed by an Authorized Officer setting forth the details of such Event of
Default or Potential Default and the action which the Borrower proposes to take
with respect thereto.




69

--------------------------------------------------------------------------------





8.3.4.2        Litigation. Promptly after the commencement thereof, notice of
all actions, suits, proceedings or investigations before or by any Official Body
or any other Person against the Borrower or any Subsidiary of the Borrower that
involve a claim or series of claims in excess of $10,000,000 and not covered by
insurance or which if adversely determined could reasonably be expected to
constitute a Material Adverse Change.


8.3.4.3        Organizational Documents. Within the time limits set forth in
Section 8.2.13 [Changes in Organizational Documents], any amendment to the
organizational documents of the Borrower.


8.3.4.5        Erroneous Financial Information. Promptly following the
conclusion by the Borrower or upon the advice of its accountants that any
previously issued financial statement, audit report or interim review is no
longer materially correct and should no longer be relied upon or that disclosure
should be made or action should be taken to prevent future reliance, notice of
any of such events or circumstances.


8.3.4.6        ERISA Event. Promptly, and in any event within thirty (30) days
after an Authorized Officer of the Borrower has knowledge or reason to know that
an ERISA Event (other than an Exempt Reportable Event) has occurred, notice of
such ERISA Event.


8.3.4.7        Other Reports. Promptly upon their becoming available to the
Borrower:


(i)    Annual Budget. The annual budget, forecasts and board approved
projections of the Borrower, to be supplied not later than sixty (60) days after
the commencement of the fiscal year to which any of the foregoing may be
applicable, it being understood that such projections are not to be viewed as
facts, actual results may vary from such projections and such variations may be
material,


(ii)    SEC Reports; Shareholder Communications. Reports, including Forms 10-K,
10-Q and 8-K, registration statements and prospectuses and other shareholder
communications, filed by the Borrower with the Securities and Exchange
Commission and copies of all reports, if any, that the Borrower sends to any of
its security holders other than NACCO, and


(iii)    Other Information. Such other reports and information as any of the
Lenders may from time to time reasonably request.


9.DEFAULT


9.1    Events of Default. An Event of Default shall mean the occurrence or
existence of any one or more of the following events or conditions (whatever the
reason therefor and whether voluntary, involuntary or effected by operation of
Law):


9.1.1    Payments Under Loan Documents. The Borrower shall fail to pay (i) when
due any principal of any Loan (including scheduled installments, mandatory
prepayments or the payment due at maturity), Reimbursement Obligation or Letter
of Credit or Obligation, or (ii) within three (3) Business Days of when due any
interest on any Loan, Reimbursement Obligation or Letter of Credit Obligation or
any other amount owing hereunder or under the other Loan Documents on the date
on which such principal, interest or other amount becomes due in accordance with
the terms hereof or thereof;


70

--------------------------------------------------------------------------------







9.1.2    Breach of Warranty. Any representation or warranty made at any time by
the Borrower herein or in any other Loan Document, or in any certificate, other
instrument or statement furnished pursuant to the provisions hereof or thereof,
shall prove to have been false or misleading in any material respect as of the
time it was made or furnished;


9.1.3    Anti-Terrorism Laws. Any representation or warranty contained in
Section 6.1.16 [Anti-Terrorism Laws] is or becomes false or misleading at any
time;


9.1.4    Breach of Negative Covenants or Visitation Rights or Anti-Terrorism
Laws. The Borrower shall default in the observance or performance of any
covenant contained in Section 8.1.5 [Visitation Rights], Section 8.1.9
[Anti-Terrorism Laws; International Trade Law Compliance] or Section 8.2
[Negative Covenants];


9.1.5    Breach of Other Covenants. The Borrower shall default in the observance
or performance of any other covenant, condition or provision hereof or of any
other Loan Document and such default shall continue unremedied for a period of
thirty (30) Business Days;


9.1.6    Defaults in Other Agreements or Indebtedness. A default or event of
default shall occur at any time under the terms of any other agreement involving
borrowed money or the extension of credit or any other Indebtedness under which
the Borrower or any Subsidiary of the Borrower may be obligated as a borrower or
guarantor in excess of $10,000,000 in the aggregate (other than Non-Recourse
Indebtedness or the Indebtedness of any Project Mining Subsidiary), and such
breach, default or event of default consists of the failure to pay (beyond any
period of grace permitted with respect thereto, whether waived or not) any
Indebtedness when due (whether at stated maturity, by acceleration or otherwise)
or if such breach or default permits or causes the acceleration of any
Indebtedness (whether or not such right shall have been waived) or the
termination of any commitment to lend or cause such Indebtedness to be
repurchased, prepaid, defeased, or redeemed prior to its stated maturity date;


9.1.7    Final Judgments or Orders. Any final judgments or orders for the
payment of money in excess of $10,000,000 in the aggregate and not covered by
insurance shall be entered against the Borrower by a court having jurisdiction
in the premises, which judgment is not discharged, vacated, bonded or stayed
pending appeal within a period of thirty (30) days from the date of entry;


9.1.8    Loan Document Unenforceable. Any of the Loan Documents shall cease to
be legal, valid and binding agreements enforceable against the party executing
the same or such party's successors and assigns (as permitted under the Loan
Documents) in accordance with the respective terms thereof or shall in any way
be terminated (except in accordance with its terms) or become or be declared
ineffective or inoperative or shall in any way be challenged or contested by the
Borrower;


9.1.9    [Intentionally Omitted]


9.1.10    Events Relating to Plans and Benefit Arrangements. (i) An ERISA Event
(other than an Exempt Reportable Event) occurs with respect to a Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Plan, Multiemployer
Plan or the PBGC in an aggregate amount in excess of $25,000,000, or (ii)
Borrower or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace


71

--------------------------------------------------------------------------------





period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $25,000,000;


9.1.11    Change in Control. A Change in Control shall have occurred.


9.1.12    Relief Proceedings. (i) A Relief Proceeding shall have been instituted
against the Borrower or any Subsidiary of the Borrower and such Relief
Proceeding shall remain undismissed or unstayed and in effect for a period of
sixty (60) consecutive days or such court shall enter a decree or order granting
any of the relief sought in such Relief Proceeding, (ii) the Borrower or any
Subsidiary of the Borrower institutes, or takes any action in furtherance of, a
Relief Proceeding, or (iii) the Borrower or any Subsidiary of the Borrower
ceases to be Solvent or admits in writing its inability to pay its debts as they
mature.


9.2    Consequences of Event of Default.


9.2.1    Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings. If an Event of Default specified under Sections 9.1.1 through
9.1.11 shall occur and be continuing, the Lenders and the Administrative Agent
shall be under no further obligation to make Loans and the Issuing Lender shall
be under no obligation to issue Letters of Credit and the Administrative Agent
may, and upon the request of the Required Lenders shall, (i) by written notice
to the Borrower, declare the unpaid principal amount of the Notes then
outstanding and all interest accrued thereon, any unpaid fees and all other
Indebtedness of the Borrower to the Lenders hereunder and thereunder to be
forthwith due and payable, and the same shall thereupon become and be
immediately due and payable to the Administrative Agent for the benefit of each
Lender without presentment, demand, protest or any other notice of any kind, all
of which are hereby expressly waived, and (ii) require the Borrower to, and the
Borrower shall thereupon, deposit in a non-interest-bearing account with the
Administrative Agent, as cash collateral for its Obligations under the Loan
Documents, an amount equal to the maximum amount currently or at any time
thereafter available to be drawn on all outstanding Letters of Credit, and the
Borrower hereby pledges to the Administrative Agent and the Lenders, and grants
to the Administrative Agent and the Lenders a security interest in, all such
cash as security for such Obligations; and


9.2.2    Bankruptcy, Insolvency or Reorganization Proceedings. If an Event of
Default specified under Section 9.1.12 [Relief Proceedings] shall occur, the
Lenders shall be under no further obligations to make Loans hereunder and the
Issuing Lender shall be under no obligation to issue Letters of Credit and the
unpaid principal amount of the Loans then outstanding and all interest accrued
thereon, any unpaid fees and all other Indebtedness of the Borrower to the
Lenders hereunder and thereunder shall be immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived; and


9.2.3    Set-off. If an Event of Default shall have occurred and be continuing,
each Lender, the Issuing Lender, and each of their respective Affiliates and any
participant of such Lender or Affiliate which has agreed in writing to be bound
by the provisions of Section 5.3 [Sharing of Payments] is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the Issuing
Lender or any such Affiliate or participant to or for the credit or the account
of the Borrower against any and all of the Obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender, the Issuing Lender, Affiliate or participant, irrespective of whether or
not such Lender, Issuing Lender, Affiliate or participant shall have made any


72

--------------------------------------------------------------------------------





demand under this Agreement or any other Loan Document and although such
Obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender or the Issuing Lender different from the branch
or office holding such deposit or obligated on such Indebtedness. The rights of
each Lender, the Issuing Lender and their respective Affiliates and participants
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the Issuing Lender or their respective
Affiliates and participants may have. Each Lender and the Issuing Lender agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application; and


9.2.4    Application of Proceeds. From and after the date on which the
Administrative Agent has taken any action pursuant to this Section 9.2 and until
Payment in Full, any and all proceeds received by the Administrative Agent from
any sale or other disposition of any of the Borrower's property, or any part
thereof, or the exercise of any other remedy by the Administrative Agent, shall
be applied as follows:


(i)First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lender in its capacity
as such and the Swing Loan Lender in its capacity as such, ratably among the
Administrative Agent, the Issuing Lender and Swing Loan Lender in proportion to
the respective amounts described in this clause First payable to them;


(ii)Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;


(iii)Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and Reimbursement Obligations, ratably among
the Lenders in proportion to the respective amounts described in this clause
Third payable to them;


(iv)Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations and payment obligations then
owing under Lender Provided Interest Rate Hedges, Lender Provided Foreign
Currency Hedges, and Other Lender Provided Financial Service Products, ratably
among the Lenders, the Issuing Lender, and the Lenders or Affiliates of Lenders
which provide Lender Provided Interest Rate Hedges, Lender Provided Foreign
Currency Hedges, and Other Lender Provided Financial Service Products, in
proportion to the respective amounts described in this clause Fourth held by
them;


(v)Fifth, to the Administrative Agent for the account of the Issuing Lender, to
cash collateralize any undrawn amounts under outstanding Letters of Credit; and


(vi)Last, the balance, if any, to the Borrower or as required by Law; and


9.2.5    Enforcement of Rights and Remedies. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Borrower or any of its Subsidiaries shall be vested exclusively in, and all
actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with this Section 9.2 for the benefit of all the Lenders and the Issuing Lender;
provided that the foregoing shall not prohibit (a)


73

--------------------------------------------------------------------------------





the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) the Issuing Lender or
the Swing Loan Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as the Issuing Lender or Swing Loan Lender, as
the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 9.2.3 (subject to the
terms of Section 5.3 [Sharing of Payments by Lenders]), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to the Borrower or any of its
Subsidiaries under any Insolvency Proceeding; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to this Section 9.2.5,
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 5.3 [Sharing of Payments by Lenders]),
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.


10.
THE ADMINISTRATIVE AGENT



10.1    Appointment and Authority. Each of the Lenders and the Issuing Lender
hereby irrevocably appoints PNC to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Section 10 are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lender, except as specifically set forth
herein, and the Borrower shall have no rights as a third party beneficiary of
any of such provisions.


10.2    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term "Lender" or "Lenders" shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.


10.3    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Potential Default or Event of Default has occurred and is continuing;


(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and


74

--------------------------------------------------------------------------------







(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.1 [Modifications, Amendments or
Waivers] and 9.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Potential Default or Event of Default
unless and until notice describing such Potential Default or Event of Default is
given to the Administrative Agent by the Borrower, a Lender or the Issuing
Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 7
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
10.4    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.


10.5    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 10 shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to


75

--------------------------------------------------------------------------------





their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.


10.6    Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the Issuing Lender and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with approval from the Borrower (so long as no Event of
Default has occurred and is continuing), to appoint a successor, such approval
not to be unreasonably withheld or delayed. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the Issuing Lender, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that if the Administrative Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (i) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (ii) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the Issuing Lender directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section 10.6. Upon the acceptance of a successor's appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent's resignation hereunder and under the other Loan Documents, the provisions
of this Section 10 and Section 11.3 [Expenses; Indemnity; Damage Waiver] shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.


If PNC resigns as Administrative Agent under this Section 10.6, PNC may also
resign as an Issuing Lender. Upon the appointment of a successor Administrative
Agent hereunder, such successor shall (i) succeed to all of the rights, powers,
privileges and duties of PNC as the retiring Issuing Lender and Administrative
Agent and PNC shall be discharged from all of its respective duties and
obligations as Issuing Lender and Administrative Agent under the Loan Documents,
and (ii) issue letters of credit in substitution for the Letters of Credit
issued by PNC, if any, outstanding at the time of such succession or make other
arrangement satisfactory to PNC to effectively assume the obligations of PNC
with respect to such Letters of Credit.
10.7    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the Issuing Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.




76

--------------------------------------------------------------------------------





10.8    No Other Duties, etc.; No Fiduciary Responsibility. Anything herein to
the contrary notwithstanding, none of the Lenders listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Lender hereunder. Each of the
Lenders is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person.


10.9    Administrative Agent's Fee. The Borrower shall pay to the Administrative
Agent a nonrefundable fee (the "Administrative Agent's Fee") under the terms of
a letter (the "Administrative Agent's Letter") between the Borrower and the
Administrative Agent, as amended from time to time.


10.10    No Reliance on Administrative Agent's Customer Identification Program.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender's, Affiliate's, participant's or assignee's customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
"CIP Regulations"), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with the
Borrower, its Affiliates or their agents, the Loan Documents or the transactions
hereunder or contemplated hereby: (i) any identity verification procedures, (ii)
any recordkeeping, (iii) comparisons with government lists, (iv) customer
notices or (v) other procedures required under the CIP Regulations or such other
Laws.


11.
MISCELLANEOUS



11.1    Modifications, Amendments or Waivers. With the written consent of the
Required Lenders, the Administrative Agent, acting on behalf of all the Lenders,
and the Borrower may from time to time enter into written agreements amending or
changing any provision of this Agreement or any other Loan Document or the
rights of the Lenders or the Borrower hereunder or thereunder, or may grant
written waivers or consents hereunder or thereunder. Any such agreement, waiver
or consent made with such written consent shall be effective to bind all the
Lenders and the Borrower; provided, that no such agreement, waiver or consent
may be made which will:
    
11.1.1    Increase of Commitment. Increase the amount of the Revolving Credit
Commitment of any Lender hereunder without the consent of such Lender;


11.1.2    Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment. Whether or not any Loans are outstanding,
extend the Expiration Date or the time for payment of principal or interest of
any Loan (excluding the due date of any mandatory prepayment of a Loan), the
Commitment Fee or any other fee payable to any Lender, waive any failure to pay
principal or interest of any Loans, the Commitment Fee or any other fee payable
to any Lender on the date due, or reduce the principal amount of or the rate of
interest borne by any Loan (other than as a result of waiving the applicability
of any post-default increase in interest rates) or reduce the Commitment Fee or
any other fee payable to any Lender, without the consent of each Lender directly
affected thereby; or


11.1.3    Miscellaneous. Amend Section 5.2 [Pro Rata Treatment of Lenders], 10.3
[Exculpatory Provisions, Etc.] or 5.3 [Sharing of Payments by Lenders] or this
Section 11.1, alter any provision regarding the pro rata treatment of the
Lenders or requiring all Lenders to authorize the taking


77

--------------------------------------------------------------------------------





of any action or reduce any percentage specified in the definition of Required
Lenders, in each case without the consent of all of the Lenders (other than
Defaulting Lenders);


provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent, the Issuing Lender, or the
Swing Loan Lender may be made without the written consent of the Administrative
Agent, the Issuing Lender or the Swing Loan Lender, as applicable, and provided,
further that, if in connection with any proposed waiver, amendment or
modification referred to in Sections 11.1.1 through 11.1.3 above, the consent of
the Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained (each a "Non-Consenting
Lender"), then the Borrower shall have the right to replace any such
Non-Consenting Lender with one or more replacement Lenders pursuant to Section
5.6.2 [Replacement of a Lender]. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender, and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.
11.2    No Implied Waivers; Cumulative Remedies. No course of dealing and no
delay or failure of the Administrative Agent or any Lender in exercising any
right, power, remedy or privilege under this Agreement or any other Loan
Document shall affect any other or future exercise thereof or operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
further exercise thereof or of any other right, power, remedy or privilege. The
rights and remedies of the Administrative Agent and the Lenders under this
Agreement and any other Loan Documents are cumulative and not exclusive of any
rights or remedies which they would otherwise have.


11.3    Expenses; Indemnity; Damage Waiver.


11.3.1    Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out of pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of pocket expenses incurred by the Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, (iii) all reasonable out
of pocket expenses incurred by the Administrative Agent, any Lender or the
Issuing Lender (including the fees, charges and disbursements of any counsel for
the Administrative Agent, any Lender or the Issuing Lender), in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit, and
(iv) all reasonable out-of-pocket expenses of the Administrative Agent's regular
employees and agents engaged periodically to perform audits of the Borrower's
books, records and business properties.




78

--------------------------------------------------------------------------------





11.3.2    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each of the Related Parties of any of the foregoing Persons (each
such Person being called an "Indemnitee") against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance or nonperformance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) breach of representations, warranties or
covenants of the Borrower under the Loan Documents, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, including any such items or losses relating to or arising under
Environmental Laws or pertaining to environmental matters, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower against an
Indemnitee for breach in bad faith of such Indemnitee's obligations hereunder or
under any other Loan Document, if the Borrower has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. This Section 11.3.2 [Indemnification by the Borrower]
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.


11.3.3    Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under Sections 11.3.1
[Costs and Expenses] or 11.3.2 [Indemnification by the Borrower] to be paid by
it to the Administrative Agent (or any sub-agent thereof), the Issuing Lender or
any of the Related Parties of any of the foregoing, each Lender severally agrees
to pay to the Administrative Agent (or any such sub-agent), the Issuing Lender
or such Related Parties, as the case may be, such Lender's Ratable Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or the Issuing Lender in its capacity as such, or against any of
the Related Parties of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) or Issuing Lender in connection with such capacity.


11.3.4    Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in Section 11.3.2
[Indemnification by Borrower] shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications,


79

--------------------------------------------------------------------------------





electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.


11.3.5    Payments. All amounts due under this Section shall be payable not
later than ten (10) days after demand therefor.


11.4    Holidays. Whenever payment of a Loan to be made or taken hereunder shall
be due on a day which is not a Business Day such payment shall be due on the
next Business Day (except as provided in Section 4.2 [Interest Periods]) and
such extension of time shall be included in computing interest and fees, except
that the Loans shall be due on the Business Day preceding the Expiration Date if
the Expiration Date is not a Business Day. Whenever any payment or action to be
made or taken hereunder (other than payment of the Loans) shall be stated to be
due on a day which is not a Business Day, such payment or action shall be made
or taken on the next following Business Day, and such extension of time shall
not be included in computing interest or fees, if any, in connection with such
payment or action.


11.5    Notices; Effectiveness; Electronic Communication.


11.5.1    Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 11.5.2 [Electronic Communications]), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier (i) if to a Lender, to it at its address set forth in its
administrative questionnaire, or (ii) if to any other Person, to it at its
address set forth on Schedule 1.1(B).


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.5.2 [Electronic Communications], shall be effective as
provided in such Section.
11.5.2    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender if such
Lender or the Issuing Lender, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail


80

--------------------------------------------------------------------------------





address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.


11.5.3    Change of Address, Etc. Any party hereto may change its address, e
mail address or telecopier number for notices and other communications hereunder
by notice to the other parties hereto.


11.6    Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.


11.7    Duration; Survival. All representations and warranties of the Borrower
contained herein or made in connection herewith shall survive the execution and
delivery of this Agreement, the completion of the transactions hereunder and
Payment In Full. All covenants and agreements of the Borrower contained herein
relating to the payment of principal, interest, premiums, additional
compensation or expenses and indemnification, including those set forth in the
Notes, Section 5 [Payments] and Section 11.3 [Expenses; Indemnity; Damage
Waiver], shall survive Payment In Full. All other covenants and agreements of
the Borrower shall continue in full force and effect from and after the date
hereof and until Payment In Full.


11.8    Successors and Assigns.


11.8.1    Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of Section
11.8.2 [Assignments by Lenders], (ii) by way of participation in accordance with
the provisions of Section 11.8.4 [Participations], or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of Section 11.8.5
[Certain Pledges; Successors and Assigns Generally] (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 11.8.4
[Participations] and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.


11.8.2    Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:


(i)Minimum Amounts.


(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment and the Loans at the time owing to it or in the
case of an


81

--------------------------------------------------------------------------------





assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B)    in any case not described in clause (i)(A) of this Section 11.8.2, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if "Trade Date" is specified in the Assignment and Assumption
Agreement, as of the Trade Date) shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).
(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
(iii)Required Consents. No consent shall be required for any assignment except
for the consent of the Administrative Agent (which shall not be unreasonably
withheld or delayed) and:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; and
(B)    the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).
(iv)Assignment and Assumption Agreement. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee of $3,500, and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire provided by the Administrative Agent.


(v)No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower's Affiliates or Subsidiaries.


(vi)No Assignment to Natural Persons. No such assignment shall be made to a
natural person.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender's
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 4.4
[LIBOR Rate Unascertainable; Illegality; Increased Costs;


82

--------------------------------------------------------------------------------





Deposits Not Available], 5.8 [Increased Costs], and 11.3 [Expenses, Indemnity;
Damage Waiver] with respect to facts and circumstances occurring prior to the
effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 11.8.2 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.8.4 [Participations].
11.8.3    Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain a record of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of (and stated
interest on) the Loans owing to, each Lender pursuant to the terms hereof from
time to time. Such register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is in such register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. Such
register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.


11.8.4    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower's
Affiliates or Subsidiaries) (each, a "Participant") in all or a portion of such
Lender's rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender's obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders, Issuing Lender shall continue to deal solely and directly with
such Lender in connection with such Lender's rights and obligations under this
Agreement.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Sections 11.1.1 [Increase of Commitment], 11.1.2
[Extension of Payment, Etc.], that affects such Participant. The Borrower agrees
that each Participant shall be entitled to the benefits of Sections 4.4 [LIBOR
Rate Unascertainable, Etc.], 5.8 [Increased Costs], 5.10 [Indemnity] and 5.9
[Taxes] (subject to the requirements and limitations therein, including the
requirements under Section 5.9.7 [Status of Lenders] (it being understood that
the documentation required under Section 5.9.7 [Status of Lenders] shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 11.8.2
[Assignments by Lenders]; provided that such Participant (A) agrees to be
subject to the provisions of Section 5.6.2 [Replacement of a Lender] and Section
5.6.3 [Designation of a Different Lending Office] as if it were an assignee
under Section 11.8.2 [Assignments by Lenders]; and (B) shall not be entitled to
receive any greater payment under Sections 5.8 [Increased Costs] or 5.9 [Taxes],
with respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrower's request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 5.6.2 [Replacement of a
Lender] and Section 5.6.3 [Designation of a Different Lending Office] with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.2.3 [Set-off] as though it
were a Lender; provided that such Participant agrees to be subject to
Section 5.3 [Sharing of Payments by Lenders] as though it were a Lender. Each
Lender that sells a participation shall, acting solely for this


83

--------------------------------------------------------------------------------





purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts of (and stated
interest on) each Participant's interest in the Loans or other obligations under
the Loan Documents (the "Participant Register"); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
11.8.5    Certain Pledges; Successors and Assigns Generally. Any Lender may at
any time pledge or assign a security interest in all or any portion of its
rights under this Agreement to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


11.9    Confidentiality.


11.9.1    General. Each of the Administrative Agent, the Lenders and the Issuing
Lender agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (i) to its Affiliates and to its and its
Affiliates' respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process, (iv)
to any other party hereto, (v) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section, to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (vii) with the consent of the Borrower or
(viii) to the extent such Information (Y) becomes publicly available other than
as a result of a breach of this Section or (Z) becomes available to the
Administrative Agent, any Lender, the Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.


11.9.2    Sharing Information With Affiliates of the Lenders. The Borrower
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to the Borrower or one or more of its
Affiliates (in connection with this Agreement or otherwise) by any Lender or by
one or more Subsidiaries or Affiliates of such Lender and the Borrower


84

--------------------------------------------------------------------------------





hereby authorizes each Lender to share any information delivered to such Lender
by the Borrower and its Subsidiaries pursuant to this Agreement to any such
Subsidiary or Affiliate subject to the provisions of Section 11.9.1 [General].


11.10    Counterparts; Integration; Effectiveness.


11.10.1        Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof including any prior confidentiality agreements and commitments. Except as
provided in Section 7 [Conditions Of Lending And Issuance Of Letters Of Credit],
this Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or e mail shall be effective as delivery of a
manually executed counterpart of this Agreement.


11.11    CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE
OF     PROCESS; WAIVER OF JURY TRIAL.


11.11.1        Governing Law. This Agreement shall be deemed to be a contract
under the Laws of the State of New York without regard to its conflict of laws
principles. Each standby Letter of Credit issued under this Agreement shall be
subject either to the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce
(the "ICC") at the time of issuance ("UCP") or the rules of the International
Standby Practices (ICC Publication Number 590) ("ISP98"), as determined by the
Issuing Lender, and each trade Letter of Credit shall be subject to UCP, and in
each case to the extent not inconsistent therewith, the Laws of the State of New
York without regard to is conflict of laws principles.


11.11.2        SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN


85

--------------------------------------------------------------------------------





DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.


11.11.3        WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN THIS SECTION 11.11. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.


11.11.4        SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.


11.11.5        WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


11.12    USA Patriot Act Notice. Each Lender that is subject to the USA Patriot
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address the
Borrower and other information that will allow such Lender or Administrative
Agent, as applicable, to identify the Borrower in accordance with the USA
Patriot Act.


11.13    No Novation. THIS AMENDED AND RESTATED CREDIT AGREEMENT REPLACES THE
EXISTING CREDIT AGREEMENT. THIS AMENDED AND RESTATED CREDIT AGREEMENT IS NOT
INTENDED TO CONSTITUTE, AND DOES NOT CONSTITUTE, A NOVATION OR SATISFACTION OF
THE OBLIGATIONS REPRESENTED BY THE EXISTING CREDIT AGREEMENT.


[SIGNATURE PAGES TO FOLLOW]






86

--------------------------------------------------------------------------------






[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]
IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.
THE NORTH AMERICAN COAL CORPORATION


By:    /s/ J.Patrick Sullivan, Jr.                    
Name: J. Patrick Sullivan, Jr.
Title:     Vice President and Chief Financial Officer








--------------------------------------------------------------------------------





[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]


PNC BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent


By:    /s/ Mahir J. Desai                    
Name: Mahir J. Desai
Title:      Vice President








--------------------------------------------------------------------------------





[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]


KEYBANK NATIONAL ASSOCIATION, individually and as Syndication Agent


By:    /s/ Brian P. Fox                    
Name:    Brian P. Fox                    
Title:    Senior Vice President                    












--------------------------------------------------------------------------------





[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]
CAPITAL BANK CORPORATION


By:    /s/ Rebecca L. Hetzer                    
Name:    Rebecca L. Hetzer                    
Title:    Senior Vice President                    














--------------------------------------------------------------------------------





[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]
FIRST NATIONAL BANK OF PENNSYLVANIA


By:    /s/ Robert Heuler                    
Name:    Robert Heuler                    
Title:    Vice President                    






--------------------------------------------------------------------------------






SCHEDULE 1.1(A)
PRICING GRID--
VARIABLE PRICING AND FEES BASED ON DEBT/EBITDA
(PRICING EXPRESSED IN BASIS POINTS)
Level
Ratio


Letter of Credit Fee


Revolving Credit Base Rate Spread


Revolving Credit LIBOR Rate Spread


Commitment Fee
I
Less than 0.50 to 1.00
175
75
175
30
II
Greater than or equal to 0.50 to 1.00 but less than 1.50 to 1.00
200
100
200
35
III
Greater than or equal to 1.50 to 1.00 but less 2.50 to 1.00
225
125
225
40
IV
Greater than or equal to 2.50 to 1.00
250
150
250
45



For purposes of determining the Applicable Margin and the Applicable Letter of
Credit Fee Rate:
(a)    Until delivery of the Compliance Certificate due to be delivered under
Section 8.3.3 [Certificate of Borrower] for the fiscal quarter ending September
30, 2017, the Applicable Margin, the Applicable Commitment Fee Rate and the
Applicable Letter of Credit Rate Fee Rate shall be that associated with Level II
of the pricing grid.
(b)    The Applicable Margin, the Applicable Commitment Fee Rate and the
Applicable Letter of Credit Fee Rate shall be recomputed as of the end of each
fiscal quarter ending after the Closing Date based on the Debt/EBITDA Ratio as
of such quarter end. Any increase or decrease in the Applicable Margin, the
Applicable Commitment Fee Rate or the Applicable Letter of Credit Fee Rate
computed as of a quarter end shall be effective on the date on which the
Compliance Certificate evidencing such computation is due to be delivered under
Section 8.3.3 [Certificate of Borrower]. If a Compliance Certificate is not
delivered when due in accordance with such Section 8.3.3, then the rates in
Level IV shall apply as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and shall remain in
effect until the date on which such Compliance Certificate is delivered.
(c)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Debt/EBITDA Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Debt/EBITDA Ratio would have resulted in higher pricing for such period,
the Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the Issuing Lender), an amount equal
to the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or the Issuing Lender, as the case may be, under Section 2.9 [Letter of
Credit Subfacility] or Section 4.3 [Interest After Default] or Section 9




--------------------------------------------------------------------------------





[Default]. The Borrower's obligations under this paragraph shall survive the
termination of the Commitments and the repayment of all other Obligations
hereunder.








--------------------------------------------------------------------------------





SCHEDULE 1.1(B)
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
Page 1 of 2
Part 1 - Commitments of Lenders and Addresses for Notices to Lenders
Lender
Commitment
Ratable Share
Name: PNC Bank, National Association
Address: PNC Corporate Banking
     300 Fifth Avenue, Floor 10
     Pittsburgh, PA 15222
Attention: Mahir J. Desai
Telephone: (412) 762-4866
Email: mahir.desai@pncbank.com
$55,000,000.00
36.666666667%
 
 
 
Name: KeyBank National Association
Address: 127 Public Square
                   TRAM SL-MO-T12M
                   Cleveland, OH 44114
Attention: Brian Fox
Telephone: (216) 689-4599
Telecopy: (216) 689-4649
Email: Brian.Fox@key.com
$55,000,000.00
36.666666667%
 
 
 
Name: Capital Bank Corporation
Address: 5120 Maryland Way
                    Brentwood, TN 37027
Attention: Becky Hetzer
Telephone: (615) 850-7152
Telecopy: (615) 661-5288
Email: Becky.Hetzer@capitalbank-us.com
$25,000,000.00
16.66666666%
 
 
 
Name: First National Bank of Pennsylvania
Address: One North Shore Centre
                   12 Federal Street, Suite 500
                   Pittsburgh, PA 15212
Attention: Robert E. Heuler
Telephone: (412) 359-2616
Telecopy: (412) 231-3584
Email: HeulerR@fnb-corp.com
$15,000,000.00
10.000000000%
 
 
 
Total
$150,000,000
100%









--------------------------------------------------------------------------------





SCHEDULE 1.1(B)
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
Page 2 of 2
Part 2 - Addresses for Notices to Borrower:
ADMINISTRATIVE AGENT
Name:         PNC Bank, National Association
Address:    PNC Corporate Banking
300 Fifth Avenue, Floor 10
Pittsburgh, PA 15222
Attention:    Mahir J. Desai
Telephone:     (412) 762-4866


With a Copy To:
Agency Services, PNC Bank, National Association
Mail Stop: P7-PFSC-04-I
Address: 500 First Avenue
Pittsburgh, PA 15219
Attention:    Agency Services
Telephone:    412 768 0423
Telecopy:    412 762 8672


BORROWER:
J. Patrick Sullivan, CFO
The North American Coal Corporation
5340 Legacy Drive
Building 1, Suite 300
Plano, Texas 75024
Fax: 972-387-1051
pat.sullivan@nacoal.com


With a Copy To:


John Neumann, Vice President, General Counsel and Secretary
The North American Coal Corporation
5340 Legacy Drive
Building 1, Suite 300
Plano, Texas 75024
Fax:  972-387-1031
john.neumann@nacoal.com










--------------------------------------------------------------------------------





SCHEDULE 1.1 (P)
PERMITTED LIENS


Debtor
State
Jurisdiction
Secured Party
UCC Filing No./Filing Date
Collateral
The North American Coal Corporation
DE
State
KEY EQUIPMENT FINANCE, A DIVISION OF KEY CORPORATE CAPITAL INC.
UCC: 31015992
File Date: 04/08/2003
Continuation: 20080596203
File Date: 02/19/2008
Continuation: 20130200353
File Date: 01/15/2013
Specific equipment; dump trucks
The North American Coal Corporation
DE
State
WACHOVIA FINANCIAL SERVICES, INC.
UCC: 20074836671
File Date: 12/21/2007
Continuation: 20124036564
File Date: 10/19/2012
Equipment
The North American Coal Corporation
DE
State
CATERPILLAR FINANCIAL SERVICES CORPORATION
UCC: 20092400577
File Date: 07/29/2009
Continuation: 2014044794
File Date: 02/04/2014
Specific equipment
The North American Coal Corporation
DE
State
CATERPILLAR FINANCIAL SERVICES CORPORATION
UCC: 20101529647
File Date: 05/03/2010
Continuation: 20144962304
File Date: 12/09/2014
Specific equipment
The North American Coal Corporation
DE
State
ZIONS CREDIT CORPORATION
UCC: 20102122582
File Date: 06/18/2010
Continuation: 20151297802
File Date: 03/27/2015
Specific equipment
The North American Coal Corporation
DE
State
CATERPILLAR FINANCIAL SERVICES CORPORATION
UCC: 20102201527
File Date: 06/24/2010
Continuation: 20150008085
File Date: 01/02/2015
Specific equipment
The North American Coal Corporation
DE
State
KEY EQUIPMENT FINANCE INC.
UCC: 20120672065
File Date: 02/06/2012
Continuation: 20166876278
File Date: 11/07/2016
Specific equipment
The North American Coal Corporation
DE
State
KEY EQUIPMENT FINANCE INC.
UCC: 20130465618
File Date: 02/05/2013
Specific equipment
The North American Coal Corporation
DE
State
KEY EQUIPMENT FINANCE INC.
UCC: 20130465766
File Date: 02/05/2013
Specific equipment







--------------------------------------------------------------------------------





SCHEDULE 1.1 (P)
Debtor
State
Jurisdiction
Secured Party
UCC Filing No./Filing Date
Collateral
The North American Coal Corporation
DE
State
KEY EQUIPMENT FINANCE INC.
UCC: 20134289220
File Date: 11/01/2013
Specific equipment
The North American Coal Corporation
DE
State
CATERPILLAR FINANCIAL SERVICES CORPORATION
UCC: 20153019527
File Date: 07/13/2015
Specific equipment
The North American Coal Corporation
DE
State
CATERPILLAR FINANCIAL SERVICES CORPORATION
UCC: 20153019782
File Date: 07/13/2015
Specific equipment
The North American Coal Corporation
DE
State
CATERPILLAR FINANCIAL SERVICES CORPORATION
UCC: 20153330031
File Date: 07/31/2015
Specific equipment
The North American Coal Corporation
DE
State
CATERPILLAR FINANCIAL SERVICES CORPORATION
UCC: 20153330221
File Date: 07/31/2015
Additional Collateral: 20154398565
File Date: 09/30/2015
Specific equipment
Mississippi Lignite Mining Company; The North American Coal Corporation
DE
State
CATERPILLAR FINANCIAL SERVICES CORPORATION
UCC: 20167776857
File Date: 12/14/2016
Additional Collateral: 20170044674
File Date: 01/03/2017
Specific equipment
The North American Coal Corporation
DE
State
WIRECO WORLDGROUP INC.
UCC: 20173250997
File Date: 05/17/2017
Consigned goods pursuant to consignment agreement
Mississippi Lignite Mining Company; Red Hills Property Company LLC; The North
American Coal Corporation
TX
State
CATERPILLAR FINANCIAL SERVICES CORPORATION
UCC: 160040149792
File Date: 12/12/2016
Additional Collateral: 1700001257
File Date: 01/03/2017
Specific equipment

Liens on specific equipment pursuant to the following leases:
1.
RBS Asset Finance, Inc. Master Lease Agreement dated August 1, 2008 with
Mississippi Lignite Mining Company; Schedules 1-8



2.
Suntrust Equipment Finance and Leasing Corp. Equipment Lease Agreement No. 07999
dated May 10, 2011 with Mississippi Lignite Mining Company



3.
Regions Commercial Equipment Finance LLC Master Lease Agreement dated July 13,
2006 with Mississippi Lignite Mining Company; Schedules 1-5







--------------------------------------------------------------------------------





SCHEDULE 1.1 (P)


4.
EverBank Commercial Finance, Inc. Lease Agreement dated May 26, 2015 with the
North American

Coal Corporation


Liens pursuant to the following arrangements:
1.
In the event that MLMC defaults under the MLMC Lignite Sales Agreement, its
customer, Choctaw Generation Limited Liability Limited Partnership (“CGLP”) has
a right to step in and operate the mine. CGLP’s rights to step in to operate the
mine are perfected pursuant to a Deed of Trust, Security Agreement and Financing
Statement dated as of September 17, 1998, as amended (“SDOT”), and a Security
Agreement, dated October 31, 2002, as amended (“Security Agreement”). The SDOT
and Security Agreement encumber substantially all of MLMC’s assets. In the event
CGLP steps in, it must pay fair market value for the assets less any damages it
incurs in connection with the MLMC default that triggered the step in right.



2.
Borrower announced closure of its Centennial Natural Resources, LLC operations
in Alabama (“Centennial”) in 2015. Since Centennial’s closure, Centennial has
marketed its reserves to third parties. Centennial has entered into contract
mining arrangements with certain third parties who operate certain Centennial
reserves in exchange for payment of overriding royalties to Centennial or
completion of reclamation work that Centennial would otherwise be obligated to
perform. These third parties have the right to perform work at the affected
reserve locations in accordance with the terms of these agreements. In addition,
Centennial has agreed to transfer the leases and permits associated with certain
of these reserves upon consent by Official Bodies.





--------------------------------------------------------------------------------





SCHEDULE 1.1 (S)
PROJECT MINING SUBSIDIARIES
1.
Caddo Creek Resources Company, L.L.C.

2.
Camino Real Fuels, L.L.C.

3.
Coyote Creek Mining Company, L.L.C.

4.
Demery Resources Company, L.L.C.

5.
Liberty Fuels Company, L.L.C.

6.
NoDak Energy Services, L.L.C.

7.
Bisti Fuels Company, LLC

8.
The Coteau Properties Company

9.
The Falkirk Mining Company

10.
The Sabine Mining Company

11.
NAM - Corkscrew, LLC

12.
NAM - MCA, LLC

13.
NAM - CSA, LLC

14.
NAM - WFA, LLC









--------------------------------------------------------------------------------





SCHEDULE 2.9.1
EXISTING LETTERS OF CREDIT
LC #
Amount
Beneficiary
18116527
$1,052,000
XL SPECIALTY INSURANCE COMPANY
18116528
$117,717
ACE AMERICAN INSURANCE COMPANY
18121462
$40,000
S E BELCHER JR. PRIVATE FOUNDATION
18121464
$60,000
S E BELCHER JR. PRIVATE FOUNDATION
18123612
$62,500
RGGS LAND AND MINERALS    
18123613
$37,500
VALLEY CREEK LAND AND TIMBER
 
$1,369,717
 







--------------------------------------------------------------------------------





SCHEDULE 6.1.1
QUALIFICATIONS TO DO BUSINESS
Entity Name
Jurisdiction of Formation/Incorporation
Foreign
Qualification/Jurisdiction
The North American Coal Corporation
Delaware
North Dakota, Louisiana, Texas, Florida, Mississippi
American Lignite Energy, LLC
Delaware
N/A
Bisti Fuels Company, LLC
Nevada
Navajo Nation, New Mexico
C & H Mining Company, Inc.
Alabama
N/A
Caddo Creek Resources Company, L.L.C.
Nevada
Texas
Camino Real Fuels, L.L.C.
Nevada
Texas
The Coteau Properties Company
Ohio
North Dakota
Coyote Creek Mining Company, L.L.C.
Nevada
North Dakota
Demery Resources Company, L.L.C.
Nevada
Louisiana
The Falkirk Mining Company
Ohio
North Dakota
GRENAC, LLC (d/b/a Great American Energy in North Dakota)
Delaware
North Dakota, Texas
Liberty Fuels Company, L.L.C.
Nevada
Mississippi
Mississippi Lignite Mining Company
Texas
Mississippi
NAM - Corkscrew, LLC
Nevada
Florida
NAM - CSA, LLC
Nevada
Florida
NAM - MCA, LLC
Nevada
Florida
NAM - WFA, LLC
Nevada
Florida
NoDak Energy Investments Corporation
Nevada
N/A
NoDak Energy Services, L.L.C.
Delaware
North Dakota
North American Coal Corporation India Private Limited
India
N/A
North American Coal Royalty Company
Delaware
North Dakota, Ohio, Louisiana, Pennsylvania, Texas, Mississippi, Alabama
Otter Creek Mining Company, L.L.C.
Nevada
North Dakota
Oxbow Property Company L.L.C.
Louisiana
Texas
Red Hills Property Company L.L.C.
Mississippi
Texas
Reed Hauling, Inc.
Alabama
N/A
Reed Minerals, Inc.
Alabama
N/A
The Sabine Mining Company
Nevada
Texas
TRU Energy Services, L.L.C.
Nevada
Alabama
TRU Global Energy Services, L.L.C.
Delaware
N/A







--------------------------------------------------------------------------------





SCHEDULE 6.1.2
SUBSIDIARIES
Borrower is a Delaware corporation whose sole stockholder, NACCO Industries,
Inc., a Delaware corporation, owns all 500 shares of the outstanding common
stock of the Borrower.
Subsidiary Name
Entity Type
State of Formation
Borrower’s Ownership Interest
Option, Warrants, etc.
American Lignite Energy, LLC
Limited Liability Company
Delaware
50% membership interest (uncertificated) Headwaters Energy Services Corp. owns
the other 50% membership interest
N/A
Bisti Fuels Company, LLC
Limited Liability Company
Nevada
100%
(100 Units)


Yes1
C & H Mining Company, Inc.
Corporation
Alabama
100%
(100 shares of common stock)2


N/A
Caddo Creek Resources Company, L.L.C.
Limited Liability Company
Nevada
100%
(100 Units)
Yes3
Camino Real Fuels, L.L.C.
Limited Liability Company
Nevada
100%
(100 Units)


N/A
The Coteau Properties Company
Corporation
Ohio
100%
100 shares of
common stock




Yes4
Coyote Creek Mining Company, L.L.C.
Limited Liability Company
Nevada
100%
(100 Units)


Yes5



_________________________________________


1 Bisti Fuels Company, LLC’s (“Bisti Fuels”) customer, Navajo Transitional
Energy Company, LLC (“NTEC”) has the obligation to acquire Bisti Fuels Units
upon the occurrence of certain events (e.g., termination or expiration of the
Contract Mining Agreement between Bisti Fuels and NTEC) under an Omnibus
Agreement, dated December 9, 2015, between Borrower and NTEC.
 
2 Owned by TRU Energy Services, L.L.C.


3 Caddo Creek’s customer, Marshall Mine, LLC, has the right to acquire Caddo
Creek’s Units upon the occurrence of certain events (e.g., uncured Caddo Creek
performance defaults) under an Option and Put Agreement, dated September 22,
2009, among Borrower, Marshall Mine and Regions Bank, as escrow agent.


4 Coteau’s customer, Dakota Coal Company, has the right to acquire Coteau’s
stock upon the occurrence of certain events (e.g., uncured Coteau performance
defaults) under an Option and Put Agreement, dated as of January 1, 2000, among
Borrower, Dakota Coal Company and The Bank of North Dakota, as escrow agent, as
amended.


5 Coyote Creek’s customers, four utilities, have the obligation to acquire
Coyote Creek’s Units upon the termination of the Lignite Sales Agreement between
Coyote Creek and the utilities.




--------------------------------------------------------------------------------





SCHEDULE 6.1.2 (cont’d)
Demery Resources Company, L.L.C.
Limited Liability Company
Nevada
100%
(100 Units)


N/A
The Falkirk Mining Company
Corporation
Ohio
100%
100 shares of
common stock




Yes6
GRENAC, LLC (d/b/a Great American Energy in North Dakota)
Limited Liability Company
Delaware
50% membership interest (uncertificated)
Great River Energy owns the other 50% membership interest
 
N/A
Liberty Fuels Company, L.L.C.
Limited Liability Company
Nevada
100%
(100 Units)


N/A
Mississippi Lignite Mining Company
Joint Venture
Texas
100%
A joint venture of The North American Coal Corporation (25%) and Red Hills
Property Company L.L.C. (75%)


N/A
NAM – Corkscrew, LLC
Limited Liability Company
Nevada
100%
(100 Units)


N/A
NAM – CSA, LLC
Limited Liability Company
Nevada
100%
(100 Units)


Yes7
NAM – MCA, LLC
Limited Liability Company
Nevada
100%
(100 Units)


Yes8
NAM – WFA, LLC
Limited Liability Company
Nevada
100%
(100 Units)


Yes8

________________________________________
6 Falkirk’s customer, Great River Energy, has a conditional right to purchase
certain surface tracts and coal tracts and certain property and other assets of
Falkirk within three months after termination of the coal sales agreement
between Falkirk and Great River Energy pursuant to a Restatement of Option
Agreement, dated as of January 1, 1997, among Borrower, Great American Energy
and The Bank of North Dakota, as escrow agent, as amended.


7 NAM - CSA, LLC’s customer, Central States Aggregates, LLC, has the right to
acquire NAM - CSA’s assets upon the occurrence of a NAM - CSA performance
default under the Mining Services Agreement, dated September 19, 2016, between
NAM - CSA and its customer.


8 NAM - MCA, LLC’s customer, Mid Coast Aggregates, LLC, has the right to acquire
NAM - MCA’s assets upon the occurrence of a NAM - MCA performance default under
the Mining Services Agreement, dated September 19, 2016, between NAM - MCA and
its customer.


9 NAM - WFA, LLC’s customer, West Florida Aggregates, LLC, has the right to
acquire NAM - WFA’s assets upon the occurrence of a NAM - WFA performance
default under the Mining Services Agreement, dated September 19, 2016, between
NAM - WFA and its customer.




--------------------------------------------------------------------------------





SCHEDULE 6.1.2 (cont’d)
NoDak Energy Investments Corporation


Corporation
Nevada
100%
(1,000 shares of common stock)


N/A
NoDak Energy Services, L.L.C.


Limited Liability Company


Delaware
100%
(100 Units)


N/A
North American Coal Corporation India Private Limited


Corporation
India
99% equity shares


N/A
North American Coal Royalty Company


Corporation
Delaware
100%
(500 shares of
common stock)


N/A
Otter Creek Mining Company, L.L.C.


Limited Liability Company


Nevada
100%
(100 Units)


N/A
Red Hills Property Company L.L.C.


Limited Liability Company


Miss.
100%
(100 Units)


N/A
Reed Hauling, Inc.


Corporation
Alabama
100%
(1,000 shares of common stock)




N/A
Reed Minerals, Inc.


Corporation
Alabama
100%
(2,000 shares of common stock)




N/A
The Sabine Mining Company


Corporation
Nevada
100%
(1,000 shares of common stock)




Yes10
TRU Global Energy Services, L.L.C.




Limited Liability Company
Delaware
100%
(100 Units)


N/A





________________________________________
10 Sabine’s customer, Southwestern Electric Power Company, has the right to
acquire Sabine’s stock upon the occurrence of certain events (e.g., uncured
Sabine performance defaults) under an Option Agreement, dated January 15, 1981,
among Borrower, Southwestern Electric Power Company and Regions Bank (as
successor to Longview National Bank), as escrow agent, as amended.




--------------------------------------------------------------------------------





SCHEDULE 6.1.4
MATERIAL CONTRACTS
1.
Coteau Lignite Sales Agreement dated as of January 1, 1990 between The Coteau
Properties Company and Dakota Coal Company, as amended. This agreement obligates
Coteau to deliver lignite to Dakota.

2.
Second Restatement of Coal Sales Agreement dated as of January 1, 2007 between
The Falkirk Mining Company and Great River Energy, as amended. This agreement
obligates Falkirk to deliver lignite to Great River.

3.
Third Restatement of Lignite Mining Agreement effective as of January 1, 2008,
between Southwestern Electric Power Company (“SWEPCO”) and The Sabine Mining
Company. This agreement obligates Sabine to deliver lignite to SWEPCO.

4.
Lignite Sales Agreement dated as of April 1, 1998, between Mississippi Lignite
Mining Company and Choctaw Generation Limited Liability Limited Partnership, as
amended (“MLMC Lignite Sales Agreement”). This agreement obligates MLMC to
deliver lignite to Choctaw.

5.
Mining Services Agreement dated January 2, 2009 and Mining Services Agreement
dated December 19, 2007, between Vecellio & Grogan Inc., d/b/a White Rock
Quarries and The North American Coal Corporation, as amended. These agreements
obligate Borrower to deliver limestone to White Rock Quarries.

6.
Lignite Sales Agreement, dated October 10, 2012, between Otter Tail Power
Company, Northern Municipal Power Agency, Montana-Dakota Utilities Co. and
NorthWestern Corporation, as buyers, and Coyote Creek Mining Company, L.L.C., as
seller, as amended (“Coyote Lignite Mining Agreement”). This agreement obligates
Coyote Creek to deliver lignite to the buyers.

7.
Second Restated Mining Services Agreement dated October 1, 2010, between Cemex
Construction Materials Florida, LLC and The North American Coal Corporation, as
amended. This agreement obligates Borrower to deliver limestone to Cemex.

8.
Lignite Mining Agreement dated September 22, 2009, between Marshall Mine, LLC
and Caddo Creek Resources Company, L.L.C., as amended. This agreement obligates
Caddo Creek to deliver lignite to Marshall Mine.

9.
Lignite Mining Agreement dated June 29, 2009, between Five Forks Mining, LLC and
Demery Resources Company, L.L.C. This agreement obligates Demery to deliver
lignite to Five Forks.

10.
Contract Mining Agreement, dated December 9, 2015, between Bisti Fuels Company,
LLC and NTEC. This agreement obligates Bisti Fuels to deliver coal to NTEC.

11.
Eagle Pass Contract Mining Agreement dated December 11, 2009 between Dos
Republicas Coal Partnership and Camino Real Fuels, L.L.C., as amended. This
agreement obligates Camino Real Fuels to deliver coal to Dos Republicas Coal
Partnership.

12.
Lignite Mining Agreement dated June 1, 2010 between Liberty Fuels Company,
L.L.C. and Mississipppi Power Company, as amended (“Liberty Fuels Lignite Mining
Agreement”). This agreement obligates Liberty to deliver lignite to Mississippi
Power.





--------------------------------------------------------------------------------





SCHEDULE 6.1.4 (cont’d)
13.
Operation and Maintenance Agreement between North Dakota Refined Coal Project
Company A, L.L.C. and North Dakota Refined Coal Project Company B, L.L.C.
(“Project Companies”), and NoDak Energy Services, L.L.C. This agreement
obligates NoDak to operate and maintain the Project Companies’ refined coal
processing facility near Underwood, North Dakota.

14.
Mining Services Agreement, dated June 21, 2017, between NAM - Corkscrew, LLC and
Titan Florida LLC. This agreement obligates NAM - Corkscrew, LLC to deliver
limestone to Titan Florida LLC.

15.
Mining Services Agreement, dated September 19, 2016, between NAM - CSA, LLC and
Central States Aggregates, LLC. This agreement obligates NAM - CSA, LLC to
deliver limestone to Central States Aggregates, LLC.

16.
Mining Services Agreement, dated September 19, 2016, between NAM - MCA, LLC and
Mid Coast Aggregates, LLC. This agreement obligates NAM - MCA, LLC to deliver
limestone to Mid Coast Aggregates, LLC.

17.
Mining Services Agreement, dated September 19, 2016, between NAM - WFA, LLC and
West Florida Aggregates, LLC. This agreement obligates NAM - WFA, LLC to deliver
limestone to West Florida Aggregates, LLC.



 






--------------------------------------------------------------------------------





SCHEDULE 6.1.14
ENVIRONMENTAL DISCLOSURES
The North Dakota Department of Health (“NDDOH”) issued a minor source air permit
to Coyote Creek Mining Company, LLC to construct the Coyote Creek mine and the
related coal processing facility.  On August 12, 2015, local landowners Casey
and Julie Voigt filed a complaint and jury demand in U.S. District Court for the
District of North Dakota under the U.S. Clean Air Act citizens’ suit
provisions.  The Voigts allege that Coyote Creek was constructing a major
emitting facility without a major source air permit, because they contend the
mine generates particulate matter emissions that trigger the requirement for a
major source air permit.  Coyote Creek contends that it does not, consistent
with NDDOH’s determination.  Coyote Creek filed a motion to dismiss on state
primacy grounds and, on July 15, 2016, the presiding Judge denied the motion due
to his belief that additional fact discovery was required. 
Discovery in the case is complete.  It focused on the location of the coal
stockpile, loading/unloading of coal at the stockpile, whether fugitive
emissions from the pile and from the loading/unloading process, if considered,
would increase the potential to emit for fugitive particular matter up to the
major source threshold limit, and the manner in which NDDOH processed the permit
application.  Coyote Creek intends to submit a motion for summary judgment
before an August 15, 2017 submission deadline.  Trial is set for December 4,
2017. 
It is difficult to predict impacts to Coyote Creek mine in the event it is
required to operate under a major source permit since no other mine in North
Dakota is required to do so.  The impact would likely be material because Coyote
Creek would need to identify and implement best available control technology,
such as a coal stockpile enclosure and a completely covered coal conveyor system
in order to limit airborne emissions.  In addition, Coyote Creek could be fined
for operating under the NDDOH minor source air permit, though its outside
counsel believes that is a remote possibility because Coyote Creek is operating
under the current permit in good faith in accordance with the determination of
the appropriate permitting authority.  Costs of best available control
technology and fines would be borne by Coyote Creek’s customers under the
cost-plus Coyote Lignite Mining Agreement.




--------------------------------------------------------------------------------





SCHEDULE 7.1.1


The opinions of counsel shall address the matters contained in Article 6 of the
Agreement that are listed below:
6.1.1
Organization and Qualification; Power and Authority; Compliance with Laws    

6.1.2
Subsidiaries and Owners of the Borrower; Investment Companies; Regulated
Entities

6.1.3    Validity and Binding Effect
6.1.4    No Conflict; Consents
6.1.5    Litigation
[Such other matters as the Administrative Agent may reasonably request]








--------------------------------------------------------------------------------





SCHEDULE 8.1
MAINTENANCE OF MATERIAL CONTRACTS; LICENSES; PERMITS


Material Contracts:
The Mississippi Public Service Commission (“Commission”) determines whether or
not costs incurred by public utility companies in connection with the
construction and operation of electric generation facilities can be passed on to
electric customers. Mississippi Power Company (“MPC”) is a public utility
company regulated by the Commission and it is the customer of Liberty Fuels
Company, LLC (“Liberty”) under the Liberty Fuels Lignite Mining Agreement.
In late June 2017, the Commission issued an order that makes it unlikely that
MPC will be able to recover costs associated with the construction and operation
of MPC’s coal gasifier, and MPC has suspended operation of the coal gasifier. In
the event that the coal gasifier suspension becomes permanent, MPC will not need
coal from Liberty and may ultimately terminate the Liberty Fuels Lignite Mining
Agreement. MPC is obligated to pay final mine closing and reclamation costs
under the agreement in that event. Subsequent to closure of the mine and final
mine reclamation, all mine permits would be terminated.
Licenses:
None.
Required Mining Permits:
See Material Contracts disclosure above regarding Liberty mine permits.




--------------------------------------------------------------------------------





SCHEDULE 8.2.1
PERMITTED INDEBTEDNESS
All Indebtedness (including payments of principal and interest) related to the
following agreements:
Reclamation Bonds:
See attached.
Letters of Credit:
•
Schedule 2.9.1 is hereby incorporated by reference.

Guarantees:
1.
Guaranty, dated June 29, 2009, issued by Borrower, in favor of Five Forks
Mining, LLC, in respect of Demery Resources Company, L.L.C.’s performance under
the Lignite Mining Agreement, dated June 29, 2009, between Five Forks and
Demery.

2.
Corporate Guaranty, dated May 20, 2008, as amended, issued by Borrower, in favor
of The Goodyear Tire & Rubber Company, in respect of obligations to Goodyear by
Camino Real Fuels, LLC, The Coteau Properties Company, The Falkirk Mining
Company, Liberty Fuels Company, L.L.C., Coyote Creek Mining Company, LLC, and
The Sabine Mining Company.

3.
Guarantee, dated December 11, 2009, issued by Borrower in favor of Dos
Republicas Coal Partnership, in respect of Camino Real Fuels, L.L.C.’s
performance under the Eagle Pass Contract Mining Agreement dated December 11,
2009 between Dos Republicas Coal Partnership and Camino Real Fuels.

4.
Guarantee, dated June 1, 2010, issued by Borrower in favor of Mississippi Power
Company, in respect of Liberty Fuels Company, L.L.C’s performance under the
Lignite Mining Agreement dated June 1, 2010, between Liberty and Mississippi
Power.

5.
Guaranty, dated January 21, 2011, issued by Borrower in favor of North Dakota
Refined Coal Project Company A, L.L.C. and North Dakota Refined Coal Project
Company B, L.L.C., in respect of NoDak Energy Services Company, L.L.C.’s
performance under the Operation of Maintenance Agreement dated January 21, 2011
between NoDak and the Refined Coal Project Companies.

6.
Guaranty, dated October 10, 2012, issued by Borrower in favor of Otter Tail
Power Company, Northern Municipal Power Agency, Montana-Dakota Utilities Co. and
NorthWestern Corporation, as buyers, in respect of Coyote Creek Mining Company,
L.L.C.’s performance under the Lignite Sales Agreement, dated October 10, 2012,
between Coyote Creek and the buyers.

7. Guaranty, dated August 2015, issued by Borrower in favor of Caterpillar
Financial Services Corporation, in respect of Mississippi Lignite Mining
Company’s performance under a lease agreement for a CAT 789D end dump truck.




--------------------------------------------------------------------------------





SCHEDULE 8.2.1
Intercompany Notes:
1. Note dated January 1, 1993, payable by Borrower to The Coteau Properties
Company not to exceed $20,000,000 and payable on demand. As of the date of the
Agreement, approximately $841,255 is outstanding under this Note.
2. Note dated June 30, 1988, and amended on January 11, 1989, payable by
Borrower to NACCO Industries, Inc. not to exceed $75,000,000 and payable on
demand. As of the date of this Agreement, there is no outstanding balance under
this Note.
3.
Amended and Restated Promissory Note, dated December 31, 2011, payable by Red
Hills Property Company, L.L.C. (“RHPC”) to Borrower, in the principal amount of
$98,000,000, payable in full on December 31, 2021. This note relates to Borrower
lending RHPC the purchase price for its acquisition of its 75% interest in
Mississippi Lignite Mining Company in 2001.





--------------------------------------------------------------------------------





EXHIBIT 1.1(A)


ASSIGNMENT AND ASSUMPTION AGREEMENT


THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this "Assignment and
Assumption") is dated as of the Effective Date set forth below and is entered
into by and between
[Insert name of Assignor] (the "Assignor") and [Insert name of Assignee] (the
"Assignee").
Capitalized terms used but not defined herein shall have the meanings given to
them in the
Amended and Restated Credit Agreement identified below (as the same may be
amended,
restated, modified, or supplemented, the "Credit Agreement"), receipt of a copy
of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this
Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the
Assignee, and the Assignee hereby irrevocably purchases and assumes from the
Assignor,
subject to and in accordance with the Standard Terms and Conditions and the
Credit Agreement,
as of the Effective Date inserted by the Administrative Agent as contemplated
below (i) all of the
Assignor's rights and obligations in its capacity as a Lender under the Credit
Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the
Assignor under the respective facilities identified below (including, without
limitation, any
Letters of Credit and guarantees included in such facilities), and (ii) to the
extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered
pursuant thereto or the loan transactions governed thereby or in any way based
on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice
claims, statutory claims and all other claims at law or in equity related to the
rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the
"Assigned Interest"). Such sale and assignment is without recourse to the
Assignor and, except
as expressly provided in this Assignment and Assumption, without representation
or warranty by
the Assignor.


1. Assignor: ______________________________
2. Assignee: ______________________________
[and is an Affiliate of [identify Lender]]
3. Borrower: The North American Coal Corporation
4. Administrative Agent: PNC BANK, NATIONAL ASSOCIATION, as the
administrative agent under the Credit Agreement




--------------------------------------------------------------------------------







5. Credit Agreement: The Credit Agreement dated as of August 11, 2017, among
The North American Coal Corporation, the Lenders party thereto and PNC Bank,
National Association, as Administrative Agent.
6. Assigned Interest:




Facility Assigned


Aggregate Amount of
Commitment / Loans
for all Lenders


Amount of
Commitment /
Loans Assigned


Percentage
Assigned of
Commitment /
Loans1


CUSIP Number


Revolving Credit
Commitment


$
$
%
 

7. [Trade Date: ______________]2 
































________________________________________
1 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
2 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.




--------------------------------------------------------------------------------







[SIGNATURE PAGE - ASSIGNMENT AND ASSUMPTION AGREEMENT]


Effective Date: ________________, 201___ [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]3 


The terms set forth in this Assignment and Assumption are hereby agreed to:


    
ASSIGNOR
________________________________________
By:
Name:
Title:


ASSIGNEE
________________________________________
By:
Name:
Title:




Consented to and Accepted:


PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent


By:
Name:
Title:






























______________________________


3 Assignor shall pay a fee of $3,500 to the Administrative Agent in connection
with the Assignment and Assumption.




--------------------------------------------------------------------------------







[SIGNATURE PAGE - ASSIGNMENT AND ASSUMPTION AGREEMENT]


Consented to:4 


THE NORTH AMERICAN COAL CORPORATION,
a Delaware corporation




By:
Name:
Title:




































































______________________________


4 If applicable




--------------------------------------------------------------------------------





ANNEX 1
THE NORTH AMERICAN COAL CORPORATION
$150,000,000 CREDIT FACILITY
STANDARD TERMS AND CONDITIONS
FOR ASSIGNMENT AND ASSUMPTION


1.     Representations and Warranties.
        
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any
lien, encumbrance or other adverse claim, and (iii) it has full power and
authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption and
to consummate
the transactions contemplated hereby; and (b) assumes no responsibility with
respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or
any other Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness,
sufficiency or value of the Loan Documents or any collateral thereunder, (iii)
the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any
Loan Document.


1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment
and Assumption and to consummate the transactions contemplated hereby and to
become a
Lender under the Credit Agreement, (ii) it meets all requirements of an assignee
under the Credit
Agreement (subject to receipt of such consents as may be required under the
Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 8.3 [Reporting
Requirements] thereof, as applicable, and such other documents and information
as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment
and Assumption and to purchase the Assigned Interest on the basis of which it
has made such
analysis and decision independently and without reliance on the Administrative
Agent or any
other Lender, and (v) if it is not incorporated under the Laws of the United
States of America or
a state thereof, attached to the Assignment and Assumption is any documentation
required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be
performed by it as a Lender.






--------------------------------------------------------------------------------





2.     Payments. From and after the Effective Date, the Administrative Agent
shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest,
fees and other amounts) to the Assignor for amounts which have accrued to but
excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective
Date.


3.     General Provisions. This Assignment and Assumption shall be binding upon,
and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This
Assignment and Assumption may be executed in any number of counterparts, which
together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be
governed by, and construed in accordance with, the internal laws of the State of
New York
without regard to its conflict of laws principles.




--------------------------------------------------------------------------------





EXHIBIT 1.1(N)(1)


[AMENDED AND RESTATED] REVOLVING CREDIT NOTE


$______________                                 Pittsburgh, Pennsylvania
August 11, 2017


FOR VALUE RECEIVED, the undersigned, THE NORTH AMERICAN COAL
CORPORATION, a Delaware corporation (herein called the "Borrower"), hereby
promises to
pay to _________________________________ or its registered assigns (the
"Lender"), the
lesser of (i) the principal sum of ______________________________ Dollars
(US$____________), or (ii) the aggregate unpaid principal balance of all
Revolving Credit
Loans made by the Lender to the Borrower pursuant to that certain Amended and
Restated Credit
Agreement, dated as of even date herewith, among the Borrower, the Lenders now
or hereafter
party thereto and PNC Bank, National Association, as administrative agent
(hereinafter referred
to in such capacity as the "Administrative Agent") (as amended, restated,
modified, or
supplemented from time to time, the "Credit Agreement"), payable by 2:00 p.m.
Pittsburgh,
Pennsylvania time on the Expiration Date, together with interest on the unpaid
principal balance
hereof from time to time outstanding from the date hereof at the rate or rates
per annum specified
by the Borrower pursuant to, or as otherwise provided in, the Credit Agreement.


Interest on the unpaid principal balance hereof from time to time outstanding
from the
date hereof will be payable at the times provided for in the Credit Agreement.
Upon the
occurrence and during the continuation of an Event of Default, the Borrower
shall pay interest on
the entire principal amount of the then outstanding Revolving Credit Loans
evidenced by this
Revolving Credit Note and all other obligations due and payable to the Lender
pursuant to the
Credit Agreement and the other Loan Documents at a rate per annum as set forth
in
Section 4.3 [Interest After Default] of the Credit Agreement. Such interest rate
will accrue
before and after any judgment has been entered.


Subject to the provisions of the Credit Agreement, payments of both principal
and
interest shall be made without setoff, counterclaim, or other deduction of any
nature at the office
of the Administrative Agent located at 500 First Avenue, Pittsburgh,
Pennsylvania 15219 unless
otherwise directed in writing by the holder hereof, in lawful money of the
United States of
America in immediately available funds.


This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit
Agreement and other Loan Documents, including the representations, warranties,
covenants,
conditions, security interests, and Liens contained or granted therein. The
Credit Agreement
among other things contains provisions for acceleration of the maturity hereof
upon the
happening of certain stated events and also for prepayment, in certain
circumstances, on account
of principal hereof prior to maturity upon the terms and conditions therein
specified. Except for
notices expressly required by the Loan Documents, the Borrower waives
presentment, demand,
notice, protest and all other demands and notices in connection with the
delivery, acceptance,
performance, default or enforcement of this Note and the Credit Agreement.






--------------------------------------------------------------------------------





This Note shall bind the Borrower and its successors and assigns, and the
benefits hereof
shall inure to the benefit of the Lender and its successors and assigns. All
references herein to
the "Borrower" and the "Lender" shall be deemed to apply to the Borrower and the
Lender,
respectively, and their respective successors and assigns as permitted under the
Credit
Agreement.


This Note and any other documents delivered in connection herewith and the
rights and
obligations of the parties hereto and thereto shall for all purposes be
governed, by and construed
and enforced in accordance with, the internal laws of the State of New York
without giving
effect to its conflicts of law principles.
    
All capitalized terms used herein shall, unless otherwise defined herein, have
the same
meanings given to such terms in the Credit Agreement.


[This Note dated as of the date hereof and delivered in connection with the
Credit
Agreement amends and restates that certain revolving credit note delivered
previously to the
Lender (as the same may have been amended, restated, modified, replaced, or
supplemented
prior to the date hereof) (the "Original Note") payable by the Borrower to the
Lender under the
Existing Credit Agreement. This Note is not intended to constitute, and does not
constitute an
interruption, suspension of continuity, discharge of prior duties, termination,
novation or
satisfaction of the obligations, indebtedness or liabilities represented by the
Original Note.]


[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------







[SIGNATURE PAGE TO REVOLVING CREDIT NOTE]


IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
has executed this Note by its duly authorized officer with the intention that it
constitute a sealed
instrument.


THE NORTH AMERICAN COAL
CORPORATION
By: _______________________[Seal]
Name:
Title:




--------------------------------------------------------------------------------







EXHIBIT 1.1(N)(2)


SWING LOAN NOTE


$15,000,000                                     Pittsburgh, Pennsylvania
August 11, 2017


FOR VALUE RECEIVED, the undersigned, THE NORTH AMERICAN COAL
CORPORATION, a Delaware corporation (herein called the "Borrower"), hereby
unconditionally promises to pay to PNC BANK, NATIONAL ASSOCIATION or its
registered
assigns (the "Lender"), the lesser of (a) the principal sum of FIFTEEN MILLION
Dollars (US$15,000,000), or (b) the aggregate unpaid principal balance of all
Swing Loans made
by the Lender to the Borrower pursuant to that certain Amended and Restated
Credit Agreement,
dated as of even date herewith, among the Borrower, the other Lenders now or
hereafter party
thereto, and the Lender, as administrative agent for the other lenders party
thereto (hereinafter
referred to in such capacity as the "Administrative Agent") (as amended,
restated, supplemented,
or otherwise modified from time to time, the "Credit Agreement"), payable with
respect to each
Swing Loan evidenced hereby on the earlier of (i) demand by the Lender or (ii)
by 2:00 p.m.
Pittsburgh, Pennsylvania time on the Expiration Date or at such other time
specified in the Credit
Agreement.


The Borrower shall pay interest on the unpaid principal balance of each Swing
Loan from
time to time outstanding hereunder from the date hereof at the rate per annum
and on the date(s)
provided in the Credit Agreement. Upon the occurrence and during the
continuation of an Event
of Default, the Borrower shall pay interest on the entire principal amount of
the then outstanding
Swing Loans evidenced by this Note at a rate per annum as set forth in Section
4.3 of the Credit
Agreement. Such interest rate will accrue before and after any judgment has been
entered.


Subject to the provisions of the Credit Agreement, payments of both principal
and
interest shall be made without setoff, counterclaim or other deduction of any
nature at the office
of the Administrative Agent located at 500 First Avenue, Pittsburgh,
Pennsylvania 15219, unless
otherwise directed in writing by the holder hereof, in lawful money of the
United States of
America in immediately available funds.


This Note is the Swing Loan Note referred to in, and is entitled to the benefits
of, the
Credit Agreement and other Loan Documents, including the representations,
warranties,
covenants, conditions and liens contained or granted therein. The Credit
Agreement among
other things contains provisions for acceleration of the maturity hereof upon
the happening of
certain stated events and also for prepayment, in certain circumstances, on
demand or otherwise,
on account of principal hereof prior to maturity upon the terms and conditions
therein specified.
All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings
given to such terms in the Credit Agreement. Except for notices expressly
required by the Loan
Documents, the Borrower waives presentment, demand, notice, protest and all
other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of
this Note and the Credit Agreement.




--------------------------------------------------------------------------------





The Borrower acknowledges and agrees that the Lender may at any time and in its
sole
discretion demand payment of all amounts outstanding under this Note without
prior notice to
the Borrower.


This Note shall bind the Borrower and its successors and assigns, and the
benefits hereof
shall inure to the benefit of the Lender and its successors and assigns. All
references herein to
the "Borrower" and the "Lender" shall be deemed to apply to the Borrower and the
Lender,
respectively, and their respective successors and assigns.
    
This Note and any other documents delivered in connection herewith and the
rights and
obligations of the parties hereto and thereto shall for all purposes be governed
by and construed
and enforced in accordance with the internal laws of the State of New York
without giving effect
to its conflict of laws principles.


The Borrower acknowledges and agrees that a telecopy transmission to
Administrative
Agent or the Lender of signature pages hereof purporting to be signed on behalf
of Borrower
shall constitute effective and binding execution and delivery hereof by
Borrower.




[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------









SIGNATURE PAGE TO SWING LOAN NOTE]


IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
has executed this Note by its duly authorized officers with the intention that
it constitute a sealed
instrument.


THE NORTH AMERICAN COAL
CORPORATION
By: ________________________[Seal]
Name:
Title:




--------------------------------------------------------------------------------





EXHIBIT 2.5.1


LOAN REQUEST


TO:         PNC Bank, National Association, as Administrative Agent
PNC Firstside Center - 4th Floor
500 First Avenue
P7-PFSC-04-I
Pittsburgh, PA 15219
Telephone No.: (412) 762 - 6442
Telecopier No.: (412) 762 - 8672
Attn: Agency Services


FROM:     The North American Coal Corporation, a Delaware corporation (the
"Borrower")
RE:         Amended and Restated Credit Agreement (as it may be amended,
restated,
modified or supplemented, the "Credit Agreement"), dated as of August 11, 2017,
by and among The North American Coal Corporation, the Lenders party thereto
and PNC Bank, National Association, as administrative agent for the Lenders (the
"Administrative Agent").


Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to
them by the Credit Agreement.


A.     Pursuant to Section 2.5.1 [Revolving Credit Loan Requests] of the Credit
Agreement, the
undersigned Borrower irrevocably requests [check one line under 1.(a) below and
fill in
blank space next to the line as appropriate]:
    
1.(a)     ___________    A new Revolving Credit Loan, OR
Renewal of the LIBOR Rate Option applicable to an outstanding
_______________ Revolving Credit Loan originally made on
_________ , 20__, OR


___________    Conversion of the Base Rate Option applicable to an outstanding
_______________ Revolving Credit Loan originally made on
_________, 20__ to a Revolving Credit Loan to which the LIBOR
Rate Option applies, OR


___________    Conversion of the LIBOR Rate Option applicable to an outstanding
_______________ Revolving Credit Loan originally made on
__________ __, 20__ to a Revolving Credit Loan to which the Base
Rate Option applies.




SUCH NEW, RENEWED OR CONVERTED LOAN SHALL BEAR INTEREST:








--------------------------------------------------------------------------------





[Check one line under 1.(b) below and fill in blank spaces in line next to
line]:


1.(b)(i)     _________    Under the Base Rate Option. Such Revolving Credit Loan
shall have
a Borrowing Date of __________, 20___ (which date shall be (i) the
same Business Day of receipt by the Administrative Agent by
10:00 a.m. Pittsburgh time of this Loan Request for making a new
Revolving Credit Loan to which the Base Rate Option applies (or if
received after 10:00 a.m., the next Business Day), or (ii) the last day of
the preceding Interest Period if a Revolving Credit Loan to which the
LIBOR Rate Option applies is being converted to a Revolving Credit
Loan to which the Base Rate Option applies).




OR


(ii) ________     Under the LIBOR Rate Option. Such Revolving Credit Loan shall
have a Borrowing Date of _____________, 20__ (which date shall be
three (3) Business Days after the Business Day of receipt by the
Administrative Agent by 10:00 a.m. Pittsburgh, Pennsylvania time of
this Loan Request for making a new Revolving Credit Loan to which
the LIBOR Rate Option applies, renewing a Revolving Credit Loan to
which the LIBOR Rate Option applies, or converting a Revolving
Credit Loan to which the Base Rate Option applies to a Revolving
Credit Loan to which the LIBOR Rate Option applies).


2.     Such Revolving Credit Loan is in the principal amount of U.S.
$_____________
or the principal amount to be renewed or converted is U.S. $_____________


[for Revolving Credit Loans under Section 2.5.1 not to be less than $5,000,000
and in integral multiples of $1,000,000 for each Borrowing Tranche under the
LIBOR Rate Option and in integral multiples of $1,000,000 and not less than the
lesser of $5,000,000 or the maximum amount available for Borrowing Tranches
under the Base Rate Option].


3.     [Complete blank below if the Borrower is selecting the LIBOR Rate
Option]:
Such Loan shall have an Interest Period of [one week, two weeks or one, two,
three, or six Month(s)]:
_______________________________


B         As of the date hereof and the date of making of the above-requested
Revolving Credit Loan
(and after giving effect thereto): the Borrower has performed and complied with
all
covenants and conditions of the Credit Agreement; all of Borrower's
representations,
warranties and covenants subject to a materiality or Material Adverse Change
clause
therein are true and correct and all other representations, warranties and
covenants are true
and correct in all material respects (in each case except representations and
warranties
which expressly relate solely to an earlier date or time, which representations
and
warranties were true and correct on and as of the specific dates or times
referred to therein);
no Event of Default or Potential Default has occurred and is continuing; the
making of such
Revolving Credit Loan shall not contravene any Law applicable to the Borrower or
any




--------------------------------------------------------------------------------





other Loan Party; and the making of any Revolving Credit Loan shall not cause
the
aggregate Revolving Facility Usage to exceed the Commitments.


C         Each of the undersigned hereby irrevocably requests [check one line
below and fill in
blank spaces next to the line as appropriate]:


1    ________     Funds to be deposited into a PNC Bank bank account per our
current
standing instructions. Complete amount of deposit if not full loan
advance amount: U.S. $_______________.


2     ________    Funds to be wired per the following wire instructions:
U.S. $_________________ Amount of Wire Transfer
Bank Name: _____________________
ABA: __________________________
Account Number: _________________
Account Name: ___________________
Reference: _______________________


3     _________    Funds to be wired per the attached Funds Flow (multiple wire
transfers).


[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------





[SIGNATURE PAGE TO LOAN REQUEST]


The Borrower certifies to the Administrative Agent for the benefit of the
Lenders as to
the accuracy of the foregoing on _______________, 20___.


THE NORTH AMERICAN COAL
CORPORATION


By:
Name:
Title:




--------------------------------------------------------------------------------







EXHIBIT 2.5.2


SWING LOAN REQUEST


TO:         PNC Bank, National Association, as Administrative Agent
PNC Firstside Center - 4th Floor
500 First Avenue
P7-PFSC-04-I
Pittsburgh, PA 15219
Telephone No.: (412) 762 - 6442
Telecopier No.: (412) 762 - 8672
Attn: Agency Services


FROM:     The North American Coal Corporation, a Delaware corporation (the
"Borrower")


RE:         Amended and Restated Credit Agreement (as it may be amended,
restated,
modified or supplemented, the "Credit Agreement"), dated as of August 11, 2017,
by and among The North American Coal Corporation, the Lenders party thereto
and PNC Bank, National Association, as administrative agent for the Lenders (the
"Administrative Agent").


Capitalized terms not otherwise defined herein shall have the respective
meanings given
to them by the Credit Agreement.


Pursuant to Section 2.5.2 of the Credit Agreement, the Borrower hereby makes the
following Swing Loan Request:


1.     Aggregate principal amount of such Swing
Loan (may not be less than $100,000)        U.S. $_____________________________


2.     Proposed Borrowing Date
(which date shall be on or after the date on
which the Administrative Agent receives this
Swing Loan Request, with such Swing Loan
Request to be received no later than 12:00 p.m.
Pittsburgh, Pennsylvania time on the            
Borrowing Date)                    ___________________________________


3.     As of the date hereof and the date of making of the above-requested Swing
Loan
Request (and after giving effect thereto): the Borrower has performed and
complied
with all covenants and conditions of the Credit Agreement; all of Borrower's
representations, warranties and covenants subject to a materiality or Material
Adverse Change clause therein are true and correct and all other
representations,
warranties and covenants are true and correct in all material respects (in each
case
except representations and warranties which expressly relate solely to an
earlier date




--------------------------------------------------------------------------------







or time, which representations and warranties were true and correct on and as of
the
specific dates or times referred to therein); no Event of Default or Potential
Default
has occurred and is continuing; the making of such Loan shall not contravene any
Law applicable to the Borrower or any other Loan Party; and the making of any
Swing Loan shall not cause the aggregate Revolving Facility Usage to exceed the
Commitments.


4.     Each of the undersigned hereby irrevocably requests [check one line below
and fill
in blank spaces next to the line as appropriate]:


A.    _________     Funds to be deposited into a PNC Bank bank account per our
current standing instructions. Complete amount of deposit if not
full loan advance amount: U.S. $_______________.


B.     __________    Funds to be wired per the following wire instructions:
U.S. $_________________ Amount of Wire Transfer
Bank Name: _____________________
ABA: __________________________
Account Number: _________________
Account Name: ___________________
Reference: _______________________


C.     ___________    Funds to be wired per the attached Funds Flow (multiple
wire
transfers).


[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------







[SIGNATURE PAGE TO SWING LOAN REQUEST]


The Borrower certifies to the Administrative Agent for the benefit of the
Lenders as to
the accuracy of the foregoing on ________________, 20___.


THE NORTH AMERICAN COAL
CORPORATION


By:
Name:
Title:




--------------------------------------------------------------------------------







EXHIBIT 2.12


LENDER JOINDER AND ASSUMPTION AGREEMENT


THIS LENDER JOINDER AND ASSUMPTION AGREEMENT (the "Joinder") is made
as of ____________, 20__ (the "Effective Date") by ____________________________,
(the
"New Commitment Provider").


Background


Reference is made to the Amended and Restated Credit Agreement dated as of
August
11, 2017 among The North American Coal Corporation, a Delaware corporation (the
"Borrower"), the Lenders now or hereafter party thereto and PNC Bank, National
Association, as
administrative agent (the "Administrative Agent") (as the same has been and may
hereafter be
modified, supplemented, amended or restated, the "Credit Agreement").
Capitalized terms
defined in the Credit Agreement are used herein as defined therein.


Agreement


In consideration of the Lenders permitting the New Commitment Provider to become
a
Lender under the Credit Agreement, the New Commitment Provider agrees that
effective as of
the Effective Date it shall become, and shall be deemed to be, a Lender under
the Credit
Agreement and each of the other Loan Documents and agrees that from the
Effective Date and so
long as the New Commitment Provider remains a party to the Credit Agreement,
such New
Commitment Provider shall assume the obligations of a Lender under and perform,
comply with
and be bound by each of the provisions of the Credit Agreement which are stated
to apply to a
Lender and shall be entitled to the benefits, rights and remedies set forth
therein and in each of
the other Loan Documents. The New Commitment Provider hereby acknowledges that
it has
heretofore received a true and correct copy of the Credit Agreement (including
any modifications
thereof or supplements or waivers thereto) as in effect on the Effective Date
and the executed
original of its Revolving Credit Note dated the Effective Date issued by the
Borrower under the
Credit Agreement in the face amount of $_____________.


The Commitments and Ratable Shares of the New Commitment Provider and each of
the
other Lenders are as set forth on Schedule 1.1(B) to the Credit Agreement.
Schedule 1.1(B) to
the Credit Agreement is being amended and restated effective as of the Effective
Date hereof to
read as set forth on Schedule 1.1(B) hereto. Schedule 1 hereto lists as of the
date hereof the
amount of Loans under each outstanding Borrowing Tranche. Notwithstanding the
foregoing on
the date hereof, the Borrower shall repay all outstanding Loans to which either
the Base Rate
Option or the LIBOR Rate Option applies and simultaneously reborrow a like
amount of Loans
under each such Interest Rate Option from the Lenders (including the New
Commitment
Provider) according to the Ratable Shares set forth on attached Schedule 1.1(B)
and shall be
subject to breakage fees and other indemnities provided in Section 5.10
[Indemnity].


The New Commitment Provider is executing and delivering this Joinder as of the
Effective Date and acknowledges that it shall: (A) share ratably in all Base
Rate Loans borrowed




--------------------------------------------------------------------------------







by the Borrower on and after the Effective Date; (B) participate in all new
LIBOR Rate Loans
borrowed by the Borrower on and after the Effective Date according to its
Ratable Share; and
(C) participate in all Letters of Credit outstanding on the Effective Date
according to its Ratable
Share.


[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------





[SIGNATURE PAGE TO LENDER JOINDER AND ASSUMPTION AGREEMENT]


IN WITNESS WHEREOF, the New Commitment Provider has duly executed and
delivered this Joinder as of the Effective Date.


[NEW COMMITMENT PROVIDER]


By:
Name:
Title:




--------------------------------------------------------------------------------





[ACKNOWLEDGEMENT TO LENDER JOINDER AND ASSUMPTION AGREEMENT]


ACKNOWLEDGED:


PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent


By:
Name:
Title:




BORROWER:


THE NORTH AMERICAN COAL CORPORATION


By:
Name:
Title:




--------------------------------------------------------------------------------





SCHEDULE 1.1(B)


COMMITMENTS OF LENDERS




--------------------------------------------------------------------------------





SCHEDULE 1


OUTSTANDING TRANCHES












--------------------------------------------------------------------------------





EXHIBIT 5.9.7(A)
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of August 11, 2017 (as amended, supplemented or otherwise modified from time to
time, the "Credit Agreement"), among The North American Coal Corporation (the
"Borrower"), KeyBank National Association, as Syndication Agents and PNC Bank,
National Association, as Administrative Agent (the "Administrative Agent") and
each lender from time to time party thereto.
Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]








--------------------------------------------------------------------------------





EXHIBIT 5.9.7(B)
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of August 11, 2017 (as amended, supplemented or otherwise modified from time to
time, the "Credit Agreement"), among The North American Coal Corporation (the
"Borrower"), KeyBank National Association, as Syndication Agents and PNC Bank,
National Association, as Administrative Agent (the "Administrative Agent") and
each lender from time to time party thereto.
Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code].
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]








--------------------------------------------------------------------------------





EXHIBIT 5.9.7(C)
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of August 11, 2017 (as amended, supplemented or otherwise modified from time to
time, the "Credit Agreement"), among The North American Coal Corporation (the
"Borrower"), KeyBank National Association, as Syndication Agents and PNC Bank,
National Association, as Administrative Agent (the "Administrative Agent") and
each lender from time to time party thereto.
Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable from each of such partner's/member's
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]








--------------------------------------------------------------------------------





EXHIBIT 5.9.7(D)
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of August 11, 2017 (as amended, supplemented or otherwise modified from time to
time, the "Credit Agreement"), among The North American Coal Corporation (the
"Borrower"), KeyBank National Association, as Syndication Agents and PNC Bank,
National Association, as Administrative Agent (the "Administrative Agent") and
each lender from time to time party thereto.
Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable from each
of such partner's/member's beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 [NAME OF LENDER]
By:
 
Name:
 
Title:



Date: ________ __, 20[ ]




--------------------------------------------------------------------------------





EXHIBIT 8.3.3


QUARTERLY COMPLIANCE CERTIFICATE
OF BORROWER


This certificate is delivered pursuant to Section 8.3.3 of that certain Amended
and
Restated Credit Agreement dated as of August 11, 2017 (the "Credit Agreement")
by and among
The North American Coal Corporation, the Lenders party thereto and PNC Bank,
National
Association, as administrative agent for the Lenders (the "Administrative
Agent"). Unless
otherwise defined herein, terms defined in the Credit Agreement are used herein
with the same
meanings.


The undersigned officer, ______________________, the ___________
[President/Chief
Executive Officer/Chief Financial Officer/Treasurer] of the Borrower, in such
capacity does
hereby certify on behalf of the Borrower as of the [quarter/year] ended
_________________,
20___ (the "Report Date"), as follows:


(1)     Indebtedness (Section 8.2.1).
        
(A)     As of the Report Date, the aggregate amount of Indebtedness consisting
of capital
leases and set forth in Section 8.2.1(i)(E) of the Credit Agreement is
$_____________, which amount does not exceed $50,000,000.


(B)     As of the Report Date, the aggregate amount of unsecured Indebtedness
set forth
in Section 8.2.1(i)(F) of the Credit Agreement is $_____________, which amount
does not exceed $25,000,000.


(C)     As of the Report Date, the Borrower has entered into the following
Lender
Provided Interest Rate Hedges or other Interest Rate Hedges approved by the
Administrative Agent:


(2)     Loans and Investments (Section 8.2.4). As of the Report Date, the
Borrower and its
Subsidiaries have invested no more than $______________, which does not exceed
$15,000,000,
in any one Joint Venture and the aggregate amount of investments in all Joint
Ventures is
$_____________, which amount does not exceed $45,000,000.


(3)     Maximum Debt/EBITDA Ratio (Section 8.2.16). As of the Report Date, the
Debt/EBITDA Ratio of the Borrower and its Consolidated Subsidiaries for the four
fiscal
quarters most recently ending is _________________ (insert ratio from (3)(C)
below), which
ratio is not greater than 3.00 to 1.0.




--------------------------------------------------------------------------------





The Debt/EBITDA Ratio shall be computed as follows:


(A)     Consolidated Debt of Borrower and its Consolidated
Subsidiaries, as of the Report Date, calculated as
follows:


(i)     liabilities for borrowed money payable within one
year                                         $______________


(ii)     Guaranties of Indebtedness by the Borrower or its
Consolidated Subsidiaries described in item (3)(A)(i) (other
than Guaranties especially excepted from the definition of
Consolidated Current Debt)                            $______________


(iii)     liabilities for borrowed money other than
Consolidated Current Debt and Indebtedness of the Borrower
owed to any of its Subsidiaries                        $______________


(iv)     liabilities for borrowed money secured by any
lien on any real or personal property owned by the Borrower or
its Consolidated Subsidiaries                        $______________


(v)     any Obligations with respect to capital leases of
the Borrower and its Consolidated Subsidiaries $
(vi) Guaranties of Indebtedness by the Borrower or its
Consolidated Subsidiaries described in items (3)(A)(iii)
through (v) (other than Guaranties that constitute Consolidated
Current Debt)                                $______________


(vii)     the sum of items (3)(A)(i) through (3)(A)(vi)
equals Consolidated Debt                             $______________


(B)     Consolidated EBITDA for the four fiscal quarters then
ending, calculated in accordance with GAAP, as
follows:


(i)     Consolidated Net Income                    $______________
        
(ii)     income tax expense                        $______________


(iii)     Consolidated Interest Expense                $______________


(iv)     depreciation and amortization expense            $______________


(v)     depletion expense                        $______________


(vi)     Office and Building Lease Payments                $______________




--------------------------------------------------------------------------------





(vii) the product of equity earnings on unconsolidated
Affiliates multiplied by the tax rate of such
unconsolidated            $______________


(viii)     quity advances and capital contributions made to
the Borrower or any of its Consolidated Subsidiaries in cash
during such period or within thirty (30) days following the end
of such period and specifically designated for allocation to
such period and not in the period in which made                $______________


(ix)     to the extent included in the determination of
Consolidated Net Income, non-cash extraordinary items of
gain or loss                                    $______________


(x)     to the extent included in the determination of
Consolidated Net Income, non-recurring gains or losses
including gains and losses from the sale of
assets                $______________


(xi)     to the extent included in the determination of
Consolidated Net Income, any items of gain or loss of any
Person (other than a Person in which the Borrower owns all of
the outstanding equity interests) which is accounted for by the
Borrower on the equity method of accounting                $______________


(xii)     to the extent included in the determination of
Consolidated Net Income, any losses (after excluding the items
contained in clauses (ix), (x) and (xi) above), related to the
ongoing operations in the course of closing Centennial Natural
Resources in an amount not to exceed $3,000,000 in the
aggregate per twelve-month period                        $______________


(xiii)     the sum of items (3)(B)(i) through (3)(B)(viii)
minus item (3)(B)(ix) through (3)(B)(xii) equals Consolidated
EBITDA                                    $______________
                    
(C)     item (3)(A)(vii) divided by item (3)(B)(xiii) equals the
Debt/EBITDA Ratio                                 _____ to
1.0                    
(4)     Minimum Interest Coverage Ratio (Section 8.2.17). As of the Report Date,
the
Consolidated Interest Coverage Ratio of the Borrower and its Consolidated
Subsidiaries for the
four fiscal quarters most recently ending is _________________ (insert ratio
from (4)(C) below),
which is not less than 4.0 to 1.0.


The Consolidated Interest Coverage Ratio shall be computed as follows:


(A)     Consolidated EBITDA for the four fiscal quarters then
ending as set forth in item (3)(B)(xiii)                $______________


(B)     Consolidated Interest Expense as set forth in
item (3)(B)(iii)                             $______________




--------------------------------------------------------------------------------







(C)     item (4)(A) divided by item (4)(B) equals the
Consolidated Interest Coverage Ratio                    _____ to 1.0


(5)     Representations, Warranties and Covenants. The representations and
warranties of the
Borrower contained in Section 6 of the Credit Agreement and in the other Loan
Documents
subject to a materiality or Material Adverse Change clause therein are true and
correct and all
other representations, warranties and covenants are true and correct in all
material respects as of
the date of this certificate with the same effect as though such representations
and warranties had
been made on the date hereof (in each case except representations and warranties
which
expressly relate solely to an earlier date or time), and the Borrower has
performed and complied
with, or caused to be performed and complied with, all covenants and conditions
of the Credit
Agreement to be performed or complied with by the Borrower.


(6)     Event of Default or Potential Default. No Event of Default or Potential
Default has
occurred and is continuing as of the date hereof.


[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------





SIGNATURE PAGE 1 OF 1 TO


QUARTERLY COMPLIANCE CERTIFICATE


IN WITNESS WHEREOF, the undersigned has executed this Certificate this _____ day
of ____________, 20___.


THE NORTH AMERICAN COAL
CORPORATION


By:
Name:
Title:






